Exhibit 10.1

[EXECUTION COPY]

PUBLISHED CUSIP NUMBER: 48917MAC6

 

 

$600,000,000

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

among

KENNAMETAL INC.

and

KENNAMETAL EUROPE GmbH,

as Borrowers

The Several Lenders and Issuing Lenders From Time To Time Parties Hereto,

PNC BANK, NATIONAL ASSOCIATION and

JPMORGAN CHASE BANK, N.A.,

as the Co-Syndication Agents,

CITIZENS BANK OF PENNSYLVANIA,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

MIZUHO BANK, LTD.

as the Co-Documentation Agents,

and

BANK OF AMERICA, N.A.,

as the Administrative Agent

Dated as of April 15, 2016

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC and

JPMORGAN CHASE BANK, N.A.,

as Joint Book Runners,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     1   

1.1.

 

Defined Terms

     1   

1.2.

 

Other Definitional Provisions

     29   

1.3.

 

Currency Conversion

     30   

1.4.

 

Letter of Credit Amounts

     30   

1.5.

 

Eurocurrency Rate

     30   

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

     30   

2.1.

 

Commitments

     30   

2.2.

 

Procedure for Revolving Loan Borrowing

     31   

2.3.

 

Cashless Settlement

     32   

2.4.

 

Swingline Commitment; Euro Swingline Commitment

     32   

2.5.

 

Procedure for Swingline Borrowing: Refunding of Swingline Loans; Reallocation of
Swingline Commitment and Euro Swingline Commitment

     34   

2.6.

 

L/C Commitment

     37   

2.7.

 

Procedure for Issuance of Letters of Credit

     38   

2.8.

 

L/C Participation

     40   

2.8A.

 

Repayment of Participations

     41   

2.9.

 

Reimbursement Obligation of the Borrowers

     42   

2.10.

 

Obligations Absolute

     42   

2.11.

 

Letter of Credit Payments

     43   

2.12.

 

Applications; Applicability of ISP and UCP; Limitation of Liability

     44   

2.13.

 

Certain Reporting Requirements

     44   

2.13A.

 

Role of Issuing Lender

     44   

2.14.

 

Fees and Other Charges, etc.

     45   

2.15.

 

Optional Termination or Reduction of Commitments; Increase of Commitments

     46   

2.16.

 

Optional Prepayments

     47   

2.17.

 

Mandatory Prepayments

     48   

2.18.

 

Conversion and Continuation Options

     48   

2.19.

 

Limitations on Eurocurrency Tranches

     49   

2.20.

 

Interest Rates and Payment Dates

     49   

2.21.

 

Computation of Interest and Fees

     50   

2.22.

 

Inability to Determine Interest Rate

     50   

2.23.

 

Pro Rata Treatment and Payments

     51   

2.24.

 

Requirements of Law

     53   

2.25.

 

Taxes

     55   

2.26.

 

Indemnity

     60   

2.27.

 

Change of Lending Office

     60   

2.28.

 

Replacement of Lenders

     60   

2.29.

 

Judgment Currency

     61   

2.30.

 

Foreign Currency Exchange Rate

     61   

2.31.

 

Certain Borrowings of Dollar Revolving Loans and Refunding of Multicurrency
Loans

     62   

2.32.

 

Evidence of Debt

     62   

2.33.

 

Addition of Foreign Borrowers; Termination of Foreign Borrowers

     63   

2.34.

 

Guarantee by Company of Foreign Obligations

     64   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

2.35.

 

Limitation of Certain Obligations of Foreign Borrowers

     67   

2.36.

 

Cash Collateral

     67   

2.37.

 

Defaulting Lenders

     68   

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

     70   

3.1.

 

Financial Condition

     70   

3.2.

 

No Change

     70   

3.3.

 

Existence; Compliance with Law

     70   

3.4.

 

Power; Authorization; Enforceable Obligations

     71   

3.5.

 

No Legal Bar

     71   

3.6.

 

Litigation

     71   

3.7.

 

No Default

     71   

3.8.

 

Ownership of Property, Liens

     71   

3.9.

 

Intellectual Property

     71   

3.10.

 

Taxes

     72   

3.11.

 

Federal Regulations

     72   

3.12.

 

ERISA

     72   

3.13.

 

Investment Company Act; Other Regulations

     73   

3.14.

 

Use of Proceeds

     73   

3.15.

 

Environmental Matters

     73   

3.16.

 

Accuracy of Information, etc.

     74   

3.17.

 

Solvency

     74   

3.18.

 

Insurance

     74   

3.19.

 

Subsidiaries

     74   

3.20.

 

OFAC

     74   

3.21.

 

Anti-Corruption Laws

     75   

3.22.

 

EEA Financial Institution

     75   

SECTION 4.

 

CONDITIONS PRECEDENT

     75   

4.1.

 

Conditions to Initial Extension of Credit

     75   

4.2.

 

Conditions to Each Extension of Credit

     76   

SECTION 5.

 

AFFIRMATIVE COVENANTS

     76   

5.1.

 

Financial Statements. Furnish to the Administrative Agent and each Lender

     76   

5.2.

 

Certificates; Other Information

     77   

5.3.

 

Payment of Obligations

     78   

5.4.

 

Maintenance of Existence; Compliance

     78   

5.5.

 

Maintenance of Property; Insurance

     78   

5.6.

 

Inspection of Property; Books and Records; Discussions

     78   

5.7.

 

Notices

     79   

5.8.

 

Use of Proceeds

     79   

5.9.

 

Continuation of or Change in Business

     79   

5.10.

 

Further Assurances

     79   

5.11.

 

Sanctions

     80   

5.12.

 

Anti-Corruption Laws

     80   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 6.

 

NEGATIVE COVENANTS

     80   

6.1.

 

Financial Condition Covenants

     80   

6.2.

 

Indebtedness

     80   

6.3.

 

Liens

     81   

6.4.

 

Fundamental Changes

     82   

6.5.

 

Transactions with Affiliates

     82   

6.6.

 

Use of Proceeds

     83   

6.7.

 

Clauses Restricting Subsidiary Distributions

     83   

6.8.

 

Amendment of Credit Documentation

     83   

6.9.

 

Off-Balance Sheet Financings

     83   

6.10.

 

Disposition of Property

     83   

6.11.

 

Investments

     84   

6.12.

 

Sanctions

     85   

6.13.

 

Anti-Corruption Laws

     85   

SECTION 7.

 

EVENTS OF DEFAULT

     85   

SECTION 8.

 

ADMINISTRATIVE AGENT

     88   

8.1.

 

Appointment and Authority

     88   

8.2.

 

Delegation of Duties

     88   

8.3.

 

Exculpatory Provisions

     88   

8.4.

 

Reliance by Administrative Agent

     89   

8.5.

 

Notice of Default

     89   

8.6.

 

Non-Reliance on Administrative Agent and Other Lenders

     90   

8.7.

 

Indemnification

     90   

8.8.

 

Rights as a Lender

     90   

8.9.

 

Resignation of Administrative Agent

     90   

8.10.

 

No Other Duties

     92   

8.11.

 

Release of Guarantors

     92   

8.12.

 

Administrative Agent May File Proofs of Claim

     92   

SECTION 9.

 

MISCELLANEOUS

     93   

9.1.

 

Amendments and Waivers

     93   

9.2.

 

Notices

     94   

9.3.

 

No Waiver; Cumulative Remedies; Enforcement

     97   

9.4.

 

Survival of Representations and Warranties

     97   

9.5.

 

Costs and Expenses; Indemnity; Damage Waiver

     97   

9.6.

 

Successors and Assigns; Participations and Assignments

     99   

9.7.

 

Adjustments, Set-off; Pari Passu Treatment

     104   

9.7A.

 

Payments Set Aside.

     105   

9.8.

 

Counterparts

     105   

9.9.

 

Severability

     105   

9.10.

 

Integration

     106   

9.11.

 

GOVERNING LAW

     106   

9.12.

 

SUBMISSION TO JURISDICTION; WAIVERS

     106   

9.13.

 

Acknowledgements; No Advisory or Fiduciary Responsibilities

     107   

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.14.

 

Confidentiality

     108   

9.15.

 

WAIVERS OF JURY TRIAL

     108   

9.16.

 

USA PATRIOT ACT Notice

     109   

9.17.

 

Transitional Arrangements

     109   

9.18.

 

Electronic Execution of Assignments and Certain Other Documents

     109   

9.19.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     110   

 

4



--------------------------------------------------------------------------------

SCHEDULES: 1    Foreign Borrowers and Aggregate Foreign Sublimit 1.1   
Commitments 2.6    Designated Letters of Credit 3.12(d)    Pension Plans 3.15   
Environmental Disclosures 3.19    Subsidiaries 6.2(d)    Existing Indebtedness
6.3(f)    Existing Liens 6.5    Affiliate Transactions 6.10    Permitted
Dispositions EXHIBITS: A    Form of Borrowing Notice B    Form of
Conversion/Continuation Notice C    Form of Swingline Loan Notice D    Form of
Euro Swingline Loan Notice E    Form of Compliance Certificate F    Form of
Guarantee G    Form of Issuing Lender Agreement H    Form of Note I    Form of
Notice of Loan Prepayment J    Form of U.S. Tax Compliance Certificate K    Form
of Foreign Borrower Request and Assumption Agreement L    Form of Foreign
Borrower Notice M    Form of Secretary’s Certificate N    Form of Legal Opinion
of McGuireWoods LLP O    Form of Legal Opinion of CMS von Erlach Poncet Ltd. P
   Form of Assignment and Assumption Q    Form of Administrative Questionnaire



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 15, 2016, among KENNAMETAL INC., a Pennsylvania corporation (the
“Company”), KENNAMETAL EUROPE GmbH, a limited liability company organized under
the laws of Switzerland and a wholly-owned Foreign Subsidiary of the Company,
and any other wholly-owned Foreign Subsidiary of the Company which becomes a
Foreign Borrower hereunder pursuant to the terms hereof (collectively, the
“Foreign Borrowers” and each a “Foreign Borrower”; and the Foreign Borrowers
together with the Company, collectively, the “Borrowers”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A., LONDON BRANCH, as Euro
Swingline Lender, PNC BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A.,
as co-syndication agents (in such capacity, the “Co-Syndication Agents”),
CITIZENS BANK OF PENNSYLVANIA, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and MIZUHO
BANK, LTD., as co-documentation agents (in such capacity, the “Co-Documentation
Agents”) and BANK OF AMERICA, N.A., as administrative agent.

RECITALS

WHEREAS, the Company, Kennametal Europe GmbH, the lenders, issuing lenders and
agents party thereto (collectively, the “Existing Lenders”), are parties to that
Existing Credit Agreement (as hereinafter defined), pursuant to which the
Existing Lenders have made loans and other extensions of credit to the
Borrowers;

WHEREAS, certain of the Existing Lenders are willing to amend and restate the
Existing Credit Agreement, and the Lenders and Issuing Lenders are willing to
make loans and other extensions of credit to the Borrowers, all on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Credit Agreement),
the Borrowers, the Administrative Agent, the Issuing Lenders and the Lenders
hereby agree that, as of the Closing Date (as defined below), the Existing
Credit Agreement shall be amended and restated in its entirety and shall remain
in full force and effect only as set forth herein and the parties hereto hereby
agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50% and (c) the Eurocurrency Rate for an Interest Period of one month
beginning on such day plus 1.00%. For purposes hereof, “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by Bank of
America as its “prime rate” (such rate being based on various factors, including
Bank of America’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate). Any change in the ABR
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“ABR Applicable Margin”: the ABR Applicable Margin will be determined pursuant
to the Pricing Grid.



--------------------------------------------------------------------------------

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Act”: as defined in Section 9.16.

“Administrative Agent”: Bank of America, together with its Affiliates, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Administrative Questionnaire”: an Administrative Questionnaire in substantially
the form of Exhibit Q or any other form approved by the Administrative Agent.

“Affected Foreign Currency”: as defined in Section 2.22(c).

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 15% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

“Aggregate Foreign Sublimit”: at any time and with respect to the Foreign
Borrowers, the aggregate principal amount at any one time outstanding not to
exceed $250,000,000. The Aggregate Foreign Sublimit is part of, and not in
addition to, the Total Commitments.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 2.29(b).

“Applicable Creditor”: as defined in Section 2.29(b).

“Applicable Pension Legislation”: at any time, any pension or retirement
benefits legislation (be it national, federal, provincial, territorial or
otherwise) then applicable to any Borrower, including without limitation, the
Pension Act and ERISA.

“Applicant Borrower”: as defined in Section 2.33(a).

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open or amend a
Letter of Credit.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee”: as defined in Section 9.6(b)(i).

“Assignee Group”: two or more Assignees (approved, if required, in accordance
with Section 9.6(b)(i)) that are Affiliates of one another or two or more
Approved Funds managed by the same investment advisor.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit P.

“Assured Obligation”: as defined in the term “Guarantee Equivalent”.

“Attributable Debt”: as of any date of determination, the aggregate amount of
the outstanding Investment by third parties in respect of each Qualified
Receivables Transaction.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Outstanding Extensions of Credit.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail- In Legislation Schedule.

“Bank of America”: Bank of America, N.A., a national banking association.

“Benefited Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Materials”: as defined in Section 5.2.

“Borrowing”: a borrowing consisting of simultaneous Revolving Loans of the same
Type, in the same currency, and in the case of Eurocurrency Loans, having the
same Interest Period made by the applicable Lenders pursuant to Section 2.1.

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.2
or Section 2.5 as a date on which the applicable Borrower requests the Lenders
to make Revolving Loans, Swingline Loans or Euro Swingline Loans, as the case
may be, hereunder.

“Borrowing Notice”: a notice of a Borrowing, which shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.

“Borrowing Percentage”: with respect to Dollar Revolving Loans to be made by any
Lender at any time, the ratio (expressed as a percentage) of the amount of such
Lender’s Available Commitment at such time to the aggregate amount of the
Available Commitments of all the Lenders at such time; provided, that in
determining any Lender’s Available Commitment for purpose of determining such
Lender’s Borrowing Percentage of any such Dollar Revolving Loans whose proceeds
will be simultaneously applied to repay Swingline Loans or to pay Reimbursement
Obligations, such Lender’s Revolving Percentage of the amount of such Swingline
Loans and Reimbursement Obligations will not be considered Outstanding
Extensions of Credit of such Lender (such Borrowing Percentage of each Lender at
any time to be calculated by the Administrative Agent on the basis of its most
recent calculations of the Available Commitments of the Lenders).

 

3



--------------------------------------------------------------------------------

“Business”: as defined in Section 3.15(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that, when used in connection with a Eurocurrency Revolving Loan, the
term “Business Day” shall also exclude any day that is not a London Banking Day;
provided, further that when used in connection with (i) Eurocurrency Loans
denominated in Euros, the term “Business Day” shall also exclude any day on
which the Trans- European Automated RealTime Gross Settlement Express Transfer
System (TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for settlement of payment in Euros and
(ii) Eurocurrency Loans denominated in a currency other than Dollars or Euros,
the term “Business Day” shall also exclude any day on which dealings in deposits
in the relevant currency are not conducted by and between banks in the London or
other applicable offshore interbank market for such currency.

“Calculation Date”: (a) with respect to any Loan, each of the following:
(i) each Borrowing Date with respect to, and each date of any continuation of an
Interest Period with respect to, a Multicurrency Loan and (ii) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in a Foreign
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the applicable Issuing Lender under
any Letter of Credit denominated in a Foreign Currency, (iv) in the case of the
Designated Letters of Credit, the Closing Date, and (v) such additional dates as
the Administrative Agent or any Issuing Lender shall determine or the Required
Lenders shall require.

“Canadian Dollars” and “C$”: the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral Account”: as defined in Section 2.17(a).

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Lender, Swingline Lender or Euro Swingline Lender (as applicable) and the
Lenders, as collateral for L/C Obligations, Obligations in respect of Swingline
Loans, Obligations in respect of Euro Swingline Loans, or obligations of Lenders
to fund participations in respect of any thereof (as the context may require),
cash or deposit account balances or, if any Issuing Lender, Swingline Lender or
Euro Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lenders, the Swingline Lender or the Euro Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurocurrency time deposits or
overnight bank deposits having maturities of twelve months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services or P-2 by Moody’s Investors
Service, Inc., or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of two years or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s
Ratings Services or A by Moody’s Investors Service, Inc.; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is April 15, 2016.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans (which, in the case of Multicurrency Lenders, includes
Multicurrency Loans) and participate in Swingline Loans (and, in the case of
Multicurrency Lenders, participate in Euro Swingline Loans) and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Commitment” opposite such Lender’s name on Schedule 1.1
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Commitments is $600,000,000.

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Company Guarantee”: the guarantee by the Company of the Foreign Obligations of
each Foreign Borrower pursuant to Section 2.34.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit E.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.24, 2.25, 2.26 or 9.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted Interest Expense”: for any period, the interest expense
of the Company and its consolidated Subsidiaries for such period (exclusive of
nonrecurring fees which the Company or its consolidated Subsidiaries expense as
interest expense), all as determined on a consolidated basis in accordance with
GAAP.

“Consolidated EBITDA”: for any period and without duplication (a) the sum for
such period of (i) Consolidated Net Income, (ii) interest expense of the Company
and its consolidated Subsidiaries (inclusive of nonrecurring fees which the
Company or its consolidated Subsidiaries expense as interest expense),
(iii) charges against income of the Company and its consolidated Subsidiaries
for foreign, federal, state and local income taxes, and (iv) depreciation and
amortization expense of the Company and its consolidated Subsidiaries, minus
(b) extraordinary gains to the extent included in determining such Consolidated
Net Income, all as determined on a consolidated basis in accordance with GAAP,
plus (c) any other non-cash charges, non-cash expenses or non-cash losses of the
Company or any of its consolidated Subsidiaries; provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in the period when such payments are made except
to the extent described in clause (d) hereof, plus (d) any cash restructuring
charges of the Company and its consolidated Subsidiaries (including cash
payments in respect of non-cash restructuring charges taken in a prior period)
incurred during any fiscal quarter, commencing with the fiscal quarter ended
March 31, 2016, through the fiscal quarter ending December 31, 2017 (or any
earlier fiscal quarter in which the maximum aggregate cumulative amount of such
charges referred to in the following clause is first incurred), to the extent
that such cash restructuring charges for any such quarter when added with all
cash restructuring charges for all prior such quarters (including any such
quarter which may precede any applicable four-quarter period) do not exceed an
aggregate cumulative amount of $120,000,000.

“Consolidated Interest Coverage Ratio”: as of the last day of any fiscal
quarter, (a) Consolidated EBITDA, divided by (b) Consolidated Adjusted Interest
Expense, in each case for the four fiscal quarters ending on such day,
considered as a single accounting period and expressed as a ratio. If any
acquisition of a business occurs during such period, each element of the
Consolidated Interest Coverage Ratio shall be calculated on a pro forma basis as
if the acquisition had been made, and any Indebtedness or other obligations
issued or incurred in connection therewith had been issued or incurred, as of
the first day of such period. In making such pro forma calculation of the
Consolidated Adjusted Interest Expense with respect to Indebtedness or other
obligations issued or incurred in connection with the acquisition, interest
expense thereon shall be calculated on the basis of an interest rate per annum
not

 

6



--------------------------------------------------------------------------------

less than the one-month Eurocurrency Rate as of the last day of such period plus
a Eurocurrency Applicable Margin determined on the basis of the Company’s Debt
Rating as of the last day of such period. If the Company issues capital stock
for cash during such period and promptly applies the net proceeds thereof to
permanent reduction of Indebtedness of the Company or its consolidated
Subsidiaries, Consolidated Adjusted Interest Expense for such period shall be
calculated on a pro forma basis as if such permanent reduction of Indebtedness
had been made as of the first day of such period.

“Consolidated Leverage Ratio”: as of the last day of any fiscal quarter, (a) the
result of (x) aggregate Indebtedness of the Company and its consolidated
Subsidiaries as of such day, minus (y) any Unrestricted Domestic Cash in excess
of $25,000,000 as of such day, divided by (b) Consolidated EBITDA for the four
fiscal quarters ending on such day, considered as a single accounting period and
expressed as a ratio. If any acquisition of a business occurs during such
period, Consolidated EBITDA shall be calculated on a pro forma basis as if such
acquisition had been made as of the first day of such period.

“Consolidated Net Income”: for any period, the net earnings (or loss) after
taxes of the Company and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Tangible Assets”: at any date, the total amount of assets of the
Company and its consolidated Subsidiaries at such date, as determined on a
consolidated basis in accordance with GAAP (less applicable reserves and other
properly deductible items) after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt premium or discount and expense and other
like intangible assets, determined in accordance with GAAP.

“Continuing Directors”: the directors of the Company on the Closing Date, after
giving effect to the transactions contemplated hereby, and each other director,
if, in each case, such other director’s nomination for election to the board of
directors of the Company is recommended by at least 50% of the then Continuing
Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Co-Syndication Agents”: as defined in the preamble hereto.

“Conversion/Continuation Notice”: a notice of (a) a conversion of Loans from one
Type to the other, or (b) a continuation of Eurocurrency Loans, pursuant to
Section 2.18, which shall be substantially in the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Debt Rating”: as defined in the term “Pricing Grid”.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Guarantor”: as defined in the term “Guarantee Equivalent”.

 

7



--------------------------------------------------------------------------------

“Deemed Obligor”: as defined in the term “Guarantee Equivalent”.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.37(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within three Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender, the Euro Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit, Swingline Loans or Euro Swingline Loans) within three
Business Days of the date when due, (b) has notified the Company, the
Administrative Agent, any Issuing Lender, the Swingline Lender or the Euro
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.37(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the Issuing
Lenders, the Swingline Lender, the Euro Swingline Lender and each other Lender
promptly following such determination.

“Designated Jurisdiction”: any country, region or territory to the extent that
such country, region or territory is itself subject to or the target of any
Sanction (at the time of this Agreement and as updated from time to time, the
Crimea Region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Designated Letter of Credit”: each letter of credit issued by an Issuing Lender
under the Existing Credit Agreement or otherwise that is designated on the
Closing Date by the Company, with the consent of such Issuing Lender, as a
“Letter of Credit” hereunder in such Issuing Lender’s Issuing Lender Agreement
and in Schedule 2.6.

 

8



--------------------------------------------------------------------------------

“Disqualified Capital Stock”: any shares of capital stock or other equity
interest that, other than solely at the option of the issuer thereof, by their
terms (or by the terms of any security into which they are convertible or
exchangeable) are, or upon the happening of an event or the passage of time
would be, required to be redeemed or repurchased, in whole or in part, or have,
or upon the happening of an event or the passage of time would have, a
redemption or similar payment due on or prior to the Termination Date.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Dollar Revolving Loans”: as defined in Section 2.1(a).

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

9



--------------------------------------------------------------------------------

“ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurocurrency Applicable Margin”: the Eurocurrency Applicable Margin will be
determined pursuant to the Pricing Grid.

“Eurocurrency Base Rate”: (a) with respect to any Eurocurrency Loan:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of Eurocurrency Loans
denominated in Sterling, 11:00 a.m., London time, on the first Business Day of
such Interest Period), for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; or

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 A.M. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

(b) for any rate calculation with respect to an ABR Loan on any date, the rate
per annum equal to LIBOR, at or about 11:00 a.m., London time determined two
Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based on
the “Eurocurrency Rate”, with the Eurocurrency Base Rate component of the
Eurocurrency Rate determined by reference to clause (a) of the definition of
“Eurocurrency Base Rate”.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurocurrency Rate    =   

Eurocurrency Base Rate

        

 

1.00 - Eurocurrency Reserve

Requirements

  

“Eurocurrency Reserve Requirements”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Loan shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements.

“Eurocurrency Revolving Loan”: any Revolving Loan which is a Eurocurrency Loan.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders to a Borrower, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurocurrency Loans shall
originally have been made on the same day).

“Euros” and “€”: the single currency of the Participating Member States.

“Euro Swingline Commitment”: the obligation of the Euro Swingline Lender to make
Euro Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at
any one time outstanding not to exceed the Foreign Currency Equivalent for Euros
of $25,000,000. The Euro Swingline Commitment is part of, and not in addition
to, the Total Commitments.

“Euro Swingline Lender”: Bank of America, N.A., London Branch (or any of its
Affiliates), in its capacity as the lender of Euro Swingline Loans

“Euro Swingline Loan Notice”: a notice of a borrowing of Euro Swingline Loans
pursuant to Section 2.4, which shall be substantially in the form of Exhibit D
or such other form as approved by the Administrative Agent and the Euro
Swingline Lender (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent and the
Euro Swingline Lender), appropriately completed and signed by a Responsible
Officer of the applicable Foreign Borrower.

“Euro Swingline Loans”: as defined in Section 2.4(c).

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

11



--------------------------------------------------------------------------------

“Exchange Rate”: for a currency means the rate determined by the Administrative
Agent or the applicable Issuing Lender, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the applicable Issuing Lender may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the applicable Issuing Lender if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that applicable Issuing Lender may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in a Foreign
Currency.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the guarantee of such
Subsidiary Guarantor becomes effective with respect to such Swap Obligation. If
a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise Taxes imposed on it (in lieu of net income Taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, or Taxes that are Other Connection Taxes, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by any Borrower under Section 2.28) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 2.25(a)(ii)
or Section 2.25(c), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its Lending Office, (d) Taxes
attributable to such Recipient’s failure to comply with Section 2.25(e) or
Section 9.6 and (e) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement”: the Third Amended and Restated Credit Agreement,
dated as of June 25, 2010, as amended, among the Company, as the borrower,
Kennametal Europe GmbH, as a foreign borrower, the lenders from time to time
parties thereto, PNC Bank, National Association and JPMorgan Chase Bank, N.A.,
as co-syndication agents, Citizens Bank of Pennsylvania and Bank of
Tokyo-Mitsubishi UFJ Trust Company, as the co-documentation agents, and Bank of
America, N.A., as administrative agent.

“Existing Lenders”: as defined in the Recitals.

“Facility Fee Rate”: the Facility Fee Rate as determined pursuant to the Pricing
Grid.

 

12



--------------------------------------------------------------------------------

“FASB ASC Topic 350”: FASB ACT Topic 350 (Intangibles - Goodwill and Other).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter(s)”: any or each of the following: (a) the letter agreement, dated
March 28, 2016, among the Company, the Administrative Agent and MLPFS; (b) the
letter agreement, dated March 24, 2016, among the Company, PNC Bank, National
Association and PNC Capital Markets LLC; (c) the letter agreement, dated
March 24, 2016, among the Company and JPMorgan Chase Bank, N.A., and (d) any
other fee letter entered into between the Company and any additional Issuing
Lender.1

“Foreign Borrower”: as defined in the preamble hereto.

“Foreign Borrower Notice”: as defined in Section 2.33(a).

“Foreign Borrower Exposure”: as to any Foreign Borrower at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
(including the Dollar Equivalent thereof in the case of Multicurrency Loans)
made to such Foreign Borrower then outstanding, (b) all L/C Obligations then
outstanding in respect of Letters of Credit issued for the account of such
Foreign Borrower and (c) the Dollar Equivalent of the aggregate principal amount
of all Euro Swingline Loans made to such Foreign Borrower then outstanding.

“Foreign Borrower Request and Assumption Agreement”: as defined in
Section 2.33(a).

“Foreign Currency”: Euros, Canadian Dollars, Sterling and Yen.

“Foreign Currency Equivalent”: at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency as determined by
the Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of such Foreign Currency with Dollars on the date of determination
thereof.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes (including such a Lender when acting
in its capacity as an Issuing Lender). For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

1 Note to Draft: Company to confirm execution dates of other fee letters.

 

13



--------------------------------------------------------------------------------

“Foreign Obligations”: all Obligations of the Foreign Borrowers (or any of
them).

“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to the Issuing Lenders, such Defaulting Lender’s Borrowing Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Euro Swingline Lender or the Swingline Lender, as applicable,
such Defaulting Lender’s Borrowing Percentage of Euro Swingline Loans or
Swingline Loans, as applicable, other than Euro Swingline Loans or Swingline
Loans, as applicable, as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funding Currency”: as defined in Section 9.7(c).

“Funding Office”: the office or offices of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1 and the
Pricing Grid, GAAP shall be determined on the basis of such principles in effect
on the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 3.1, except for the
adoption of FASB ASC Topic 350.

“Governmental Authority”: the government of the United States or any nation or
government, any state or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Granting Lender”: as defined in Section 9.6(f).

“Group Members”: the collective reference to the Company and its Subsidiaries
(including each of the Foreign Borrowers).

“Guarantee”: the Fourth Amended and Restated Guarantee, dated as of April 15,
2016, by each Subsidiary Guarantor in favor of the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit F, as the same may
be supplemented from time to time in accordance with Section 5.10 hereof.

“Guarantee Equivalent”: a Person (the “Deemed Guarantor”) shall be deemed to be
subject to a Guarantee Equivalent in respect of any obligation (the “Assured
Obligation”) of another Person (the “Deemed Obligor”) if the Deemed Guarantor
directly or indirectly guarantees, becomes surety for, endorses, assumes, agrees
to indemnify the Deemed Obligor against, or otherwise agrees,

 

14



--------------------------------------------------------------------------------

becomes or remains liable (contingently or otherwise) for, such Assured
Obligation, in whole or in part. Without limitation, a Guarantee Equivalent
shall be deemed to exist if a Deemed Guarantor enters into, agrees, becomes or
remains liable (contingently or otherwise), directly or indirectly, to do any of
the following: (a) purchase or assume, or to supply funds for the payment,
purchase or satisfaction of, an Assured Obligation, (b) make any loan, advance,
capital contribution or other investment in, or to purchase or lease any
property or services from, a Deemed Obligor (i) to maintain the solvency of the
Deemed Obligor, (ii) to enable the Deemed Obligor to meet any other financial
condition, (iii) to enable the Deemed Obligor to satisfy any Assured Obligation
or to make any Stock Payment or any other payment, or (iv) to assure the holder
of such Assured Obligation against loss, (c) purchase or lease property or
services from the Deemed Obligor regardless of the non-delivery of or failure to
furnish such property or services, (d) a transaction having the characteristics
of a take-or-pay or throughput contract, (e) be or become liable, contingently
or otherwise, to reimburse a third party in respect of a letter of credit,
surety bond or other form of credit support issued for the account of the Deemed
Obligor, which letter of credit, surety bond or other credit support is used or
available for use to supply funds for the satisfaction of an Assured Obligation,
or (f) any other transaction the effect of which is to assure the payment or
performance (or payment of damages or other remedy in the event of nonpayment or
nonperformance) in whole or in part of any Assured Obligation; provided,
however, that the term Guarantee Equivalent shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Equivalent of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Equivalent is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Equivalent, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Equivalent shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Honor Date”: as defined in Section 2.8(a).

“Immaterial Subsidiary”: any Subsidiary that has assets with a total book value
and fair market value of less than $10,000,000.

“Indebtedness”: of a Person (without duplication): (a) all obligations on
account of money borrowed by, or for or on account of deposits with or advances
to, such Person, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person for
the deferred purchase price of property or services (except trade accounts
payable arising in the ordinary course of business), (d) all obligations secured
by a Lien on property owned by such Person (whether or not assumed, and without
regard to any limitation of the rights and remedies of the holder of such Lien
to repossession or sale of such property), (e) all obligations of such Person
under leases which are, or which should in accordance with GAAP be accounted for
as, Capital Lease Obligations (without regard to any limitation of the rights
and remedies of the lessor under such capitalized lease to repossession or sale
of such property), (f) the unreimbursed amount of all drawings under any letter
of credit issued for the account of such Person, (g) all obligations of such
Person in respect of acceptances or similar obligations issued for the account
of such Person, (h) the maximum repurchase price of any Disqualified Capital
Stock of such Person, (i) all Indebtedness of others as to which such Person is
the Deemed Guarantor under a Guarantee Equivalent, and (j) all Attributable Debt
and other obligations in respect of Qualified Receivables Transactions but only
to the extent that such Attributable Debt and other obligations appear on the
balance sheet of such Person as a liability.

 

15



--------------------------------------------------------------------------------

“Indemnitee”: as defined in Section 9.5(b).

“Indemnified Liabilities”: as defined in Section 9.5(b).

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(d) with respect to any Swingline Loan, the date established as such by the
Company and the Swingline Lender prior to the making thereof (but in any event
no later than the Termination Date), (e) with respect to any Euro Swingline
Loan, the date established as such by the applicable Foreign Borrower and the
Euro Swingline Lender prior to the making thereof (but in any event no later
than the Termination Date) and (f) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two or three weeks or one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the applicable Borrower in its Borrowing Notice or Conversion/Continuation
Notice, as the case may be, given with respect thereto; and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Eurocurrency Loan and ending one, two or three weeks or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower by in its Conversion/Continuation Notice
delivered to the Administrative Agent not later than 11:00 A.M., New York City
time, in the case of Eurocurrency Loans denominated in Dollars, and 3:00 P.M.,
London time, in the case of Multicurrency Loans, three Business Days (or four
Business Days in the case of Multicurrency Loans denominated in Yen) prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

16



--------------------------------------------------------------------------------

(ii) no Interest Period may extend beyond the Termination Date; and

(iii) with respect to Eurocurrency Rate Loans having an Interest Period of one
month or more, any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 6.11.

“IRS”: the United States Internal Revenue Service.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Application, and
any other document, agreement and instrument entered into by any Issuing Lender
and any Borrower or in favor of such Issuing Lender that relate to such Letter
of Credit.

“Issuing Lender”: individually and collectively, each of Bank of America and PNC
Bank, National Association in their respective capacities as issuers of Letters
of Credit hereunder and any other Lender designated as an Issuing Lender in an
Issuing Lender Agreement executed by such Lender, the applicable Borrowers and
the Administrative Agent; provided, that any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by any of its
Lender Affiliates (in which case the term “Issuing Lender” shall include such
Lender Affiliate with respect to Letters of Credit issued by such Lender
Affiliate). At any time there is more than one Issuing Lender, any singular
references to the Issuing Lender shall mean any Issuing Lender, each Issuing
Lender, the Issuing Lender that has issued the applicable Letter of Credit, or
all Issuing Lenders, as the context may require.

“Issuing Lender Agreement”: an agreement, substantially in the form of Exhibit
G, executed by a Lender, the applicable Borrowers, and the Administrative Agent
pursuant to which such Lender agrees to become an Issuing Lender hereunder.

“Issuing Lender Sublimit”: (a) as of the Closing Date, (i) $25,000,000, in the
case of Bank of America and (ii) $25,000,000, in the case of PNC Bank, National
Association and (b) in the case of any other Lender designated as an Issuing
Lender after the Closing Date in an Issuing Lender Agreement, such amount as
shall be designated to the Administrative Agent and the Company in writing by
such Issuing Lender in such Issuing Lender Agreement; provided that any Issuing
Lender shall be permitted at any time to increase its Issuing Lender Sublimit
upon providing five (5) days’ prior written notice thereof to the Administrative
Agent and the Company to an amount not exceeding the L/C Commitment.

“Joint Book Runners”: MLPFS, PNC Capital Markets LLC and JPMorgan Chase Bank,
N.A., in their capacities as joint book runners.

“Joint Lead Arrangers”: MLPFS, PNC Capital Markets LLC and JPMorgan Chase Bank,
N.A., in their capacities as joint lead arrangers.

 

17



--------------------------------------------------------------------------------

“Judgment Currency”: as defined in Section 2.29(b).

“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance”: with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Percentage.

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an extension of credit under Section 2.1.

“L/C Commitment”: $50,000,000. The L/C Commitment is part of, and not in
addition to, the Total Commitments.

“L/C Fee Payment Date”: (a) the third Business Day following the last day of
each March, June, September and December and (b) the last day of the Commitment
Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including the Dollar Equivalent of Letters of Credit issued in Foreign
Currencies) and (b) the aggregate amount of drawings under Letters of Credit
(including the Dollar Equivalent of drawings in Foreign Currencies which have
not been converted to Dollars) that have not then been reimbursed pursuant to
Section 2.9.

“L/C Participants”: the collective reference to all the Lenders other than the
relevant Issuing Lender.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

“Lenders”: as defined in the preamble hereto, and, unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include the
Euro Swingline Lender, the Swingline Lender and any Conduit Lender.

“Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Lender Affiliate or any
domestic or foreign branch of such Lender or such Lender Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letters of Credit”: as defined in Section 2.6(a).

 

18



--------------------------------------------------------------------------------

“Letter of Credit Fees”: as defined in Section 2.14(b).

“LIBOR”: as defined in the definition of “Eurocurrency Base Rate”.

“LIBOR Quoted Currency”: each of the following currencies: Dollars, Euro,
Sterling and Yen, in each case as long as there is a published LIBOR rate with
respect thereto.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing). For the avoidance of doubt, “Liens” shall not
include provisions in agreements governing Indebtedness permitted under
Section 6.2(h) of Foreign Subsidiaries (or of Domestic Subsidiaries relating to
borrowings by foreign divisions thereof), and in guaranties of such Indebtedness
by the Company or its Subsidiaries permitted under this Agreement, whereby the
Company or a Subsidiary (i) has agreed, upon demand by the lender of such
Indebtedness, either to grant Liens on its property to secure such Indebtedness
or guaranty or to pay or cause to be paid such Indebtedness, or (ii) has granted
Liens on property in the possession of the lender of such Indebtedness from time
to time to secure such Indebtedness or guaranty; provided, that the Company or
any Subsidiary (x) may not actually grant any Lien pursuant to the foregoing
clause (i) or (y) may not actually permit any Lien to attach to any property
described in the foregoing clause (ii), except, under the foregoing clause (ii),
freely transferable deposits maintained with such lender and other cash
equivalent items deposited with such lender in the ordinary course of the
Company’s or such Subsidiary’s cash management operations and not for the
purpose of securing obligations owed to such lender.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee, the Notes, the Letters of
Credit, any Application, any Issuing Lender Agreement, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.36 of this Agreement, any Foreign Borrower Request and
Assumption Agreement, any Foreign Borrower Notice and any Fee Letter.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

“Margin Stock”: shall have the meaning of “margin stock” as defined in
Regulation U.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith, Incorporated, or its successor.
The parties to this Agreement hereby agree that MLPFS may, without notice to the
Borrowers, assign its

 

19



--------------------------------------------------------------------------------

rights and obligations under this Agreement to any other registered
broker-dealer that is wholly-owned by Bank of America Corporation to which all
or substantially all of Bank of America Corporation’s or its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred after the Closing Date.

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Percentage”: as to any Multicurrency Lender at any time, the
percentage which such Lender’s Multicurrency Subcommitment then constitutes of
the aggregate amount of Multicurrency Subcommitments.

“Multicurrency Lender”: each Lender with a Multicurrency Subcommitment.

“Multicurrency Loans”: as defined in Section 2.1(c).

“Multicurrency Revolving Percentage”: as to any Multicurrency Lender at any
time, the percentage which such Multicurrency Lender’s Multicurrency
Subcommitment then constitutes of the Multicurrency Sublimit or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Multicurrency Lender’s Multicurrency Loans then
outstanding constitutes of the aggregate Multicurrency Loans then outstanding.

“Multicurrency Subcommitment”: as to any Lender, the obligation of such Lender,
if any, to make Multicurrency Loans in an aggregate principal amount not to
exceed the amount set forth under the heading “Multicurrency Subcommitment”
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original aggregate amount of
the Multicurrency Subcommitments is $300,000,000.

“Multicurrency Sublimit”: $300,000,000.

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan”: a Plan which has two or more contributing sponsors
(including any Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Guarantor Subsidiary”: any Subsidiary that is not a Subsidiary Guarantor.

“Notes”: the collective reference to any promissory note evidencing Loans. Each
Note shall be substantially in the form of Exhibit H hereto.

“Notice of Loan Prepayment”: a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Obligations”: with respect to the Borrowers (or any of them), the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and Reimbursement Obligations

 

20



--------------------------------------------------------------------------------

and interest accruing after the filing of any petition under any Debtor Relief
Laws, relating to any of the Borrowers, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans, Letters of
Credit and all other obligations and liabilities of any of the Borrowers to the
Administrative Agent, any Lender (or, in the case of Specified Hedge Agreements,
any affiliate of any Lender) or any Issuing Lender, including, without
limitation, the Foreign Obligations and the Company Guarantee, in any case
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender or Issuing Lender that are required to be paid by the
Borrowers (or any of them) pursuant hereto) or otherwise; provided that the
Obligations shall exclude any Excluded Swap Obligations.

“Obligor Asset Threshold”: as defined in Section 6.11(d).

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.28).

“Outstanding Extensions of Credit”: as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
(or the Dollar Equivalent thereof in the case of Multicurrency Loans) held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding, (c) such Lender’s Revolving Percentage of the
aggregate principal amount of the Swingline Loans then outstanding and (d) such
Lender’s Multicurrency Revolving Percentage (if any) of the aggregate principal
amount of the Euro Swingline Loans then outstanding.

“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable Issuing
Lender, the Swingline Lender or the Euro Swingline Lender, as the case may be,
in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in a Foreign Currency, the rate of
interest per annum at which overnight deposits in the applicable Foreign
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

21



--------------------------------------------------------------------------------

“Participant”: as defined in Section 9.6(c).

“Participant Register”: as defined in Section 9.6(c).

“Participating Member State”: any member state of the European Union that has
the Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

“PBGC”: the Pension Benefit Guaranty Corporation.

“Pension Act”: the Pension Protection Act of 2006, as amended from time to time.

“Pension Funding Rules”: the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan”: any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by the
Borrowers and any ERISA Affiliate and is either covered by Title IV of ERISA or
any Applicable Pension Legislation or is subject to the minimum funding
standards under Section 412 of the Code.

“Permitted Liens”: as defined in Section 6.3.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan) or any Applicable Pension Legislation, maintained for
employees of any Borrower or any ERISA Affiliate or any such Plan to which any
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees.

“Platform”: as defined in Section 5.2.

“Pricing Grid”: The Facility Fee Rate, Eurocurrency Applicable Margin, ABR
Applicable Margin, Swingline Applicable Margin, Standby Letter of Credit Fee
Rate and Trade Letter of Credit Fee Rate shall be the percentages per annum set
forth in the table below opposite the Pricing Level (with Pricing Level I being
the lowest and Pricing Level V being the highest) determined by reference to the
Debt Rating (as defined below) in effect at such time:

 

Pricing Level

  

Debt Rating
S&P/Moody’s

   Facility Fee
Rate     Eurocurrency
Applicable
Margin and
Swingline
Applicable
Margin     ABR
Applicable
Margin     Standby
Letter of
Credit Fee
Rate     Trade Letter
of Credit Fee
Rate  

I

  

>A-

>A3

     0.100 %      0.900 %      0.000 %      0.900 %      0.600 % 

II

  

BBB+

Baa1

     0.125 %      1.000 %      0.000 %      1.000 %      0.700 % 

III

  

BBB

Baa2

     0.175 %      1.075 %      0.075 %      1.075 %      0.775 % 

IV

  

BBB-

Baa3

     0.225 %      1.275 %      0.275 %      1.275 %      0.900 % 

V

  

<BBB-

<Baa3

     0.300 %      1.450 %      0.450 %      1.450 %      1.00 % 

 

22



--------------------------------------------------------------------------------

For the purpose of determining the Pricing Level, “Debt Rating” means, as of any
date of determination, the rating as determined by S&P and Moody’s (each a “Debt
Rating” and collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that in the event
that the Debt Ratings between S&P and Moody’s differ, (i) if the Debt Ratings
issued by such rating agencies differ by one level, then the Pricing Level that
is applicable to the higher Debt Rating shall apply, (ii) if there is a split in
the Debt Ratings of more than one level, then the Pricing Level that is
applicable to the Debt Rating that is one level lower than the higher Debt
Rating shall apply, (iii) if there is only one Debt Rating, such Debt Rating
shall apply, and (iv) if there is no Debt Rating from either S&P or Moody’s,
then the Pricing Level that is applicable to the lowest Debt Rating set forth
above shall apply and the Lenders and the Company agree to negotiate in good
faith to determine an alternate pricing metric within thirty (30) days of the
date that the Company no longer maintains a Debt Rating with S&P and Moody’s.

“Properties”: as defined in Section 3.15(a).

“Public Lender”: as defined in Section 5.2.

“Purchasing Lender”: as defined in Section 9.7(c).

“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Company or any of its Subsidiaries pursuant to
which the Company or any of its Subsidiaries may sell, convey or otherwise
transfer to (a) a Receivables Entity (in the case of a transfer by the Company
or any of its Subsidiaries) or (b) any other Person (in the case of a transfer
by a Receivables Entity), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable, the
proceeds of such receivables and other assets which are customarily transferred,
or in respect of which security interests are customarily granted, in connection
with asset securitizations involving accounts receivable.

“Qualifying Bank”: any Person which effectively conducts banking activities with
its own infrastructure and staff as its principal purpose and which is
recognized as a bank by the banking laws in force in its jurisdiction of
incorporation or, if acting through a branch, in the jurisdiction of such
branch, in accordance with the applicable laws and guidelines of Switzerland.

“Quoted Rate”: for any day for any Euro Swingline Loan, a rate per annum quoted
by the Euro Swingline Lender to the applicable Foreign Borrower in response to a
notice delivered in accordance with Section 2.5(a)(ii) for a Euro Swingline Loan
as its overnight offer rate in effect for such Euro Swingline Loan at its
principal office in London.

“Rate Determination Date”: two Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

23



--------------------------------------------------------------------------------

“Receivables Entity”: a Wholly Owned Subsidiary of the Company (or another
Person in which the Company or any Subsidiary makes an Investment pursuant to
Section 6.11(g) and to which the Company or any Subsidiary transfers accounts
receivable and related assets pursuant to a Qualified Receivables Transaction)
which engages in no activities other than in connection with the financing of
accounts receivable and whose assets consist solely of receivables and related
assets transferred to such entity in connection with a Qualified Receivables
Transaction:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(i) is guaranteed by the Company or any Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings);

(ii) is recourse to or obligates the Company or any Subsidiary in any way other
than pursuant to Standard Securitization Undertakings; or

(iii) subjects any property or asset of the Company or any Subsidiary, directly
or indirectly, contingently or otherwise, to the satisfaction thereof, other
than pursuant to Standard Securitization Undertakings;

(b) with which neither the Company nor any Subsidiary has any material contact,
agreement, arrangement or understanding (except in connection with a Qualified
Receivables Transaction) other than on terms no less favorable to the Company or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Company, other than fees payable in the ordinary
course of business in connection with servicing accounts receivable; and

(c) to which neither the Company nor any Subsidiary has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results (except pursuant to Standard
Securitization Undertakings).

Any designation by the Company of a Wholly Owned Subsidiary as a Receivables
Entity shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a certificate of a Responsible Officer of the Company
certifying the such designation complied with the foregoing conditions.

“Recipient”: the Administrative Agent, any Lender, any Issuing Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refunded Swingline Loans”: as defined in Section 2.5(b).

“Refunding Date”: as defined in Section 2.5(c).

“Register”: as defined in Section 9.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse the relevant Issuing Lender pursuant to Section 2.9 for amounts drawn
under Letters of Credit.

 

24



--------------------------------------------------------------------------------

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and trustees of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

“Requested Multicurrency Loans”: as defined in Section 2.31(a).

“Required Lenders”: at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Outstanding Extensions of Credit. The Outstanding Extensions of Credit of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided that the amount of any participation in any Swingline Loan,
Euro Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swingline Lender, Euro
Swingline Lender or applicable Issuing Lender, as the case may be, in making
such determination.

“Required Multicurrency Lenders”: at any time, the holders of more than 50% of
the Multicurrency Subcommitments then in effect.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. For purposes of determining whether there has been any change in a
Requirement of Law under this Agreement, (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted or issued.

“Reset Date”: as defined in Section 2.30.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or controller of a Loan Party, solely
for purposes of the delivery of incumbency certificates pursuant to Section 4.1,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Section 2, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Restricted Payments”: the declaration or payment of any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or the making of any payment on account of, or the setting apart of assets for a
sinking or other analogous fund for, or the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or the making of any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member.

“Revolving Loans”: the collective reference to Dollar Revolving Loans and
Multicurrency Loans.

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Outstanding Extensions of Credit then
outstanding constitutes of the aggregate Outstanding Extensions of Credit.

“Sanction(s)”: any economic or financial sanction or trade embargo administered
or enforced by the United States Government (including without limitation,
OFAC), the United Nations Security Council, the European Union, Her Majesty’s
Treasury (“HMT”) or any European Union member state.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Significant Subsidiary”: any Subsidiary of the Company (a) which, together with
its Subsidiaries (determined on a consolidated basis), has assets with a book
value greater than or equal to $75,000,000 (or, if less, commencing with the
first fiscal quarter ending after the Closing Date, 5% of the total assets of
the Company and its Subsidiaries (determined on a consolidated basis) as of the
end of the most recently completed fiscal quarter for which financial
information is available), determined in accordance with GAAP, (b) which,
together with its Subsidiaries (determined on a consolidated basis), has net
outside sales greater than or equal to $75,000,000 (or, if less, commencing with
the first fiscal quarter after the Closing Date, 5% of the net outside sales of
the Company and its Subsidiaries (determined on a consolidated basis) for the
most recent four fiscal quarters for which financial information is available),
determined in accordance with GAAP or (c) designated by the Company as a
Significant Subsidiary by written notice to the Administrative Agent. As used in
the foregoing definition, “net outside sales” means gross sales to Persons other
than the Company and its consolidated Subsidiaries, net of cash discounts,
customer returns and allowances.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an

 

26



--------------------------------------------------------------------------------

unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Hedge Agreement”: any Hedge Agreement entered into by any Borrower
and any Lender or Lender Affiliate, including any counterparty that is a Lender
or Lender Affiliate at the time at the time such Hedge Agreement is entered
into.

“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities entered into by the Company or any Subsidiary which are
reasonably customary in securitization of accounts receivables transactions (it
being understood that in no event shall Standard Securitization Undertakings
include any Guarantee Equivalents in respect of principal or interest on the
financing for any Qualified Receivables Transaction).

“Standby Letter of Credit”: a standby letter of credit issued to support
obligations of the Company or its Subsidiaries, contingent or otherwise.

“Standby Letter of Credit Fee Rate”: the Standby Letter of Credit Fee Rate shall
be determined pursuant to the Pricing Grid.

“Sterling” and “£”: British Pounds Sterling, the lawful currency of the United
Kingdom.

“Stock Payment”: by any Person, any dividend, distribution or payment of any
nature (whether in cash, securities, or other property) on account of or in
respect of any shares of the capital stock or other equity interests (or
warrants, options or rights therefor) of such Person, including but not limited
to any payment on account of the purchase, redemption, retirement, defeasance or
acquisition of any shares of the capital stock or other equity interests (or
warrants, options or rights therefor) of such Person, in each case regardless of
whether required by the terms of such capital stock or other equity interest (or
warrants, options or rights) or any other agreement or instrument.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Subsidiary Guarantor”: each Significant Subsidiary of the Company which is a
Domestic Subsidiary.

“Swap Obligations”: with respect to any Subsidiary Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

27



--------------------------------------------------------------------------------

“Swingline Applicable Margin”: the Swingline Applicable Margin will be
determined pursuant to the Pricing Grid.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $75,000,000. The Swingline Commitment is part of, and
not in addition to, the Total Commitments.

“Swingline Lender”: Bank of America (or any of its Affiliates), in its capacity
as the lender of Swingline Loans.

“Swingline Loan Notice”: a notice of a borrowing of Swingline Loans pursuant to
Section 2.4, which shall be substantially in the form of Exhibit C or such other
form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swingline Loans”: as defined in Section 2.4(a).

“Swingline Participation Amount”: as defined in Section 2.5(c).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: April 15, 2021.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Outstanding Extensions of Credit”: at any time, the sum of the aggregate
amount of the Outstanding Extensions of Credit of the Lenders outstanding at
such time.

“Trade Letter of Credit”: a trade letter of credit issued to provide a primary
means of payment in respect of the purchase of goods or services by the Company
or its Subsidiaries in the ordinary course of business.

“Trade Letter of Credit Fee Rate”: the Trade Letter of Credit Fee Rate shall be
determined pursuant to the Pricing Grid.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“United States”: the United States of America.

“Unreimbursed Amount”: as defined in Section 2.8(a).

 

28



--------------------------------------------------------------------------------

“Unrestricted Domestic Cash”: domestic cash at a U.S. bank or a U.S. branch or
agency of a foreign bank or domestic Cash Equivalents, in each case, held by the
Company or any Subsidiary Guarantor, which is freely transferable and not
subject to a Lien (other than a Lien permitted pursuant to Section 6.3(m)),
pledge, security interest, encumbrance, escrow or cash collateral arrangement or
other restriction on its use.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.25(e).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Company.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “Y”: the lawful currency of Japan.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts receivable, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof’, “herein”, “hereto” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

29



--------------------------------------------------------------------------------

1.3. Currency Conversion. (a) If more than one currency or currency unit are at
the same time recognized by the central bank of any country as the lawful
currency of that country, then (i) any reference in the Loan Documents to, and
any obligations arising under the Loan Documents in, the currency of that
country shall be translated into or paid in the currency or currency unit of
that country designated by the Administrative Agent and (ii) any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down by the Administrative Agent as
it deems appropriate.

(b) If a change in any currency of a country occurs (including the adoption of
the Euro by any member state of the European Union), this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines such amendment to be necessary to reflect the change in
currency and to put the Lenders in the same position, so far as possible, that
they would have been in if no change in currency had occurred.

(c) Each obligation of a Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Loan or L/C Obligation in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Loan or L/C Obligation, at the end of
the then current Interest Period.

1.4. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.5. Eurocurrency Rate. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
underlying reference rates in the definition of “Eurocurrency Base Rate” (e.g.,
LIBOR, CDOR) or with respect to any comparable or successor rate thereto.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1. Commitments. (a) Subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans denominated in Dollars (“Dollar
Revolving Loans”) to any of the Borrowers from time to time during the
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Outstanding Extensions of Credit, shall not
exceed such Lender’s Commitment. No Borrower shall request and no Lender shall
be required to make any Dollar Revolving Loan if, after making such Dollar
Revolving Loan, the Total Outstanding Extensions of Credit shall exceed the
Total Commitments then in effect. No Foreign Borrower shall request and no
Lender shall be required to make any Dollar Revolving Loan to such Foreign
Borrower if, after making such Dollar Revolving Loan, the aggregate Foreign
Borrower Exposure of all Foreign

 

30



--------------------------------------------------------------------------------

Borrowers shall exceed the Aggregate Foreign Sublimit then in effect. During the
Commitment Period, any of the Borrowers may use the Commitments by borrowing,
prepaying and reborrowing the Dollar Revolving Loans in whole or in part, all in
accordance with the terms and conditions hereof. The failure of any Lender to
make any Dollar Revolving Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Dollar Revolving Loans as required. The Dollar Revolving Loans
may from time to time be Eurocurrency Loans or ABR Loans, as determined by the
applicable Borrower and notified to the Administrative Agent in accordance with
Sections 2.2(a) and 2.18.

(b) Each Borrower shall repay all outstanding Dollar Revolving Loans borrowed by
it on the earlier of the Termination Date and the date on which the Dollar
Revolving Loans shall become due and payable in accordance with Section 7.

(c) Subject to the terms and conditions hereof (including, without limitation,
Section 2.31), each Multicurrency Lender severally agrees, from time to time
during the Commitment Period, to make revolving credit loans (x) denominated in
one or more Foreign Currencies to the Company or (y) denominated in Euros to any
Foreign Borrower (collectively, “Multicurrency Loans”) in an aggregate principal
amount (based on the Dollar Equivalent of such Multicurrency Loans) at any one
time outstanding which (a) shall not exceed such Multicurrency Lender’s
Multicurrency Subcommitment and (b) when added to such Lender’s Outstanding
Extensions of Credit, shall not exceed such Lender’s Commitment. No Borrower
shall request and no Multicurrency Lender shall be required to make any
Multicurrency Loan if, after making such Multicurrency Loan (i) the Total
Outstanding Extensions of Credit shall exceed the Total Commitments then in
effect or (ii) the Dollar Equivalent of the aggregate outstanding Multicurrency
Loans shall exceed the Multicurrency Sublimit. No Foreign Borrower shall request
and no Lender shall be required to make any Multicurrency Loan to such Foreign
Borrower if, after making such Multicurrency Loan, the aggregate Foreign
Borrower Exposure of all Foreign Borrowers shall exceed the Aggregate Foreign
Sublimit then in effect. During the Commitment Period, the Borrowers may borrow,
prepay and reborrow Multicurrency Loans, in whole or in part, all in accordance
with the terms and conditions hereof. All Multicurrency Loans shall be
Eurocurrency Loans.

(d) Each Borrower shall repay all outstanding Multicurrency Loans borrowed by it
on the earlier of the Termination Date and the date on which the Multicurrency
Loans shall become due and payable in accordance with Section 7.

2.2. Procedure for Revolving Loan Borrowing. (a) Each Borrower may borrow Dollar
Revolving Loans under the Commitments during the Commitment Period on any
Business Day, provided that such Borrower shall give the Administrative Agent
irrevocable notice, which may be given by (A) telephone or (B) a Borrowing
Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of Borrowing Notice. Each such Borrowing
Notice must be received by the Administrative Agent (x) prior to 11:00 A.M., New
York City time, three Business Days prior to the requested Borrowing Date, in
the case of Eurocurrency Loans or (y) prior to 11:00 A.M., New York City time,
on the requested Borrowing Date, in the case of ABR Loans, specifying (i) the
amount and Type of Dollar Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, and (iii) in the case of Eurocurrency Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor. Any Dollar Revolving Loans made on the Closing Date
shall initially be ABR Loans. Each borrowing of Dollar Revolving Loans under the
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurocurrency Loans, $3,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then aggregate Available Commitments
are less than

 

31



--------------------------------------------------------------------------------

$1,000,000, such lesser amount); provided, that the Swingline Lender may
request, on behalf of the Company, borrowings under the Commitments that are ABR
Loans in other amounts pursuant to Section 2.5. Upon receipt of any Borrowing
Notice from the relevant Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Subject to Section 2.31, each Lender will make the
amount of its pro rata share of each borrowing of Dollar Revolving Loans
available to the Administrative Agent for the account of the relevant Borrower
at the Funding Office prior to 12:00 Noon, New York City time on the Borrowing
Date requested by such Borrower in funds immediately available to the
Administrative Agent. Subject to Section 2.31, such borrowing will then be made
available to the relevant Borrower by the Administrative Agent crediting the
account of such Borrower on the books of such office with the aggregate of the
amounts made available in Dollars to the Administrative Agent by the Lenders and
in like funds as received by the Administrative Agent or by wire transfer of
such amounts to an account designated in writing by such Borrower to the
Administrative Agent in connection with the relevant borrowing.

(b) Subject to the terms hereof, each Borrower may borrow Multicurrency Loans
under the Multicurrency Subcommitments during the Commitment Period on any
Business Day, provided that such Borrower shall give the Administrative Agent
irrevocable notice, which may be given by (A) telephone or (B) a Borrowing
Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of Borrowing Notice. Each such Borrowing
Notice must be received by the Administrative Agent prior to 3:00 P.M., London
time, three Business Days (or four Business Days in the case of a Multicurrency
Loan denominated in Yen) prior to the requested Borrowing Date, specifying
(i) the requested Borrowing Date, (ii) the respective amounts of each
Multicurrency Loan in each Foreign Currency and (iii) the respective lengths of
the initial Interest Period therefor. Each borrowing under the Multicurrency
Subcommitments shall be in an amount equal to (w) in the case of Multicurrency
Loans denominated in Sterling, £1,000,000 or a whole multiple of £100,000 in
excess thereof, (x) in the case of Multicurrency Loans denominated in Euros,
€1,000,000 or a whole multiple of €100,000 in excess thereof, (y) in the case of
Multicurrency Loans denominated in Canadian Dollars, C$1,000,000 or a whole
multiple of C$100,000 in excess thereof and (z) in the case of Multicurrency
Loans denominated in Yen, Y100,000,000 or a whole multiple of Y10,000,000 in
excess thereof; provided, that the Euro Swingline Lender may request, on behalf
of any relevant Foreign Borrower, borrowings denominated in Euros under the
Multicurrency Subcommitments that are Eurocurrency Loans with an Interest Period
of one month in other amounts pursuant to Section 2.5. Upon receipt of any
Borrowing Notice from the relevant Borrower, the Administrative Agent shall
promptly notify each Multicurrency Lender thereof. Each Multicurrency Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the relevant Borrower at the Funding
Office prior to 12:00 Noon, London time, in each case, on the Borrowing Date
requested by the Borrower in funds immediately available in the relevant Foreign
Currency to the Administrative Agent. Such borrowing will then be made available
to the applicable Borrower by the Administrative Agent crediting the account of
such Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Multicurrency Lenders and in like
funds as received by the Administrative Agent or by wire transfer of such
amounts to an account designated in writing by such Borrower to the
Administrative Agent in connection with the relevant borrowing.

2.3. Cashless Settlement. Notwithstanding anything to the contrary in this
Agreement, any Lender may exchange, continue or rollover all of the portion of
its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrowers, the Administrative
Agent, and such Lender.

2.4. Swingline Commitment; Euro Swingline Commitment. (a) Subject to the terms
and conditions hereof and in reliance upon the agreements of the other Lenders
set forth herein, the

 

32



--------------------------------------------------------------------------------

Swingline Lender agrees to make a portion of the credit otherwise available to
the Company under the Commitments from time to time during the Commitment Period
by making swing line loans denominated in Dollars (“Swingline Loans”), bearing
interest as set forth in Section 2.20(c)(i), to the Company; provided that
(i) the aggregate outstanding principal amount of Swingline Loans at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with such Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect), (ii) the sum of (x) the aggregate principal amount of Swingline
Loans outstanding, plus (y) the Dollar Equivalent of the aggregate principal
amount of Euro Swingline Loans outstanding, shall not at any time exceed
$100,000,000, and (iii) the Company shall not request, and the Swingline Lender
shall not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the sum of the Total Outstanding Extensions of Credit would
exceed the Total Commitments. During the Commitment Period, the Company may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be
denominated in Dollars. Any Swingline Loans made on the Closing Date shall bear
interest at Bank of America’s cost of funds plus the Swingline Applicable
Margin. Immediately upon the making of a Swingline Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Revolving Percentage times the amount of
such Swingline Loan.

(b) The Company shall repay all outstanding Swingline Loans on the earlier of
(i) the Termination Date and (ii) the date on which the Swingline Loans shall
become due and payable in accordance with Section 7.

(c) Subject to the terms and conditions hereof and in reliance upon the
agreements of the Multicurrency Lenders set forth herein, the Euro Swingline
Lender agrees to make a portion of the credit otherwise available to each
Foreign Borrowers under the Commitments from time to time during the Commitment
Period by making swing line loans denominated in Euros (“Euro Swingline Loans”),
bearing interest as set forth in Section 2.20(c)(ii), to such Foreign Borrower;
provided that (i) the aggregate outstanding principal amount of Euro Swingline
Loans at any time shall not exceed the Euro Swingline Commitment then in effect
(notwithstanding that the Euro Swingline Loans outstanding at any time, when
aggregated with the Euro Swingline Lender’s other outstanding Revolving Loans
(if any), may exceed the Euro Swingline Commitment then in effect), (ii) the sum
of (x) the aggregate principal amount of Swingline Loans outstanding, plus
(y) the Dollar Equivalent of the aggregate principal amount of Euro Swingline
Loans outstanding, shall not at any time exceed $100,000,000, and (iii) no
Foreign Borrower shall request, and the Euro Swingline Lender shall not make,
any Euro Swingline Loan if, after giving effect to the making of such Euro
Swingline Loan, the sum of the Total Outstanding Extensions of Credit would
exceed the Total Commitments. During the Commitment Period, the Foreign
Borrowers may use the Euro Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Euro
Swingline Loans shall be denominated in Euros in accordance with the terms and
conditions hereof. Immediately upon the making of a Euro Swingline Loan, each
Multicurrency Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Euro Swingline Lender a risk
participation in such Euro Swingline Loan in an amount equal to the product of
such Multicurrency Lender’s Multicurrency Revolving Percentage times the amount
of such Euro Swingline Loan.

(d) Each Foreign Borrower shall repay all outstanding Euro Swingline Loans
outstanding to such Foreign Borrower on the earlier of (i) the Termination Date
and (ii) the date on which the Euro Swingline Loans shall become due and payable
in accordance with Section 7.

 

33



--------------------------------------------------------------------------------

2.5. Procedure for Swingline Borrowing: Refunding of Swingline Loans;
Reallocation of Swingline Commitment and Euro Swingline Commitment.

(a) (i) Whenever the Company desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender and the Administrative Agent
irrevocable notice, which may be given by (A) telephone or (B) a Swingline Loan
Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of Swingline Loan
Notice. Each such Swingline Loan Notice must be received by the Swingline Lender
and the Administrative Agent not later than 2:00 P.M., New York City time, on
the proposed Borrowing Date, specifying (A) the amount to be borrowed and
(B) the requested Borrowing Date (which shall be a Business Day during the
Commitment Period). Each borrowing under the Swingline Commitment shall be a
minimum of $100,000. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan Notice and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent prior to 3:00 p.m. on the date of
the proposed borrowing of the Swingline Loan (A) directing the Swingline Lender
not to make such Swingline Loan as a result of the limitations set forth in
Section 2.4(a), or (B) that one or more of the applicable conditions specified
in Section 4 is not then satisfied, then, subject to the terms and conditions
hereof, not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in the Swingline Loan Notice, the Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Company on such Borrowing Date by
transferring such proceeds to an account designated by the Company no later than
4:00 P.M., New York City time on such Borrowing Date in immediately available
funds.

(ii) Whenever any Foreign Borrower desires that the Euro Swingline Lender make
Euro Swingline Loans it shall give the Euro Swingline Lender and the
Administrative Agent irrevocable notice, which may be given by (A) telephone or
(B) a Euro Swingline Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Euro Swingline Lender and the
Administrative Agent of a Euro Swingline Loan Notice. Each such Euro Swingline
Loan Notice must be received by the Euro Swingline Lender not later than 12:00
P.M. (Noon), London time, on the proposed Borrowing Date, specifying (A) the
amount to be borrowed and (B) the requested Borrowing Date (which shall be a
Business Day during the Commitment Period). Each borrowing under the Euro
Swingline Commitment shall be a minimum of the Foreign Currency Equivalent for
Euros of $100,000. Unless the Euro Swingline Lender has received notice (by
telephone or in writing) from the Administrative Agent prior to 1:00 p.m.,
London Time, on the date of the proposed borrowing of the Euro Swingline Loan
(A) directing the Euro Swingline Lender not to make such Euro Swingline Loan as
a result of the limitations set forth in Section 2.4(c), or (B) that one or more
of the applicable conditions specified in Section 4 is not then satisfied, then,
subject to the terms and conditions hereof, on the Borrowing Date specified in
the Euro Swingline Loan Notice in respect of the relevant Euro Swingline Loan,
the Euro Swingline Lender shall make available to an account designated by the
applicable Foreign Borrower in such Euro Swingline Loan Notice an amount in
immediately available funds equal to the amount of the Euro Swingline Loan to be
made by the Euro Swingline Lender.

(b) Each of the Swingline Lender and the Euro Swingline Lender, as applicable,
at any time and from time to time in its sole and absolute discretion may (and,
in any event, on the tenth (10th) Business Day after any Swingline Loan or Euro
Swingline Loan is made to the applicable

 

34



--------------------------------------------------------------------------------

Borrower, the Swingline Lender or the Euro Swingline Lender, as the case may be,
shall), on behalf of the applicable Borrower (each of which hereby irrevocably
directs the Swingline Lender or the Euro Swingline Lender, as the case may be,
to act on its behalf), on two Business Day’s written notice (which notice shall
be given at least two Business Days prior to the tenth (10th) Business Day after
any Swingline Loan or Euro Swingline Loan is made to the applicable Borrower)
given by the Swingline Lender or the Euro Swingline Lender no later than 12:00
Noon, New York City time, request each Lender (or in the case of a Euro
Swingline Loan, each Multicurrency Lender) to make, in accordance with the
applicable provisions of Section 2.2 (without regard to the minimums and
multiples specified therein for the principal amount of Dollar Revolving Loans
or Multicurrency Loans, as the case may be, but subject to the unutilized
portion of the Total Commitments and the conditions set forth in Section 4.2),
and each Lender or Multicurrency Lender, as the case may be, hereby agrees to
make, a Dollar Revolving Loan or, in the case of a Euro Swingline Loan, a
Multicurrency Loan denominated in Euros, in an amount equal to such Lender’s
Revolving Percentage (or, in the case of a Euro Swingline Loan, such
Multicurrency Lender’s Multicurrency Revolving Percentage) of the aggregate
amount of the Swingline Loans or the Euro Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender or the Euro Swingline Lender, as the case may be. Each Lender shall make
the amount of such Dollar Revolving Loan or such Multicurrency Loan denominated
in Euros, as the case may be, available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender or the Euro Swingline Lender, as applicable, for
application to the repayment of the Refunded Swingline Loans. The Company and
each Foreign Borrower irrevocably authorizes the Swingline Lender or the Euro
Swingline Lender, as applicable, to charge the applicable Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full
relevant Refunded Swingline Loans.

(c) If prior to the time a Dollar Revolving Loan or a Multicurrency Loan, as the
case may be, would have otherwise been made pursuant to Section 2.5(b), one of
the events described in Section 7(f) shall have occurred and be continuing or if
for any other reason, as determined by the Swingline Lender or the Euro
Swingline Lender, as applicable, in its sole discretion, Dollar Revolving Loans
or Multicurrency Loans, as the case may be, may not be made as contemplated by
Section 2.5(b), each Lender or Multicurrency Lender, as applicable, shall, on
the date such Loan was to have been made pursuant to the notice referred to in
Section 2.5(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans or Euro Swingline
Loans, as the case may be, by paying to the Swingline Lender or the Euro
Swingline Lender, as applicable, an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Revolving Percentage or such Multicurrency
Lender’s Multicurrency Revolving Percentage, as applicable, times (ii) the sum
of the aggregate principal amount of Swingline Loans or the Euro Swingline
Loans, as applicable, then outstanding that were to have been repaid with such
Loans.

(d) (i) Whenever, at any time after the Swingline Lender or the Euro Swingline
Lender, as applicable, has received from any Lender or Multicurrency Lender, as
the case may be, such Lender’s Swingline Participation Amount, the Swingline
Lender or the Euro Swingline Lender, as applicable, receives any payment on
account of its Swingline Loans or Euro Swingline Loans, as the case may be, such
Person will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on the Swingline Loans or the Euro Swingline
Loans, as applicable, then due) in the same funds as those received by the
Swingline Lender or the Euro Swingline Lender.

 

35



--------------------------------------------------------------------------------

(ii) If any payment received by the Swingline Lender or Euro Swingline Lender,
as applicable, in respect of principal or interest on any Swingline Loan or Euro
Swingline Loan, as applicable, is required to be returned by the Swingline
Lender or Euro Swingline Lender, as applicable, under any of the circumstances
described in Section 9.7A (including pursuant to any settlement entered into by
the Swingline Lender or the Euro Swingline Lender, as applicable, in its
discretion), each Lender or Multicurrency Lender, as applicable, shall pay to
the Swingline Lender or the Euro Swingline Lender, as applicable, its Revolving
Percentage or Multicurrency Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swingline
Lender or the Euro Swingline Lender, as applicable. The obligations of the
Lenders and the Multicurrency Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.5(b) and
to purchase participating interests pursuant to Section 2.5(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or the Borrowers (or any of them) may have against any Swingline Lender,
the Euro Swingline Lender, the Company, the other Borrowers or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 4; (iii) any adverse change in the condition (financial or otherwise)
of the Borrowers (or any of them); (iv) any breach of this Agreement or any
other Loan Document by any Borrower, any other Loan Party or any Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. No such funding of risk participations shall
relieve or otherwise impair the obligation of the applicable Borrowers to repay
Swingline Loans or Euro Swingline Loans, together with interest as provided
herein.

(f) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender or the Euro Swingline Lender, as the case may
be, any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.5, the Swingline Lender or the Euro Swingline
Lender, as applicable, shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Person at a rate per annum equal to the
greater of the applicable Overnight Rate from time to time in effect and a rate
determined by the Swingline Lender or the Euro Swingline Lender, as applicable,
in accordance with banking industry rules on interbank compensation, plus any
applicable administrative, processing or similar fees customarily charged by
such Person in connection with the foregoing. If such Lender or Multicurrency
Lender, as applicable, pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Dollar Revolving Loan or such
Multicurrency Lender’s Multicurrency Loan, as applicable, or funded
participation in the relevant Swingline Loan or Euro Swingline Loan, as the case
may be. A certificate of the Swingline Lender or the Euro Swingline Lender,
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.5(f) shall be conclusive absent manifest
error.

(g) The Company shall have the right at any time and from time to time upon five
(5) Business Days prior written notice to the Administrative Agent to increase
or decrease the Swingline Commitment or the Euro Swingline Commitment, as the
case may be, by reducing and reallocating by an equivalent amount all or a
portion of the Swingline Commitment or the Euro Swingline Commitment, as
applicable; provided that in no event shall (x) the Dollar Equivalent of the
Euro Swingline Commitment exceed $25,000,000 at any time and (y) the Dollar
Equivalent of the aggregate amount of the Swingline Commitment and the Euro
Swingline Commitment exceed $100,000,000 at any time. All such

 

36



--------------------------------------------------------------------------------

reallocations shall be in integral multiples of $1,000,000. In the event of a
reallocation of the Swingline Commitment and the Euro Swingline Commitment as
described in the foregoing sentence, the Administrative Agent is hereby
authorized by the parties hereto to change the definitions of “Swingline
Commitment” and the “Euro Swingline Commitment” herein to provide for the
reallocations thereof. The Administrative Agent shall (i) notify each of the
Lenders promptly after receiving any notice of a reallocation under this
Section 2.5(g) and (ii) promptly upon the effectiveness of any such
reallocation, distribute to the Lenders any change to the definitions of
“Swingline Commitment” and the “Euro Swingline Commitment”. In the event of a
reallocation of the Swingline Commitment or the Euro Swingline Commitment as
described above, upon the request of any Swingline Lender or Euro Swingline
Lender, the applicable Borrowers shall execute and deliver to such Person
(through the Administrative Agent) a Note reflecting such reallocations.

(h) Interest for Account of Swingline Lender. The Swingline Lender and the Euro
Swingline Lender shall each be responsible for invoicing the applicable
Borrowers for interest on the Swingline Loans and the Euro Swingline Loans.
Until each Lender or Multicurrency Lender funds its Dollar Revolving Loans or
its Multicurrency Loans or risk participation pursuant to this Section 2.5 to
refinance such Lender’s Revolving Percentage of any Swingline Loan or such
Multicurrency Lender’s Multicurrency Revolving Percentage of any Euro Swingline
Loan, as applicable, interest in respect of such Revolving Percentage or
Multicurrency Revolving Percentage shall be solely for the account of the
Swingline Lender or the Euro Swingline Lender, as applicable.

(i) Payments Directly to Swingline Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swingline Loans and the Euro
Swingline Loans directly to the Swingline Lender and the Euro Swingline Lender,
as applicable.

2.6. L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 2.8(a), agrees to issue standby or trade letters of credit, bank
guaranties or other similar forms of credit issued by such Issuing Lender
(together with any Designated Letters of Credit, “Letters of Credit”) for the
account of any Borrower on any Business Day during the Commitment Period in such
form as may be approved from time to time by such Issuing Lender; provided that
no Issuing Lender shall issue any Letter of Credit if, after giving effect to
such issuance, (i) the L/C Obligations would exceed the L/C Commitment, (ii) the
Outstanding Extensions of Credit of any Lender would exceed such Lender’s
Commitment, (iii) the sum of the Total Outstanding Extensions of Credit would
exceed the Total Commitments. No Foreign Borrower shall request and no Issuing
Lender shall issue any Letter of Credit for the account of such Foreign Borrower
if, after issuing such Letter of Credit, the aggregate Foreign Borrower Exposure
of all Foreign Borrowers shall exceed the Aggregate Foreign Sublimit then in
effect. Each Letter of Credit shall (i) be denominated in Dollars or a Foreign
Currency, (ii) have a face amount of at least $10,000 or the Foreign Currency
Equivalent thereof (unless otherwise agreed by the relevant Issuing Lender) and
(iii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Termination
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

(b) No Issuing Lender shall at any time be obligated to issue, amend, extend or
increase any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing the Letter of Credit, or any Law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over

 

37



--------------------------------------------------------------------------------

such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it;

(ii) such issuance of the Letter of Credit would violate one or more policies of
general application of such Issuing Lender applicable to letters of credit;

(iii) any Lender is at that time a Defaulting Lender, unless such Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the applicable
Borrower or such Lender to eliminate such Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.37(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such Issuing Lender has actual or potential Fronting Exposure, as it may elect
in its sole discretion;

(iv) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(v) the outstanding L/C Obligations in respect of all Letters of Credit issued
by such Issuing Lender would exceed the Issuing Lender Sublimit of such Issuing
Lender.

(c) Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 8 with respect to any acts taken or omissions
suffered by such Issuing Lender in connection with Letters of Credit issued by
it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 8 included each Issuing Lender with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Lenders.

(d) On the Closing Date, (i) the Company shall provide Schedule 2.6, which
Schedule shall list the Designated Letters of Credit, (ii) such Designated
Letters of Credit shall be deemed to be Letters of Credit issued pursuant to and
in compliance with this Section 2.6, (iii) the face amount of such Designated
Letters of Credit shall be included in the calculation of the available L/C
Commitment and the Outstanding Extensions of Credit, (iv) the provisions of this
Agreement shall apply thereto, and the Company and the Lenders hereunder hereby
expressly assume all obligations with respect to such Letters of Credit that
they would have if such Letters of Credit had been issued pursuant to this
Agreement and (v) all liabilities of the Company with respect to such Designated
Letters of Credit shall constitute obligations of the Company hereunder.

2.7. Procedure for Issuance of Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable Issuing
Lender (with a copy to the Administrative Agent) in the form of an Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Application may be sent by facsimile, by mail, by overnight courier, by
electronic transmission using the system provided by the applicable Issuing
Lender, by personal delivery or by any other means acceptable to the applicable
Issuing Lender. Such Application

 

38



--------------------------------------------------------------------------------

must be received by the applicable Issuing Lender and the Administrative Agent
not later than 11:00 a.m. at least three Business Days (or such later date and
time as the Administrative Agent and the applicable Issuing Lender may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or amendment date, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Application shall specify in form
and detail satisfactory to the applicable Issuing Lender such information as
required by such Issuing Lender for the proposed Letter of Credit. In the case
of a request for an amendment of any outstanding Letter of Credit, such
Application shall specify in form and detail satisfactory to the applicable
Issuing Lender such information as required by such Issuing Lender for the
proposed amendment of such outstanding Letter of Credit. Additionally, the
applicable Borrower shall furnish to the applicable Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Lender or the Administrative Agent may require.

(b) Promptly after receipt of any Application, the applicable Issuing Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Application from the applicable
Borrower and, if not, the applicable Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuing Lender
has received written notice from the Administrative Agent, any Lender or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4 shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Lender shall, on the requested
date, issue a Letter of Credit for the account of such Borrower or enter into
the applicable amendment, as the case may be, in each case in accordance with
such Issuing Lender’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
Issuing Lender a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Revolving Percentage times the amount of such
Letter of Credit.

(c) If a Borrower so requests in any applicable Application, the applicable
Issuing Lender agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Lender to permit the extension of such Letter of Credit at any time to
an expiry date not later than five Business Days prior to the Termination Date;
provided, however, that such Issuing Lender shall not permit any such extension
if (A) such Issuing Lender has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 2.6(a) or Section 2.6(b) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or any Loan Party that one or more
of the applicable conditions specified in Section 4 is not then satisfied, and
in each such case directing such Issuing Lender not to permit such extension.

(d) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Lender will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

39



--------------------------------------------------------------------------------

2.8. L/C Participation. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from each Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
each Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by each Issuing Lender thereunder.
Each L/C Participant unconditionally and irrevocably agrees with each Issuing
Lender that, if a draft is paid under any Letter of Credit for which any Issuing
Lender is not reimbursed in full by the relevant Borrower in accordance with the
terms of this Agreement, the related Reimbursement Obligation shall be converted
to Dollars in accordance with Section 2.9 and such L/C Participant shall pay to
such Issuing Lender through the Administrative Agent upon demand at the
Administrative Agent’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such Reimbursement
Obligation, or any part thereof, that is not so reimbursed. Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing under such
Letter of Credit, the applicable Issuing Lender shall notify the relevant
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by such Issuing Lender under a Letter of Credit (each such
date, an “Honor Date”), the relevant Borrower shall reimburse such Issuing
Lender through the Administrative Agent in an amount equal to the amount of such
drawing. If such Borrower fails to so reimburse such Issuing Lender by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Revolving Percentage thereof. In such event, such
Borrower shall be deemed to have requested a borrowing of ABR Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Total Commitments and the conditions set forth in Section 4.2.
Any notice given by an Issuing Lender or the Administrative Agent pursuant to
this Section 2.8 may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 2.8(a) in respect of any Unreimbursed Amount under
any Letter of Credit is paid to such Issuing Lender within three Business Days
after the date such payment is due, such L/C Participant shall pay to such
Issuing Lender through the Administrative Agent on demand an amount equal to the
product of (i) such amount, times (ii) the Overnight Rate, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360, plus any applicable administrative,
processing or similar fees customarily charged by such Issuing Lender in
connection with the foregoing. If any such amount required to be paid by any L/C
Participant pursuant to Section 2.8(a) is not made available to such Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans, plus any applicable
administrative, processing or similar fees customarily charged by such Issuing
Lender in connection with the foregoing. A certificate of such Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section 2.8 shall be conclusive in the absence of manifest error.

(c) Each Lender shall upon any notice pursuant to Section 2.8(a) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Lender at the
Administrative Agent’s Funding Office in an amount equal to its Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.8(d), each Lender that so makes funds available
shall be deemed to have made an ABR Loan to the relevant Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable Issuing Lender.

 

40



--------------------------------------------------------------------------------

(d) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of an ABR Loans because the conditions set forth in Section 4.2 cannot
be satisfied or for any other reason, the relevant Borrower shall be deemed to
have incurred from the applicable Issuing Lender an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate set forth in Section 2.20(d). In such event, each Lender’s payment to
the Administrative Agent for the account of the applicable Issuing Lender
pursuant to Section 2.8(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.8.

(e) Until each Lender funds its ABR Loan or L/C Advance pursuant to this
Section 2.8 to reimburse the applicable Issuing Lender for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Revolving
Percentage of such amount shall be solely for the account of such Issuing
Lender.

(f) Each Lender’s obligation to make an ABR Loan or L/C Advances to reimburse
each Issuing Lenders for amounts drawn under Letters of Credit, as contemplated
by this Section 2.8, shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such
Issuing Lender, the Borrowers or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make ABR Loans pursuant to this
Section 2.8 is subject to the conditions set forth in Section 4.2. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the applicable Issuing Lender for the amount of any
payment made by such Issuing Lender under any Letter of Credit, together with
interest as provided herein.

(g) If any Lender fails to make available to the Administrative Agent for the
account of any Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.8 by the time specified
in Section 2.8(c), then, without limiting the other provisions of this
Agreement, the applicable Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the applicable Issuing
Lender at a rate per annum equal to the greater of the Overnight Rate and a rate
determined by the Issuing Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuing Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s ABR Loan included in the relevant
extension of credit under Section 2.1 or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of any Issuing Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause 2.8(g) shall be conclusive absent manifest error.

2.8A. Repayment of Participations.

(a) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.8(a), the Administrative Agent
receives for the account of such Issuing Lender any payment in respect of the
Unreimbursed Amount (whether directly from the applicable Borrower or

 

41



--------------------------------------------------------------------------------

otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof in the same funds as those received by the Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of any
Issuing Lender pursuant to Section 2.8(a) is required to be returned under any
of the circumstances described in Section 9.7A (including pursuant to any
settlement entered into by the applicable Issuing Lender in its discretion),
each Lender shall pay to the Administrative Agent for the account of such
Issuing Lender its Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

2.9. Reimbursement Obligation of the Borrowers. Each Borrower agrees to
reimburse each Issuing Lender through the Administrative Agent on the Business
Day next succeeding the Business Day on which such Issuing Lender notifies such
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment other than Excluded Taxes. Each such
payment shall be made to the Administrative Agent at its address for notices
referred to herein in the relevant currency and in immediately available funds,
unless (x) the applicable Issuing Lender (at its option) shall have specified in
its notice to the applicable Borrower that it will require reimbursement in
Dollars or (y) in the absence of any such requirement that such Borrower
reimburse the applicable Issuing Lender in Dollars, such Borrower shall have
notified the applicable Issuing Lender promptly following the notice of drawing
that such Borrower will reimburse such Issuing Lender in Dollars; provided that,
in the case of any such reimbursement in Dollars of any Letter or Credit
denominated in a Foreign Currency, the applicable Issuing Lender shall notify
the applicable Borrower of the Exchange Rate for Dollars and the Foreign
Currency used for payment of such Letter of Credit as of the date of the payment
of the draft presented under such Letter of Credit by such Issuing Lender with
respect to the amount of the drawing in the Foreign Currency promptly following
the determination thereof. If the applicable Borrower does not reimburse the
applicable Issuing Lender for any draft paid by such Issuing Lender under any
Letter of Credit issued by such Issuing Lender in a Foreign Currency on the date
required pursuant to the first sentence of this Section 2.9, such Issuing Lender
shall convert such Reimbursement Obligation into Dollars at the rate of exchange
then available to such Issuing Lender in the interbank market where its foreign
currency exchange operations in respect of such Foreign Currency are then being
conducted and such Borrower shall thereafter be required to reimburse such
Issuing Lender in Dollars for such Reimbursement Obligation (in the amount so
converted). Subject to the next succeeding sentence, interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 2.20(b) and (ii) thereafter,
Section 2.20(d). Interest shall be payable on any such amounts denominated in a
Foreign Currency from the date on which the relevant draft is paid until payment
in full or conversion to Dollars as provided herein at the rate determined by
the applicable Issuing Lender as its cost of funding such payment.

2.10. Obligations Absolute. Each Borrower’s obligations under this Agreement to
reimburse each Issuing Lender for each drawing under each Letter of Credit and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement,
including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

42



--------------------------------------------------------------------------------

(b) the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable Issuing Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) waiver by such Issuing Lender of any requirement that exists for such
Issuing Lender’s protection and not the protection of the applicable Borrower or
any waiver by such Issuing Lender which does not in fact materially prejudice
the applicable Borrower;

(e) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(f) any payment made by such Issuing Lender in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(g) any payment by the applicable Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(h) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the applicable Issuing Lender. Such Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Lender and its correspondents unless such notice is given as
aforesaid.

2.11. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the applicable Issuing Lender shall promptly notify
the applicable Borrower and the Administrative Agent of the date and amount
thereof. The responsibility of an Issuing Lender to the applicable Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

 

43



--------------------------------------------------------------------------------

2.12. Applications; Applicability of ISP and UCP; Limitation of Liability.
(a) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Agreement, the provisions of
this Agreement shall apply.

(b) Unless otherwise expressly agreed by any Issuing Lender and the applicable
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each trade Letter of Credit. Notwithstanding the foregoing, no Issuing
Lender shall be responsible to the applicable Borrower for, and each Issuing
Lender’s rights and remedies against the applicable Borrower shall not be
impaired by, any action or inaction of such Issuing Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such Issuing Lender or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

2.13. Certain Reporting Requirements. Each Issuing Lender will report in writing
to the Administrative Agent (i) on the fifth Business Day prior to the end of
each fiscal quarter of the Company, the aggregate stated amount of Letters of
Credit issued by it and outstanding as of the last Business Day of the preceding
week and (ii) on or prior to each Business Day on which an Issuing Lender
expects to issue, renew or amend any Letter of Credit, the date of such
issuance, renewal or amendment and the aggregate stated amount of Letters of
Credit to be issued by it and outstanding after giving effect to such issuance
or amendment (and such Issuing Lender shall advise the Administrative Agent on
such Business Day whether such issuance, renewal or amendment occurred and
whether the amount thereof changed).

2.13A. Role of Issuing Lender. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, none of the Issuing Lenders shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lenders, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude any Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lenders, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Lender shall be liable or responsible for any of the matters described
in clauses (a) through (e) of Section 2.10; provided, however, that anything in
such clauses to the contrary notwithstanding, such Borrower may have a claim
against the applicable Issuing Lender, and such Issuing Lender may be liable to
such Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were

 

44



--------------------------------------------------------------------------------

caused by such Issuing Lender’s willful misconduct or gross negligence or such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Any Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

2.14. Fees and Other Charges, etc. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender, subject to adjustment as
provided in Section 2.37, a facility fee for the period from and including the
date hereof to the last day of the Commitment Period, computed at the Facility
Fee Rate on the actual daily amount of the Commitment of such Lender (whether or
not utilized) during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
later of the Termination Date and the date the Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under this Agreement shall have been paid in full. For the
avoidance of doubt, if any Lender continues to have any Outstanding Extensions
of Credit after its Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Outstanding Extensions of Credit
from and including the date on which its Commitment terminates to but excluding
the date on which such Lender ceases to have any Outstanding Extensions of
Credit.

(b) The applicable Borrower will pay a fee on all outstanding Letters of Credit
(the “Letter of Credit Fees”) issued for the account of such Borrower at a per
annum rate equal to the Standby Letter of Credit Fee Rate or the Trade Letter of
Credit Fee Rate, as applicable, computed on the Dollar Equivalent of the maximum
amount available to be drawn (as then in effect) under such Letter of Credit
shared ratably among the Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date; provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable Issuing Lender pursuant
to Section 2.36 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Revolving Percentages allocable to such Letter of Credit pursuant to
Section 2.37(a)(iv), with the balance of such fee, if any, payable to the
applicable Issuing Lender for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.4. If
there is any change in the Standby Letter of Credit Fee Rate or the Trade Letter
of Credit Fee Rate, as applicable, during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Standby Letter of Credit Fee Rate or the Trade Letter of
Credit Fee Rate, as applicable, separately for each period during such quarter
that such Standby Letter of Credit Fee Rate or the Trade Letter of Credit Fee
Rate, as applicable, was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the interest rate set
forth in Section 2.20(d). The Borrowers shall pay directly to the applicable
Issuing Lender for its own account a fronting fee (i) with respect to each
commercial Letter of Credit, at the rate specified in the applicable Fee Letter,
computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the relevant Borrower and the applicable Issuing Lender, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby

 

45



--------------------------------------------------------------------------------

Letter of Credit, at the rate per annum specified in the applicable Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
each L/C Payment Date and thereafter on demand.

(c) In addition to the foregoing fees, the applicable Borrower shall pay or
reimburse each Issuing Lender for (i) customary letter of credit fronting fees
as set forth in a Fee Letter between such applicable Borrower and any such
Issuing Lender and (ii) such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for the account of such Borrower. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable absent manifest
error.

(d) The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Company and the
Administrative Agent.

2.15. Optional Termination or Reduction of Commitments; Increase of Commitments.
(a) The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans, Swingline Loans
and Euro Swingline Loans made on the effective date thereof, the Total
Outstanding Extensions of Credit would exceed the Total Commitments. Any such
reduction shall be in an amount equal to $10,000,000, or an integral multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Commitments then
in effect. Any reduction of the Total Commitments to an amount below the
Multicurrency Sublimit then in effect shall result in an automatic
dollar-for-dollar reduction of the Multicurrency Sublimit. Any reduction of the
Total Commitments shall result in an automatic pro rata reduction of the
Aggregate Foreign Sublimit then in effect or as otherwise directed by the
Company and approved by the Administrative Agent.

(b) Following the Closing Date, so long as no Default or Event of Default has
occurred and is then continuing, the Company may request that the Total
Commitments and, at the Company’s option, the aggregate amount of the
Multicurrency Subcommitments, be increased and, upon such request, the
Administrative Agent shall have the right to solicit additional financial
institutions to become Lenders for purposes of this Agreement, or to encourage
any Lender to increase its Commitment and, if applicable, its Multicurrency
Subcommitment, provided that (i) each Lender which is a party to this Agreement
prior to such increase shall have the first option, and may elect, to fund its
pro rata share of the amount of the requested increase in the Total Commitment
and, if applicable, the aggregate amount of the Multicurrency Subcommitments (or
any such greater amount in the event that one or more Lenders does not elect to
fund its respective pro rata share of the amount of the requested increase in
the Total Commitments and, if applicable, its Multicurrency Subcommitment),
thereby increasing its Commitment and, if applicable, its Multicurrency
Subcommitment hereunder, but no Lender shall have any obligation to do so,
(ii) in the event that it becomes necessary to include a new financial
institution to fund the amount of the requested increase in the Total
Commitments and, if applicable, the aggregate amount of the Multicurrency
Subcommitments, each such financial institution shall be reasonably acceptable
to the Administrative Agent, the Issuing Lenders and the Company (each such
acceptance not to be unreasonably withheld) and each such financial institution
shall become a Lender hereunder and agree to become party to, and shall assume
and agree to be bound by, this Agreement, subject to all terms and conditions
hereof; (iii) the Administrative Agent shall not have any obligation to any
Borrower or to any Lender to solicit additional financial institutions or any
increase in the Total Commitment and, if applicable, the Multicurrency
Subcommitment of any Lender pursuant to this Section 2.15(b); (iv) in connection
with any increase in the Multicurrency Subcommitment, such increase may, at the
Company’s

 

46



--------------------------------------------------------------------------------

option, be dollar for dollar with any increase in the Total Commitment or in
some lesser proportion thereof; and (v) in no event shall the addition of any
Lender or Lenders or the increase in the Commitment of any Lender under this
Section 2.15(b) increase the Total Commitments to an amount greater than
$850,000,000. Upon the addition of any Lender, or the increase in the Commitment
of any Lender, Schedule 1.1 shall be amended by the Administrative Agent and the
Company to reflect such addition or such increase, and the Administrative Agent
shall deliver to the Lenders, the Swingline Lender, the Euro Swingline Lender,
the Issuing Lenders and the Borrower copies of such Schedule 1.1. If, at any
time that the Commitments are increased pursuant to this Section 2.15(b), there
are Loans then outstanding or L/C Obligations, each new Lender, and each
existing Lender that has increased its Commitment, shall purchase Loans and L/C
Obligations from each other Lender in an amount such that, after such purchase
or purchases, the amount of outstanding Loans and L/C Obligations from each
Lender shall equal such Lender’s respective Revolving Percentage, as modified to
give effect to such increase, multiplied by the aggregate amount of Loans
outstanding and L/C Obligations from all Lenders. To the extent that any
outstanding Loans bear interest at the Eurocurrency Rate, the Borrowers shall
pay any additional costs described in Section 2.26 incurred by any Lender.

2.16. Optional Prepayments. (a) Each Borrower may, upon delivery of a Notice of
Loan Prepayment to the Administrative Agent, at any time and from time to time
prepay the Loans (other than Multicurrency Loans) outstanding to such Borrower,
in whole or in part, without premium or penalty; provided that such Notice of
Loan Prepayment must be received by the Administrative Agent not later than
11:00 A.M., New York City time, three Business Days prior to the date of
prepayment, in the case of Eurocurrency Loans denominated in Dollars, and not
later than 11:00 A.M., New York City time, one Business Day prior to the date of
prepayment, in the case of ABR Loans. Each such Notice of Loan Prepayment shall
specify the date and amount of prepayment and whether the prepayment is of
Eurocurrency Loans denominated in Dollars or ABR Loans; provided, that if a
Eurocurrency Loan denominated in Dollars is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrowers shall also pay
any amounts owing pursuant to Section 2.26. Upon receipt of any Notice of Loan
Prepayment, the Administrative Agent shall promptly notify each Lender thereof.
If any Notice of Loan Prepayment is given, the amount specified in such Notice
of Loan Prepayment shall be due and payable on the date specified therein,
together with (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Dollar Revolving Loans shall be in an aggregate principal amount
of $3,000,000 or a whole multiple of $1,000,000 in excess thereof. Partial
prepayments of Swingline Loans or Euro Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.

(b) Each Borrower may, upon delivery of a Notice of Loan Prepayment to the
Administrative Agent, at any time and from time to time prepay Multicurrency
Loans outstanding to such Borrower, in whole or in part, without premium or
penalty; provided that such Notice of Loan Prepayment must be received by the
Administrative Agent not later than 3:00 P.M., London time, three Business Days
before the date of prepayment (or four Business Days in the case of prepayment
of Loans denominated in a Yen)) specifying the date and amount of prepayment.
Upon receipt of any Notice of Loan Prepayment, the Administrative Agent shall
promptly notify each Multicurrency Lender thereof. If any such Notice of Loan
Prepayment is given, the amount specified in such Notice of Loan Prepayment
shall be due and payable on the date specified therein, together with any
amounts payable pursuant to Section 2.26 and accrued interest to such date on
the amount prepaid. Partial prepayments of Multicurrency Loans shall be in a
minimum principal amount of (w) £1,000,000 or a whole multiple of £100,000 in
excess thereof, in the case of Multicurrency Loans denominated in Sterling,
(x) €1,000,000 or a whole multiple or €100,000 in excess thereof, in the case of
Multicurrency Loans denominated in Euros, (y) C$1,000,000 or a whole multiple or
C$100,000 in excess thereof, in the case of Multicurrency Loans denominated in
Canadian Dollars, and (z) Y100,000,000 or a whole multiple or Y10,000,000 in
excess thereof, in the case of Multicurrency Loans denominated in Yen.

 

47



--------------------------------------------------------------------------------

2.17. Mandatory Prepayments. (a) If, on any Calculation Date, (i) the Total
Outstanding Extensions of Credit exceed the Total Commitments, (ii) the
aggregate Foreign Borrower Exposure of all Foreign Borrowers exceeds 105% of the
Aggregate Foreign Sublimit then in effect, or (iii) the Dollar Equivalent of the
Multicurrency Loans outstanding on such date exceeds 105% of the Multicurrency
Sublimit on such date, the applicable Borrower or Borrowers shall, without
notice or demand, immediately repay such of the outstanding Loans in an
aggregate principal amount such that, after giving effect thereto, (x) the Total
Outstanding Extensions of Credit do not exceed the Total Commitments, (y) the
aggregate Foreign Borrower Exposure of all Foreign Borrowers does not exceed the
Aggregate Foreign Sublimit then in effect and (z) the Dollar Equivalent of the
Multicurrency Loans outstanding on such date is equal to or less than the
Multicurrency Sublimit on such date, together with interest accrued to the date
of such payment or prepayment on the principal so prepaid and any amounts
payable under Section 2.26 in connection therewith. Any prepayment of Dollar
Revolving Loans pursuant to clause (i) of the immediately preceding sentence
shall be applied to prepay any outstanding Swingline Loans. Each Borrower may in
lieu of prepaying Multicurrency Loans outstanding to such Borrower in order to
comply with this paragraph deposit amounts in the relevant Foreign Currencies in
a Cash Collateral Account, for the benefit of the Multicurrency Lenders, equal
to the aggregate principal amount of Multicurrency Loans of such Borrower
required to be prepaid. To the extent that after giving effect to any prepayment
of Loans required by this paragraph, the Total Outstanding Extensions of Credit
at such time exceed the Total Commitments at such time, the Company or the
applicable Foreign Borrower shall, without notice or demand, immediately deposit
in a Cash Collateral Account, for the benefit of the Lenders, upon terms
reasonably satisfactory to the Administrative Agent an amount equal to the
amount of such remaining excess. The Administrative Agent shall apply any cash
deposited in any Cash Collateral Account (to the extent thereof) to pay any
Reimbursement Obligations which are or become due thereafter and/or to repay
Multicurrency Loans at the end of the Interest Periods therefor, as the case may
be, provided that, (x) so long as no Event of Default has occurred and is
continuing, the Administrative Agent shall release to the relevant Borrower from
time to time such portion of the amount on deposit in any Cash Collateral
Account by such Borrower to the extent such amount is not required to be so
deposited in order for the Borrowers to be in compliance with this Section 2.17
and (y) the Administrative Agent may so apply such cash at any time after the
occurrence and during the continuation of an Event of Default. “Cash Collateral
Account” means an account specifically established by the Borrowers with the
Administrative Agent for purposes of this Section 2.17 and hereby pledged to the
Administrative Agent and over which the Administrative Agent shall have
exclusive dominion and control, including the right of withdrawal for
application in accordance with this Section 2.17. For the avoidance of doubt,
any amounts paid by any Foreign Borrower shall be applied solely to the Loans of
such Foreign Borrower or the Reimbursement Obligations of such Foreign Borrower
or deposited in the Cash Collateral Account in respect of Multicurrency Loans of
such Foreign Borrower or in respect of Letters of Credit issued for the account
of such Foreign Borrower.

(b) If any prepayment occurs pursuant to this Section 2.17 on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrowers shall pay to the Lenders such amounts, if any, as may be required
pursuant to Section 2.26.

2.18. Conversion and Continuation Options. (a) Each of the Borrowers may elect
from time to time to convert (i) Eurocurrency Loans denominated in Dollars to
ABR Loans by giving the Administrative Agent irrevocable notice of such election
not later than 11:00 A.M., New York City time, one Business Day prior to the
date of conversion, provided that any such conversion of Eurocurrency Loans may
only be made on the last day of an Interest Period with respect thereto and
(ii) ABR Loans to Eurocurrency Loans denominated in Dollars by giving the
Administrative Agent irrevocable notice of such election (which shall specify
the length of the initial Interest Period therefor) not later than 11:00 A.M.,
New York City time, three Business Days prior to the date of conversion, which
notice, in each case of clause (i) and (ii), may be given by (A) telephone or
(B) a Conversion/Continuation Notice;

 

48



--------------------------------------------------------------------------------

provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of Conversion/Continuation Notice. No ABR Loan may be
converted into a Eurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. Upon receipt of
any such Conversion/Continuation Notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving irrevocable notice to the Administrative Agent (which notice may be given
by (i) telephone or (ii) a Conversion/Continuation Notice, provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Conversion/Continuation Notice), in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans, provided that no
Eurocurrency Loan denominated in Dollars may be continued as such when any Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such continuations, and provided, further, that if any Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso any such Loans
denominated in Dollars shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period and, if any Borrower shall fail to
give such notice of continuation of a Multicurrency Loan, such Multicurrency
Loan shall be automatically continued for an Interest Period of one month. Upon
receipt of any Conversion/Continuation Notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.19. Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than 15
Eurocurrency Tranches shall be outstanding at any one time.

2.20. Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day, plus the
Eurocurrency Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR
determined for such date, plus the ABR Applicable Margin.

(c) (i) Swingline Loans shall bear interest at (A) Bank of America’s cost of
funds, plus the Swingline Applicable Margin or, if such rate is not available,
then (B) the Federal Funds Effective Rate, plus the Swingline Applicable Margin;
and

(ii) Euro Swingline Loans shall bear interest at the Quoted Rate, plus the
Swingline Applicable Margin.

(d) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 2.20
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any facility fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to

 

49



--------------------------------------------------------------------------------

ABR Loans plus 2% (unless such overdue amount is denominated in a Foreign
Currency, in which case such overdue amount shall bear interest of a rate per
annum equal to the highest rate then applicable under this Agreement to
Multicurrency Loans denominated in such Foreign Currency plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

(e) Interest shall be payable in arrears on each Interest Payment Date
applicable thereto, provided that interest accruing pursuant to Section 2.20(d)
shall be payable from time to time on demand. Interest shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

2.21. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to (i) ABR Loans, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed and (ii) Multicurrency Loans denominated in Sterling or
Canadian Dollars, interest shall be calculated on the basis of a 365-day year
for actual days elapsed. The Administrative Agent shall as soon as practicable
notify the applicable Borrowers and the relevant Lenders of each determination
of a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
applicable Borrowers and the relevant Lenders of the effective date and the
amount of each such change in interest rate. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.23(c), bear interest for one day.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
applicable Borrowers and the relevant Lenders in the absence of manifest error.
The Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.20(a).

2.22. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period with respect to a
Eurocurrency Loan or in connection with an existing or proposed ABR Loan,

(b) the Administrative Agent shall have received notice from the Required
Lenders or Required Multicurrency Lenders, as the case may be, that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to the relevant Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period, or

(c) the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrowers) that deposits in the applicable currency are not
generally available, or cannot be obtained by the relevant Lenders, in the
applicable market (any Foreign Currency affected by the circumstances described
in clause (a), (b) or (c) is referred to as an “Affected Foreign Currency”),

 

50



--------------------------------------------------------------------------------

the Administrative Agent shall give facsimile or telephonic notice thereof to
the Borrowers and the relevant Lenders as soon as practicable thereafter. If
such notice is given (y) pursuant to clause (a) or (b) of this Section 2.22 in
respect of Eurocurrency Loans denominated in Dollars, then (i) any Eurocurrency
Loans denominated in Dollars requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were to have
been converted on the first day of such Interest Period to Eurocurrency Loans
denominated in Dollars shall be continued as ABR Loans and (iii) any outstanding
Eurocurrency Loans denominated in Dollars shall be converted, on the last day of
the then- current Interest Period, to ABR Loans and (z) in respect of any
Multicurrency Loans, then (i) any Multicurrency Loans in an Affected Foreign
Currency requested to be made on the first day of such Interest Period shall not
be made and (ii) any outstanding Multicurrency Loans in an Affected Foreign
Currency shall be due and payable on the first day of such Interest Period. In
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the ABR, the utilization of the Eurocurrency
Rate component in determining the ABR shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders or the
Required Multicurrency Lenders, as the case may be) revokes such notice. Until
such relevant notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans denominated in Dollars or Multicurrency Loans in an Affected
Foreign Currency shall be made or continued as such, nor shall the Borrower have
the right to convert ABR Loans to Eurocurrency Loans denominated in Dollars.

2.23. Pro Rata Treatment and Payments. (a) Subject to Section 2.31, (a) each
borrowing by any Borrower of Dollar Revolving Loans from the Lenders hereunder
shall be made pro rata according to the respective Borrowing Percentages of the
relevant Lenders, (b) each payment by any Borrower on account of any facility
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Revolving Percentages of the relevant Lenders and
(c) each borrowing by any Borrower of Multicurrency Loans from the Multicurrency
Lenders hereunder and any reduction of the Multicurrency Subcommitments of the
Multicurrency Lenders shall be made pro rata according to the respective
Multicurrency Percentages of the Multicurrency Lenders.

(b) Subject to Section 2.31, (a) each payment (including each prepayment) by any
Borrower on account of principal of and interest on the Dollar Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Dollar Revolving Loans then held by the Lenders and (b) each payment
(including each prepayment) by any Borrower on account of principal of and
interest on the Multicurrency Loans shall be made pro rata according to the
respective outstanding principal amounts of the Multicurrency Loans then held by
the Multicurrency Lenders.

(c) All payments (including prepayments) to be made by any Borrower, whether on
account of principal, interest, fees or otherwise, shall be made without
deduction for any defense, recoupment, setoff or counterclaim and shall be made
prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at its Funding
Office, in Dollars (based on the Dollar Equivalent thereof in the case of fees
payable under Section 2.14(b) with respect to Letters of Credit denominated in
Foreign Currencies) and in immediately available funds (or, in the case of
principal or interest relating to Multicurrency Loans, prior to 3:00 P.M.,
London time, on the due date thereof to the Administrative Agent, for the
account of the Multicurrency Lenders, at its Funding Office, in the relevant
Foreign Currency and in immediately available funds). The Administrative Agent
shall distribute such payments to the relevant Lenders promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

51



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the Overnight Rate, plus any applicable administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover
(i) in the case of amounts denominated in Dollars, such amount with interest
thereon at the rate per annum applicable to ABR Loans, on demand, from the
applicable Borrower or (ii) in the case of amounts denominated in Foreign
Currencies, such amount with interest thereon at a rate determined by the
Administrative Agent to be the cost to it of funding such amount, on demand,
from the applicable Borrower. If the applicable Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent. Any notice of the Administrative Agent to any
Lender with respect to any amount owing under this subsection shall be
conclusive, absent manifest error.

(e) Unless the Administrative Agent shall have been notified in writing by the
applicable Borrower prior to the date of any payment due to be made by such
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the applicable Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each relevant Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the Overnight Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrowers or any of them. Any notice of the Administrative Agent to any Borrower
with respect to any amount owing under this subsection shall be conclusive,
absent manifest error.

(f) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit, Swingline Loans and Euro Swingline Loans
and to make payments pursuant to Section 8.7 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 8.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loans, to purchase its participation or to make its payment under
Section 8.7.

 

52



--------------------------------------------------------------------------------

(g) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 2, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable credit extension set forth in Section 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(h) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.24. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof shall:

(i) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (c) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Letters of Credit,
Commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(ii) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or

(iii) impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the applicable Borrowers shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the applicable Borrowers (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the applicable Borrowers (with a copy to the
Administrative Agent) of a written request therefor, the applicable Borrowers
shall pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such corporation for such reduction; provided
that the applicable Borrowers shall not be required to

 

53



--------------------------------------------------------------------------------

compensate a Lender pursuant to this paragraph for any amounts incurred more
than three months prior to the date that such Lender notifies the applicable
Borrowers of such Lender’s intention to claim compensation therefor; and
provided, further that, if the circumstances giving rise to such claim have a
retroactive effect, then such three-month period shall be extended to include
the period of such retroactive effect.

(c) If any Governmental Authority of the jurisdiction of any Foreign Currency
(or any other jurisdiction in which the funding operations of any Multicurrency
Lender shall be conducted with respect to such Foreign Currency) shall have in
effect any reserve, liquid asset or similar requirement with respect to any
category of deposits or liabilities customarily used to fund loans in such
Foreign Currency, or by reference to which interest rates applicable to loans in
such Foreign Currency are determined, and the result of such requirement shall
be to increase the cost to such Multicurrency Lender of making or maintaining
any Multicurrency Loan in such Foreign Currency, and such Multicurrency Lender
shall deliver to the applicable Borrowers a notice requesting compensation under
this paragraph, then the applicable Borrowers will pay to such Multicurrency
Lender on each Interest Payment Date with respect to each affected Multicurrency
Loan an amount that will compensate such Multicurrency Lender for such
additional cost; provided, that the applicable Borrowers shall not be required
to compensate a Multicurrency Lender pursuant to this paragraph for any amounts
incurred more than three months prior to the date that such Multicurrency Lender
notifies the applicable Borrowers of such Multicurrency Lender’s intention to
claim compensation therefor; and provided further that, if the circumstances
giving rise to such claim have a retroactive effect, then such three-month
period shall be extended to include the period of such retroactive effect.

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.24 submitted by any Lender to the applicable Borrowers (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error.
The obligations of any one or more Borrowers pursuant to this Section 2.24 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(e) Notwithstanding any other provision of this Agreement, if, (i) (A) the
adoption of any law, rule or regulation after the date of this Agreement,
(B) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (C) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement, shall make it unlawful for any
such Multicurrency Lender to make or maintain any Multicurrency Loan or to give
effect to its obligations as contemplated hereby with respect to any
Multicurrency Loan, or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls, but excluding conditions
otherwise covered by this Section 2.24) which would make it impracticable for
the Required Multicurrency Lenders to make or maintain Multicurrency Loans
denominated in the relevant currency after the date hereof to, or for the
account of, any Borrower, then, by written notice to the Borrowers and to the
Administrative Agent:

(i) such Multicurrency Lender or Multicurrency Lenders may declare that
Multicurrency Loans (in the affected currency or currencies) will not thereafter
(for the duration of such unlawfulness) be made by such Multicurrency Lender or
Multicurrency Lenders hereunder (or be continued for additional Interest
Periods), whereupon any request for a Multicurrency Loan (in the affected
currency or currencies) or to continue a Multicurrency Loan (in the affected
currency or currencies), as the case may be, for an additional Interest Period
shall, as to such Multicurrency Lender or Multicurrency Lenders only, be of no
force and effect, unless such declaration shall be subsequently withdrawn; and

 

54



--------------------------------------------------------------------------------

(ii) such Multicurrency Lender may require that all outstanding Multicurrency
Loans (in the affected currency or currencies), made by it be converted to ABR
Loans or Loans denominated in Dollars, as the case may be (unless repaid by the
relevant Borrowers), in which event all such Multicurrency Loans (in the
affected currency or currencies) shall be converted to ABR Loans or Loans
denominated in Dollars, as the case may be, as of the effective date of such
notice as provided in paragraph (g) below and at the Exchange Rate on the date
of such conversion or, at the option of the relevant Borrower, repaid on the
last day of the then current Interest Period with respect thereto or, if
earlier, the date on which the applicable notice becomes effective.

In the event any Multicurrency Lender shall exercise its rights under (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the converted Multicurrency Loans of such Multicurrency
Lender shall instead be applied to repay the ABR Loans or Loans denominated in
Dollars, as the case may be, made by such Multicurrency Lender resulting from
such conversion.

Notwithstanding any other provision of this Agreement, no Lender shall be
obligated to make any Loan to a Foreign Borrower, and no Issuing Lender shall be
obligated to issue, extend or renew a Letter of Credit for the account of any
Foreign Borrower, if (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for such Lender to make such Loan to a Foreign Borrower or such
Issuing Lender to issue, extend or renew a Letter of Credit issued for the
account of such Foreign Borrower.

(f) For purposes of Section 2.24(e), a notice to the Borrowers by any Lender
shall be effective as to each Loan to a Foreign Borrower or Multicurrency Loan
made by such Multicurrency Lender, as the case may be, if lawful, on the last
day of the Interest Period currently applicable to the Loans to such Foreign
Borrower or such Multicurrency Loan, as the case may be; in all other cases such
notice shall be effective on the date of receipt thereof by the Borrowers.

(g) The obligations of the Foreign Borrowers under this Section 2.24 shall be
subject to the provisions of Section 2.35.

2.25. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws (as determined in the
good faith discretion of the Administrative Agent) require the Borrowers or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrowers or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If any of the Borrowers or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below,

 

55



--------------------------------------------------------------------------------

(B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrowers shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any of the Borrowers or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 2.25) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, but subject to the terms and conditions contained herein, each
Borrower shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.25) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto. Nothing in the
preceding sentence shall preclude any Borrower from taking any and all steps at
its own expense to contest or seek a refund of any Indemnified Taxes that such
Borrower believes in good faith to have been erroneously imposed or assessed and
to retain any refund so obtained. A certificate as to the amount of any such
payment or liability delivered to the Borrowers by a Lender or any Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Lender, shall be
conclusive absent manifest error. Each Borrower shall, and does hereby, jointly
and severally indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or any Issuing Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 2.25(c)(ii) below.

(ii) Each Lender and each Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such Issuing Lender (but only to the extent that
any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of such Borrower to do
so), (y) the Administrative Agent and each Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.6(c)

 

56



--------------------------------------------------------------------------------

relating to the maintenance of a Participant Register and (z) the Administrative
Agent and each Borrower, as applicable, against any Excluded Taxes attributable
to such Lender or such Issuing Lender, in each case, that are payable or paid by
the Administrative Agent or a Borrower in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or Issuing Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each Issuing Lender
hereby authorize the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such Issuing Lender, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). Each Lender and Issuing Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 2.25, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation (and information) prescribed by applicable Law or the
taxing authorities of a jurisdiction pursuant to such applicable Law or
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 2.25(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
Law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable Law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of properly completed IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

57



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed and properly completed copies of IRS
Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed and properly completed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed and properly completed copies of IRS Form W-8BENE (or W- 8BEN, as
applicable); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of properly completed IRS Form W-8IMY, accompanied by properly completed IRS
Form W-8ECI, IRS Form W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

(v) executed copies of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

58



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed and properly completed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under the
FATCA, from and after Closing Date, the Loan Parties and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.25 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so. Each Lender shall promptly take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or any Issuing Lender, or have any obligation to
pay to any Lender or any Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or such Issuing Lender,
as the case may be. If any Recipient receives a refund of any Taxes as to which
it has been indemnified by the Borrowers or with respect to which the Borrowers
have paid additional amounts pursuant to this Section 2.25, it shall pay to the
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.25 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (included Taxes) incurred by such Recipient
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Recipient, agree to repay the amount paid over to the Borrowers
(plus any penalties, interest or other

 

59



--------------------------------------------------------------------------------

charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

(g) Survival. The agreements in this Section 2.25 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.26. Indemnity. Each Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense relating to changes in interest
rates that such Lender may sustain or incur as a consequence of (a) default by
such Borrower in making a borrowing of, conversion into or continuation of
Eurocurrency Loans after such Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by such Borrower
in making any prepayment of or conversion from Eurocurrency Loans after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurocurrency Loans on a day that
is not the last day of an Interest Period with respect thereto. Such
indemnification shall be exclusive of administrative costs and expenses and may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
applicable margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurocurrency market. A certificate as to any
amounts payable pursuant to this Section 2.26 submitted to the relevant Borrower
by any Lender shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

2.27. Change of Lending Office. Each Lender and Issuing Lender agrees that, upon
the occurrence of any event giving rise to the operation of Section 2.24 or 2.25
with respect to such Lender or Issuing Lender, it will, if requested by the
Borrowers, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another Lending Office for any Loans or Letters of
Credit affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender or Issuing Lender, cause such Lender or Issuing Lender
and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.27 shall
affect or postpone any of the obligations of the any Borrower or the rights of
any Lender or Issuing Lender pursuant to Section 2.24 or 2.25.

2.28. Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.24 or 2.25, (b) is a Defaulting Lender, (c) is a Lender that does not
approve any consent, waiver or amendment that (x) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 9.1 and
(y) has been approved by the Required Lenders or (d) cannot make Loans to a
Foreign Borrower as a result of the circumstances described in the last
paragraph of Section 2.24(e), with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no

 

60



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.27 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.24 or 2.25, (iv) the replacement
financial institution shall purchase, at par (unless the Lender being replaced
otherwise agrees in its discretion), all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the relevant
Borrowers shall be liable to such replaced Lender under Section 2.26 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 9.6 (provided
that the Borrowers shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the relevant Borrowers shall pay all additional amounts (if any)
required pursuant to Section 2.24 or 2.25, as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

2.29. Judgment Currency. (a) If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b) The obligations of any Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the applicable Borrowers as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
the Applicable Creditor against such loss. The obligations of each Borrower
contained in this Section 2.29 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

2.30. Foreign Currency Exchange Rate. (a) No later than 1:00 P.M., New York City
time, on each Calculation Date with respect to a Foreign Currency, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to such Foreign Currency, provided that, upon receipt of a
borrowing request pursuant to Section 2.2(b)(ii), the Administrative Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.1 with respect to such borrowing request).
The Exchange Rates so determined shall become effective on the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 2.9, 2.14(b), 2.24(e), 2.29 and any other provision requiring the use of
a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between Dollars and Foreign Currencies.

(b) No later than 5:00 P.M., New York City time, on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the relevant Multicurrency Loans then
outstanding (after giving effect to any Multicurrency Loans to be made or repaid
on such date).

(c) The Administrative Agent shall promptly notify the Borrowers of each
determination of an Exchange Rate hereunder.

 

61



--------------------------------------------------------------------------------

2.31. Certain Borrowings of Dollar Revolving Loans and Refunding of
Multicurrency Loans. (a) If on any Borrowing Date on which a Borrower has
requested the Multicurrency Lenders to make Multicurrency Loans (the “Requested
Multicurrency Loans”), (i) the principal amount of the Requested Multicurrency
Loans to be made by any Multicurrency Lender exceeds the Available Commitment of
such Multicurrency Lender (before giving effect to the making and payment of any
Dollar Revolving Loans required to be made pursuant to this Section 2.31 on such
Borrowing Date), (ii) the Dollar Equivalent of the principal amount of such
Requested Multicurrency Loans, when added to the Dollar Equivalent of the
outstanding principal amount of all other Multicurrency Loans, does not exceed
the Multicurrency Sublimit and (iii) the Dollar Equivalent of the amount of the
excess described in the foregoing clause (i) is less than or equal to the
Available Commitments of the Lenders (before giving effect to the making and
payment of any Loans pursuant to this Section 2.31 on such Borrowing Date), each
Lender (other than Multicurrency Lenders) shall make a Dollar Revolving Loan to
such Borrower on such Borrowing Date in accordance with the applicable
provisions hereof, and the proceeds of such Dollar Revolving Loans shall be
simultaneously applied to repay outstanding Dollar Revolving Loans of such
Multicurrency Lenders in each case in amounts such that, after giving effect to
(1) such borrowings and repayments and (2) the borrowing from such Multicurrency
Lenders of the Requested Multicurrency Loans, the excess described in the
foregoing clause (i) will be eliminated. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Dollar Revolving Loans denominated in Dollars shall
be made available by each Lender (other than the Multicurrency Lenders) to the
Administrative Agent at the Funding Office in Dollars and in immediately
available funds and the Administrative Agent shall apply the proceeds of such
Dollar Revolving Loans toward repayment of outstanding Dollar Revolving Loans of
such Multicurrency Lenders and (y) concurrently with the repayment of such
Dollar Revolving Loans on such Borrowing Date, (I) such Multicurrency Lenders
shall, in accordance with the applicable provisions hereof, make the Requested
Multicurrency Loans in an aggregate amount equal to the amount so requested by
the applicable Borrower and (II) the applicable Borrower shall pay to the
Administrative Agent for the account of the Multicurrency Lenders whose Dollar
Revolving Loans to such Borrower are repaid on such Borrowing Date pursuant to
this Section 2.31 all interest accrued on the amounts repaid to the date of
repayment, together with any amounts payable pursuant to Section 2.26 in
connection with such repayment.

(b) If any borrowing of Dollar Revolving Loans is required pursuant to this
Section 2.31, a Borrower shall notify the Administrative Agent in the manner
provided for Dollar Revolving Loans in Section 2.2(a), except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to ABR
Loans set forth in subsection 2.2(a) shall not be applicable to the extent that
such minimum borrowing amounts exceed the amounts of Dollar Revolving Loans
required to be made pursuant to this Section 2.31.

2.32. Evidence of Debt. The Loans and other extensions of credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Loans and other
extensions of credit made by the Lenders to each Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of each Borrower hereunder to
pay any amount owing with respect to the Obligations. In the

 

62



--------------------------------------------------------------------------------

event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. If any Borrower issues a Note to a Lender (which
shall occur only upon the request by a Lender to the relevant Borrower made
through the Administrative Agent), such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto. In addition to the accounts and records referred to above, each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit, Euro Swingline Loans and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.33. Addition of Foreign Borrowers; Termination of Foreign Borrowers.

(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period (but in no
event less than 7 Business Days) as may be agreed by the Administrative Agent in
its sole discretion), designate any wholly-owned Foreign Subsidiary of the
Company (an “Applicant Borrower”) as a Foreign Borrower to receive Loans and
Letters of Credit hereunder by delivering to the Administrative Agent (which
shall promptly deliver counterparts thereof to each Lender) a duly executed
notice and agreement in substantially the form of Exhibit K (a “Foreign Borrower
Request and Assumption Agreement”), which shall specify, among other things, the
notice address of such Applicant Borrower and information of the type described
in Section 9.16 with respect to the Applicant Borrower; provided that the
Aggregate Foreign Sublimit shall not exceed $250,000,000; and provided, further,
that no Applicant Borrower shall become a Foreign Borrower hereunder if any
Lender, within 7 Business Days’ of receipt by the Lenders of a Foreign Borrower
Request and Assumption Agreement with respect to such Applicant Borrower, shall
determine in good faith that it is unlawful, or any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable lending office
to make, maintain or fund Loans to such Applicant Borrower or to participate in
Letters of Credit issued for the account of such Applicant Borrower. The parties
hereto acknowledge and agree that prior to any Applicant Borrower becoming
entitled to utilize the credit facilities as a Foreign Borrower as provided for
herein the Administrative Agent and the Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information (including an affirmation of the Company Guarantee by
the Company and the execution of any applicable Issuing Lender Agreement by such
Applicant Borrower), in each case in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be reasonably required by the
Administrative Agent, and Notes signed by such new Foreign Borrowers to the
extent any Lenders so request. Upon the satisfaction of the conditions specified
herein, an Applicant Borrower shall be entitled to receive Loans and Letters of
Credit as a Foreign Borrower hereunder, and promptly following receipt of all
such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit L (a “Foreign Borrower Notice”) to the Company
and the Lenders specifying the effective date upon which the Applicant Borrower
shall constitute a Foreign Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Foreign Borrower to receive Loans and Letters of
Credit hereunder, on the terms and conditions set forth herein, and each of the
parties agrees that such Foreign Borrower otherwise shall be a Foreign Borrower
for all purposes of this Agreement; provided that no Loan notices or
Applications may be submitted by or on behalf of such Foreign Borrower until the
date five Business Days after such effective date

 

63



--------------------------------------------------------------------------------

(b) The Obligations of all Foreign Borrowers shall be several in nature. The
Obligations of each of the Foreign Borrowers (including any Foreign Borrower
which become a party to this Agreement after the Closing Date in accordance with
this Section 2.33) shall be guaranteed by the Company pursuant to Section 2.34
and by each Subsidiary Guarantor pursuant to the Guarantee.

(c) Each Foreign Subsidiary of the Company that is or becomes a “Foreign
Borrower” pursuant to this Section 2.33 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to any such Foreign Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Foreign Borrower.
Notwithstanding the foregoing in this clause (c), each Foreign Borrower shall
have the right, individually, to request and receive Loans to be made to such
Foreign Borrower and request and have Letters of Credit be issued for the
account of such Foreign Borrower and to make payments in respect thereof, all in
accordance with the terms of this Agreement.

(d) The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Foreign Borrower’s status as such, provided that there are no outstanding Loans
payable by such Foreign Borrower, or Letters of Credit issued for the account of
such Borrower, or other amounts payable by such Foreign Borrower on account of
any Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Foreign Borrower’s status.

(e) In such event that a Foreign Borrower is designated as such or its status as
such is terminated pursuant to the terms of this Section 2.33, the
Administrative Agent is hereby authorized by the parties hereto to amend
Schedule 1 to include or remove, as the case may be, each such Foreign Borrower.
The Administrative Agent shall distribute to the Lenders an amended Schedule 1.

2.34. Guarantee by Company of Foreign Obligations.

(a) The Company hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Foreign Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Foreign Obligations of
each such Foreign Borrower including, without limitation, the Obligations of
each Foreign Borrower that becomes party to this Agreement after the Closing
Date in accordance with Section 2.33. This Guarantee shall remain in full force
and effect until all of the Foreign Obligations and the obligations of each
Foreign Borrower under this Agreement and the other Loan Documents shall have
been satisfied by irrevocable payment in full in cash, no Letter of Credit shall
be outstanding for the account of any Foreign Borrower and the Commitments shall
be terminated, notwithstanding that from time to time during the term of this
Agreement the Foreign Borrowers, or any of them, may be free from any Foreign
Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Company hereunder and under the
other Loan Documents shall in no event

 

64



--------------------------------------------------------------------------------

exceed the amount which can be guaranteed by the Company under applicable
federal and state laws relating to the insolvency of debtors. The Company agrees
that the Foreign Obligations may at any time and from time to time exceed the
amount of the liability of the Company hereunder without impairing this
guarantee or affecting the rights and remedies of the Administrative Agent or
any Lender hereunder.

(c) No payment made by any Foreign Borrower, any other guarantor or any other
Person or received or collected by the Administrative Agent or any Lender from
any Foreign Borrower, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Foreign Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the Company under this Section 2.34 which shall, notwithstanding any such
payment (other than any payment made by the Company in respect of the Foreign
Obligations or any payment received or collected from the Company in respect of
the Foreign Obligations), remain liable for all Foreign Obligations up to the
maximum liability of the Company under this Section 2.34 until the Foreign
Obligations are paid in full, no Letter of Credit shall be outstanding for the
account of any Foreign Borrower and the Commitments are terminated.

(d) Notwithstanding any payment made by the Company hereunder or any set-off or
application of funds of the Company by the Administrative Agent or any Lender,
the Company shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against any Foreign Borrower or any other
guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Foreign Obligations,
nor shall the Company seek or be entitled to seek any contribution or
reimbursement from any Foreign Borrower or any other guarantor in respect of
payments made by such guarantor, until all amounts owing to the Administrative
Agent and the Lenders by each Foreign Borrower on account of the Foreign
Obligations are paid in full, no Letter of Credit shall be outstanding for the
account of any Foreign Borrower and the Commitments are terminated. If any
amount shall be paid to the Company on account of such subrogation rights at any
time when all of the Foreign Obligations shall not have been paid in full, such
amount shall be held by the Company in trust for the Administrative Agent and
the Lenders, segregated from other funds of the Company, and shall, forthwith
upon receipt by the Company, be turned over to the Administrative Agent in the
exact form received by the Company (duly indorsed by the Company to the
Administrative Agent, if required), to be applied against the Foreign
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

(e) The Company shall remain obligated hereunder notwithstanding that, without
any reservation of rights against the Company and without notice to or further
assent by the Company, any demand for payment of any of the Foreign Obligations
made by the Administrative Agent or any Lender may be rescinded by the
Administrative Agent or such Lender and any of the Foreign Obligations
continued, and the Foreign Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Foreign
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Foreign Obligations or for the guarantee in this Section 2.34 or any property
subject thereto.

 

65



--------------------------------------------------------------------------------

(f) The Company waives any and all notice of the creation, renewal, extension or
accrual of any of the Foreign Obligations and notice of or proof of reliance by
the Administrative Agent or any Lender upon the guarantee contained in this
Section 2.34 or acceptance of the guarantee contained in this Section 2.34; the
Foreign Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon, the guarantee contained in this Section 2.34; and all dealings
between the Foreign Borrowers and the Company, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.34. The Company waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Foreign Borrowers with respect to the Foreign Obligations.
The Company understands and agrees that the guarantee contained in this
Section 2.34 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Foreign Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Foreign Borrower or any other Person against the Administrative Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Borrower or such guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Foreign Borrower
for the Foreign Obligations (or any of them), or of the Company under the
guarantee contained in this Section 2.34, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Company, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any Foreign Borrower, any
other guarantor or any other Person or against any collateral security or
guarantee for the Foreign Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Foreign Borrower, any other guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Foreign Borrower, any other guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve the Company of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Lender against the
Company. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

(g) The guarantee contained in this Section 2.34 shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Foreign Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Foreign Borrower or any guarantor, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, any
Foreign Borrower or any guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

(h) The Company hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in the relevant currency at
the Funding Office.

(i) The Company acknowledges that the rights and responsibilities of the
Administrative Agent under the guarantee contained in this Section 2.34 with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of the
guarantee contained in this Section 2.34 shall, as between the Administrative
Agent and the Lenders, be

 

66



--------------------------------------------------------------------------------

governed by this Agreement and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Administrative Agent
and the Company, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Lenders with full and valid authority so to act or
refrain from acting, and the Company shall not be under any obligation, or
entitlement, to make any inquiry respecting such authority.

2.35. Limitation of Certain Obligations of Foreign Borrowers. Notwithstanding
any other provision of this Agreement, each Foreign Borrower shall only be
liable for such Foreign Borrower’s pro rata share of any fees, any expenses and
any indemnification obligations under this Agreement or the other Loan
Documents, including, without limitation, the obligations under Sections 2.24,
2.25, 2.26, 2.29, 9.5 and 9.7 of this Agreement; provided that such Foreign
Borrower shall only be liable for (a) fees under Sections 2.14(b) and (c) in
respect of Letters of Credit which arise from Letters of Credit issued, extended
or renewed for the account of such Foreign Borrower, and (b) indemnification
costs under Section 2.26 which arise from Revolving Loans made to such Foreign
Borrower.

2.36. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or a Issuing Lender (i) if such Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of five days prior to the Termination Date, any
L/C Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all such L/C
Borrowings or L/C Obligations. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, any Issuing
Lender, the Euro Swingline Lender or the Swingline Lender, the Borrowers shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.37(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in a deposit
accounts at Bank of America. The Borrowers, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuing Lender and the Lenders (including the Euro Swingline Lender
and the Swingline Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.36(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.36 or Sections
2.4 through 2.13, 2.16, 2.17, 2.37 or Section 7 in respect of Letters of Credit,
Euro Swingline Loans or Swingline Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Euro Swingline Loans or Swingline
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

67



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.6(b)(ii)(E))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.36 may be
otherwise applied in accordance with the provisions contained herein), and
(y) the Person providing Cash Collateral and the Issuing Lender, Euro Swingline
Lender or Swingline Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

2.37. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1 and the definition of “Required
Lender”.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 7 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.7), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Lenders, the
Swingline Lender or the Euro Swingline Lender hereunder; third, if so determined
by the Administrative Agent or requested by the Issuing Lenders, the Swingline
Lender or the Euro Swingline Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any
Swingline Loan, Euro Swingline Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders, the
Swingline Lender or the Euro Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lenders, the
Swingline Lender or the Euro Swingline Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the

 

68



--------------------------------------------------------------------------------

Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.37(a) (ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.14(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Extensions of Credit funded by it and (2) its Revolving Percentage
or Multicurrency Revolving Percentage, as applicable, of the stated amount of
Letters of Credit, Swingline Loans and Euro Swingline Loans for which it has
provided Cash Collateral pursuant to Sections 2.4 through 2.13, Section 2.36, or
Section 2.37(a)(ii), as applicable (and the Borrowers, as applicable, shall
(A) be required to pay to each of the Issuing Lenders, the Swingline Lender and
the Euro Swingline Lender, as applicable, the amount of such fee allocable to
its Fronting Exposure arising from that Defaulting Lender and (B) not be
required to pay the remaining amount of such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided herein.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit, Swingline Loans or Euro Swingline
Loans pursuant to Sections 2.4 through 2.13, the “Revolving Percentage” or
“Multicurrency Revolving Percentage” of each non- Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit, Swingline
Loans and Euro Swingline Loans, as applicable, shall not exceed the positive
difference, if any, of (1) the Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Extensions of Credit of that Lender.

(v) Cash Collateral, Repayment of Swingline Loans and Euro Swingline Loans. If
the reallocation described in clause (a)(iv) above cannot, or can only
partially, be effected, the applicable Borrower shall, without prejudice to any
right or remedy available to it hereunder or under applicable Law, (x) first,
prepay Swingline Loans and Euro Swingline Loans in an amount equal to the
Swingline Lender’s or Euro Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.36.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
Swingline Lender, Euro Swingline Lender and the Issuing Lenders agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit, Swingline
Loans and Euro Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Percentages and Multicurrency Revolving
Percentages (without giving effect to Section 2.37(a)(iv)), whereupon that

 

69



--------------------------------------------------------------------------------

Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except as provided in Section 9.19 or to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each of
the Borrowers hereby represents and warrants to the Administrative Agent and
each Lender that:

3.1. Financial Condition. The audited consolidated balance sheets of the Company
and its consolidated Subsidiaries as at June 30, 2013, June 30, 2014 and
June 30, 2015, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers LLP, present fairly the
consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has any material Guarantee Equivalents,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, except those (a) reflected in the most recent financial statements
referred to in this paragraph, (b) which were incurred after June 30, 2015, in
the case of the Company and its Subsidiaries in the ordinary course of business
and consistent with past practices, (c) that are obligations (including
transaction costs) in connection with this Agreement, or (d) that, individually
or in the aggregate, do not have a Material Adverse Effect. During the period
from June 30, 2015 to and including the date hereof, except as publicly
disclosed in filings with the SEC prior to the Closing Date,2 there has been no
Disposition by any Group Member of any business or property that is material to
the Company and its consolidated Subsidiaries, taken as a whole.

3.2. No Change. Since June 30, 2015, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

3.3. Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, except, in the case of Group Members other than each of the
Borrowers, where the failure to be so organized, validly existing and in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged except where
the failure to have such power, authority and rights could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except for
jurisdictions where the failure to be so qualified or in good standing,
individually or in the aggregate, do not have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

2 Note to Draft: Company to provide copies of applicable SEC filings.

 

70



--------------------------------------------------------------------------------

3.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

3.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to the Company or any of its Subsidiaries would reasonably be
expected to have a Material Adverse Effect.

3.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

3.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

3.8. Ownership of Property, Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, in each case necessary and
related to its operations, except for such property where the failure to
maintain such title or interest, individually or in the aggregate, does not have
a Material Adverse Effect, and none of such property is subject to any Lien
except as permitted by Section 6.3.

3.9. Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except where such failure, individually or in the aggregate, does not
have a Material Adverse Effect. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
any Borrower know of any valid basis for any such claim, except where such
claims, individually or in the aggregate, do not have a Material Adverse Effect.
The use of Intellectual Property by each Group Member does not infringe on the
rights of any Person in any material respect, except where such infringement,
individually or in the aggregate, does not have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

3.10. Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member) except where
the failure to file such returns and pay such taxes, fees and other charges,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; to the knowledge of any Borrower, no tax Lien has been
filed, and no claim is being asserted, with respect to any such tax, fee or
other charge that would, if made, have a Material Adverse Effect.

3.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used to purchase or carry Margin Stock
as now and from time to time hereafter in effect or for any purpose that
violates the provisions of the Regulations of the Board. If requested by any
Lender or the Administrative Agent, the Borrowers will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

3.12. ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of the Borrowers,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrowers nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, which in any event has resulted, or could reasonably be expected to result
in, a material liability; (ii) the Borrowers and each ERISA Affiliate has
complied in all material respects with all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrowers nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Borrowers nor any ERISA
Affiliate has incurred any liability to the PBGC, other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid, which in any event has resulted, or could reasonably be expected to
result in, a material liability; (v) neither the Borrowers nor any ERISA
Affiliate has engaged in a

 

72



--------------------------------------------------------------------------------

transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
(other than by means of an annuity or other termination that preserves the
Pension Plan’s ability to meet in full its liabilities and obligations to Plan
participants as and when they become due) nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d) Neither the Borrowers nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 3.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

3.13. Investment Company Act; Other Regulations. No Loan Party, any Person
Controlling a Loan Party or any Subsidiary of a Loan Party (a) is or required to
be registered as an “investment company” under the Investment Company Act of
1940, as amended or (b) is a “holding company” or a “public utility company” as
defined in, or subject to regulation under, the Public Utility Holding Company
Act of 2005, as amended. No Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.

3.14. Use of Proceeds. The proceeds of the Loans and the Letters of Credit,
shall be used (i) to refinance Indebtedness of the Borrowers under the Existing
Credit Agreement and (ii) for general corporate purposes of the Borrowers and
their Subsidiaries.

3.15. Environmental Matters. Except as disclosed on Schedule 3.15 or except as,
in the aggregate, do not have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

73



--------------------------------------------------------------------------------

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

3.16. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
written statement, taken as a whole, furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders (other than financial projections)
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading, in each case in light of the
circumstances under which such statements were made or information provided. The
projections and pro forma financial information, if any, contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Company to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

3.17. Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

3.18. Insurance. The Company and each of its Subsidiaries maintains with
financially sound and reputable insurers (not related to or affiliated with the
Company or any of its Subsidiaries) insurance with respect to its properties and
business and against at least such liabilities, casualties and contingencies and
in at least such types and amounts as is customary in the case of corporations
engaged in the same or a similar business or having similar properties similarly
situated.

3.19. Subsidiaries. Except as disclosed to the Administrative Agent by the
Company in writing from time to time after the Closing Date, (a) Schedule 3.19
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of any Subsidiary, except as created by
the Loan Documents.

3.20. OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee
or third party that will act in any capacity on behalf of or at the direction of
the Company or any of its Subsidiaries is an individual or entity that is, or is
known by the Company or its Subsidiaries to be owned or controlled by any
individual or entity that is (i) currently subject to or the target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

 

74



--------------------------------------------------------------------------------

3.21. Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions in which the Company and its Subsidiaries
conduct business and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

3.22. EEA Financial Institution. No Loan Party is an EEA Financial Institution.

SECTION 4. CONDITIONS PRECEDENT

4.1. Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it to the Borrowers
is subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrowers and
each Person listed on Schedule 1.1.

(b) Financial Statements. The Lenders shall have received the consolidated
financial statements of the Company and its consolidated Subsidiaries described
in Section 3.1.

(c) Fees and Expenses. The Lenders, the Administrative Agent and the Joint Lead
Arrangers shall have received all fees (including the amendment fees) required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Closing
Date.

(d) Secretary’s Certificate, Certified Certificate of Incorporation: Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit M, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party (or equivalent documentation)
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, and (ii) a long form good standing certificate (or equivalent
documentation in any applicable foreign jurisdiction) for each Loan Party from
its jurisdiction of organization. The certificate of the Company shall further
certify (i) that the conditions specified in Sections 4.2(a) and (b) have been
satisfied; (ii) that there has been no event or circumstance since June 30, 2015
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect; and (iii) the current Debt Ratings.

(e) Legal Opinions. The Administrative Agent shall have received the legal
opinion of (i) McGuireWoods LLP, counsel to the Company and the Subsidiary
Guarantors, substantially in the form of Exhibit N and (ii) CMS von Erlach
Poncet Ltd., counsel to the Kennametal Europe GmbH, as a Foreign Borrower,
substantially in the form of Exhibit O. Such legal opinions shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(f) Existing Credit Agreement. All amounts outstanding under the Existing Credit
Agreement shall have been paid in full, all commitments thereunder of lenders
who are not parties to this Agreement shall have been terminated and all
commitments thereunder of the Lenders party to this Agreement shall be evidenced
only by this Agreement.

 

75



--------------------------------------------------------------------------------

(g) Guarantee. The Administrative Agent shall have received the Guarantee,
executed and delivered by each Subsidiary Guarantor.

(h) Notes. Each Lender shall have received a Note executed and delivered by the
Borrowers if such Lender requested a Note pursuant to Section 2.32.

(i) Issuing Lender Agreement. Each Issuing Lender and the Administrative Agent
shall have received an Issuing Lender Agreement executed and delivered by the
applicable Borrowers, such Issuing Lender and the Administrative Agent.

Each of the foregoing shall be in form and substance satisfactory to the
Administrative Agent and each Lender. Without limiting the generality of the
provisions of Section 8.4, for purposes of determining compliance with the
conditions specified in this Section 4.1, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

4.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it to any Borrower on any
date (including its initial extension of credit) is subject to the satisfaction
of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents (other than the
representation and warranty set forth in Section 3.2 of this Agreement) shall be
true and correct on and as of such date as if made on and as of such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender, Issuing Lender or the Administrative Agent hereunder, such Borrower
shall and shall cause each of its Subsidiaries to:

5.1. Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows and changes
in stockholders’ equity of the Company and its consolidated Subsidiaries for
such fiscal year for such year, setting forth in each case in comparative form
the figures

 

76



--------------------------------------------------------------------------------

for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLC or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 55 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). In lieu of furnishing the Administrative Agent and the
Lenders the items referred to in clauses (a) and (b) above, the Company may make
such items available on the internet at www.Kennametal.com or by similar
electronic means.

5.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (e), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of a Responsible Officer, dated as of the date of
such delivery, stating that, since the date of the Company’s fiscal year end
immediately preceding the fiscal year end for which such financial statements
are being delivered, there has been no development or event that has had a
Material Adverse Effect;

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, no Default or Event of
Default has occurred, except as specified in such certificate and (ii) in the
case of quarterly or annual financial statements, a Compliance Certificate
containing all information and calculations necessary for determining compliance
with the provisions of Section 6.1 as of the last day of the fiscal quarter or
fiscal year of the Company, as the case may be (including, without limitation,
any reconciliations required in connection with any changes in GAAP, subsequent
to the Closing Date);

(c) within five days after the same are sent, copies of all financial statements
and reports that any Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that any Borrower may make
to, or file with, the SEC;

(d) promptly, notice of any change in any Debt Rating of the Company; and

(e) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

In lieu of furnishing the Administrative Agent and the Lenders the items
referred to in clause (c) above, the Company may make such items available on
the internet at www.Kennametal.com or by similar electronic means; provided,
that the Company shall promptly provide written or electronic notice to the
Administrative Agent and each Lender when statements and reports subject to
clause (c) above are made available via www.Kennametal.com or such other
electronic means.

 

77



--------------------------------------------------------------------------------

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak, ClearPar or another similar electronic system approved by
the Company (the “Platform”) and (b) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to any of the Borrowers or their respective Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Joint Book Runners, the Issuing Lenders and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.14); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent, the Joint Lead Arrangers and the Joint Book Runners shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

5.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or where such failure to pay, discharge or otherwise
satisfy would not have a Material Adverse Effect.

5.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.4 and except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.5. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition in all material
respects, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business or having similar properties similarly situated.

5.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made in all material
respects of all dealings and transactions in relation to its business and
activities, and (b) following reasonable prior written notice to the Company,
permit representatives of any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time (it being understood that, so long as no Event of Default or
Default has occurred and is continuing, such times shall be during normal
business hours) and

 

78



--------------------------------------------------------------------------------

as often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and, to the extent such accountants are
willing, with their independent certified public accountants.

5.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) which, if
adversely decided, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (ii) in which any material
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) as soon as possible and in any event within thirty (30) days after any
Borrower knows or or has any reason to know of the occurrence of an ERISA Event;
and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.8. Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
(i) to refinance Indebtedness of the Borrowers under the Existing Credit
Agreement and (ii) for general corporate purposes of the Borrowers and their
Subsidiaries.

5.9. Continuation of or Change in Business. (a) Not engage in any business if,
as a result, the general nature of the business, on a consolidated basis, which
would then be engaged in by the Borrowers and their Subsidiaries would be
substantially and significantly changed from the general nature of the business
engaged in by the Borrowers and their Subsidiaries on a consolidated basis on
the date hereof, or such business is not reasonably related to the business of
the Borrowers and their Subsidiaries on a consolidated basis on the date hereof;
and (b) with respect to the Loan Parties taken as a whole, continue to operate
as an operating company in substantially the manner at the date hereof, and not
transfer to any Person which is not a Loan Party, in any transaction or set of
related transactions, any material portion of the Loan Parties’ operating
assets.

5.10. Further Assurances. Cause each Person which is or becomes a Significant
Subsidiary (other than a Foreign Subsidiary) to become a Subsidiary Guarantor as
promptly as practicable after (but in any event within 10 days after the date
that financial statements are delivered pursuant to Section 5.1 which evidence
that such Subsidiary is a Significant Subsidiary) the date such Person first
satisfies the criteria in the definition of “Significant Subsidiary”, by causing
such Subsidiary to execute and deliver to the Administrative Agent a supplement
to the Guarantee, together with (i) an opinion of counsel (including in-house
counsel) for such Subsidiary covering such matters relating to such supplement
to the Guarantee as the Administrative Agent may reasonably request, and
(ii) all documents which the Administrative Agent may reasonably request
relating to the existence of such Subsidiary, the

 

79



--------------------------------------------------------------------------------

corporate authority for and the validity of such supplement to the Guarantee,
and any other matters reasonably determined by the Administrative Agent to be
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent.

5.11. Sanctions. Engage in business or transactions involving individuals or
entities that are subject to or the target of Sanctions, or in, or with entities
or individuals located, organized or resident in, a Designated Jurisdiction,
only if such business or transactions are in compliance with all applicable
Sanctions. To the extent any Borrower or any of its Subsidiaries engages in such
business or transactions in compliance with all applicable Sanctions, those
business activities and related transactions with third parties will not
constitute a violation of this Section 5.11 or any other provision of this
Agreement that relates to Sanctions; provided that in no event shall the
proceeds of any Loans or Letters of Credit be used in connection with such
business or transactions.

5.12. Anti-Corruption Laws. Conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions in which the Company
and its Subsidiaries conduct business and maintain policies and procedures
designed to promote and achieve compliance with such laws.

SECTION 6. NEGATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender, Issuing Lender or the Administrative Agent hereunder, such Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

6.1. Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrowers
ending (i) on or prior to March 31, 2017 to exceed 3.75 to 1.00 and (ii) at any
time thereafter, to exceed 3.50 to 1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrowers to be less than 3.50 to 1.00.

6.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) subject to Section 6.11, Indebtedness of any Borrower to any Subsidiary and
of any Subsidiary to any Borrower or any other Subsidiary;

(c) Guarantee Equivalents incurred in the ordinary course of business by any of
the Borrowers or any of their Subsidiaries of obligations (other than
Indebtedness) of any Borrower or any Subsidiary;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

80



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrowers or their Subsidiaries constituting (i) Capital
Lease Obligations, (ii) Indebtedness secured by purchase money Liens described
in Section 6.3(g), or (iii) secured Indebtedness described in Section 6.3(f);
provided, that the aggregate principal amount of outstanding Indebtedness
described in this Section 6.2(e) shall not exceed $75,000,000 (or the equivalent
in any currency) at any time;

(f) Guarantee Equivalents incurred by the Company for the obligations of its
Subsidiaries under any Indebtedness of such Subsidiaries otherwise permitted
hereunder;

(g) other unsecured Indebtedness for borrowed money of the Company (and not of
any Subsidiary) incurred by the Company after the Closing Date; and

(h) additional Indebtedness of the Borrowers or any of their Subsidiaries;
provided, that the aggregate principal amount (for the Borrowers and all
Subsidiaries) of such Indebtedness, together with the aggregate outstanding
principal amount of Attributable Debt in respect of Qualified Receivables
Transactions, shall not exceed $350,000,000 at any one time outstanding.

6.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for the following
(collectively, “Permitted Liens”):

(a) Liens for taxes (i) that are not yet due, (ii) that do not exceed
$25,000,000 in the aggregate or (iii) that are being contested in good faith by
appropriate proceedings, provided that, in each case of clause (i), (ii) or
(iii), adequate reserves with respect thereto are maintained on the books of the
Borrowers or their Subsidiaries after notice or discovery of any such Lien, as
the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrowers or any of their Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrowers or any of their Subsidiaries
incurred pursuant to Section 6.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

81



--------------------------------------------------------------------------------

(h) any interest or title of a lessor under any lease entered into by the
Borrowers or any of their Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

(i) judgment liens fully bonded or stayed pending appeal and not constituting an
Event of Default under Section 7(h); provided, that such liens are released or
discharged within 90 days after the entry thereof;

(j) Liens in favor of the United States government which arise in the ordinary
course of business resulting from progress payments or partial payments under
United States government contracts or subcontracts thereunder;

(k) Liens on Margin Stock, if and to the extent that the value of such Margin
Stock exceeds 25% of the total assets of the Borrowers and their Subsidiaries
subject to this Section 6.3;

(l) Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction;

(m) Liens consisting of (x) set-off rights or other similar rights in favor of
banking institutions securing fees due by the Borrowers or their Subsidiaries in
the ordinary course in connection with deposit and other bank accounts held at
such banking institution, which fees are within the general parameters customary
in the banking industry and (y) any set-off or similar rights granted to any of
the Lenders hereunder or pursuant to any of the Loan Documents; and

(n) Liens not otherwise permitted by this Section 6.3 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrowers and all
Subsidiaries) $50,000,000 at any one time.

6.4. Fundamental Changes. Each Borrower shall not, and shall not permit any
Subsidiary which is a Loan Party to, directly or indirectly, merge with or into
or consolidate with any other Person, or agree, become or remain liable
(contingently or otherwise) to do any of the foregoing, except for the
following: (a) any Borrower may merge with another Person so long as such
Borrower is the surviving corporation, (b) a Subsidiary which is a Loan Party
may merge with the Company or another Loan Party that is not a Foreign Borrower,
or may merge with another Person so long as such Subsidiary is the surviving
corporation or such other Person becomes a Subsidiary and a party to the
Guarantee and (c) the Borrowers and their Subsidiaries may make Dispositions
permitted pursuant to Section 6.10; provided, that with respect to clause
(a) and (b) above, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrowers shall be in compliance
with the covenants set forth in Section 6.1 as of the last day of the
immediately preceding fiscal quarter for which financial statements have been
delivered pursuant to Section 5.1 after giving effect, on a pro forma basis, to
such merger or consolidation as if it had occurred on such last day or the first
day of the relevant period, as appropriate, and (iii) the Borrowers shall have
delivered to the Administrative Agent at least ten Business Days prior to any
such merger or consolidation a certificate of a Responsible Officer certifying
the satisfaction of the foregoing conditions and setting forth in reasonable
detail the calculations necessary to determine compliance with clause
(ii) above.

6.5. Transactions with Affiliates. Except as set forth on Schedule 6.5, enter
into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any Borrower or any
Subsidiary) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

82



--------------------------------------------------------------------------------

6.6. Use of Proceeds. Use the proceeds of any Loans or Letters of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.

6.7. Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrowers to (a) make Restricted Payments in respect of
any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to,
any of the Borrowers or any other Subsidiary of the Borrowers, (b) make loans or
advances to, or other Investments in, any of the Borrowers or any other
Subsidiary of the Borrowers or (c) transfer any of its assets to any of the
Borrowers or any other Subsidiary of the Borrowers, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) restrictions contained in agreements governing
Indebtedness of a Foreign Subsidiary permitted under Section 6.2(h) (provided,
that (x) such restriction applies only to such Foreign Subsidiary and its
Subsidiaries and (y) at no time shall the aggregate outstanding principal amount
of such Indebtedness affected by such restriction exceed $50,000,000),
(iv) restrictions on property subject to a Permitted Lien in favor of the holder
of such Lien, (v) restrictions contained in any Indebtedness or contractual
requirements incurred with respect to a Qualified Receivables Transaction
relating exclusively to a Receivables Entity that, in the good faith
determination of the board of directors or senior management of the Company, are
necessary to effect such Qualified Receivables Transaction, and (vi) the rights
of shareholders of Subsidiaries (other than the Borrowers and their
Subsidiaries) to receive dividends in respect of the Capital Stock of such
Subsidiaries owned by such shareholders and other rights of such shareholders
arising by operation of law.

6.8. Amendment of Credit Documentation. Enter into, or permit any of its
Subsidiaries to enter into, become or remain subject to any agreement or
instrument to which any Borrower or such Subsidiary is a party or by which any
of them or any of their respective properties (now owned or hereafter acquired)
may be subject or bound that would prohibit or require the consent of any Person
to any amendment, modification or supplement to any of the Loan Documents,
except for the Loan Documents.

6.9. Off-Balance Sheet Financings. Enter into, or permit any of its Subsidiaries
to enter into, any arrangements (other than a Qualified Receivables Transaction
permitted under Section 6.10(d)) to finance any Indebtedness of any Person
(other than the Borrowers and their consolidated Subsidiaries) (a) which was
incurred by the Borrowers or any of their Subsidiaries or guaranteed by the
Borrowers or any of their Subsidiaries at any time or the proceeds of which are
or were transferred to or used by the Borrowers or any of their Subsidiaries and
(b) the payments in respect of which are intended to be financed with the
proceeds of payments made to such Person by the Borrowers or any of their
consolidated Subsidiaries or any Indebtedness or Capital Stock issued by any
Borrower or any such Subsidiary in an aggregate principal amount in excess of
$50,000,000 at any time outstanding.

6.10. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Foreign Borrower or any other
Subsidiary of the Company, issue or sell any shares of such Foreign Borrower’s
or such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

83



--------------------------------------------------------------------------------

(b) the sale of inventory in the ordinary course of business;

(c) subject to Section 6.11, the sale or issuance of any Subsidiary’s Capital
Stock or assets to the Company or any other Subsidiary;

(d) sales of accounts receivable and related assets or an interest therein of
the type specified in the definition of “Qualified Receivables Transaction” made
in connection with a Qualified Receivables Transaction; provided, that,
notwithstanding anything herein to the contrary, in no event shall (i) the
aggregate outstanding principal amount of Attributable Debt in respect of
Qualified Receivables Transactions of the Company and its Domestic Subsidiaries
be greater than $150,000,000 in the aggregate at any one time or (ii) the
aggregate outstanding principal amount of Attributable Debt in respect of
Qualified Receivables Transactions of Foreign Subsidiaries be greater than
$75,000,000 in the aggregate at any one time;

(e) as set forth on Schedule 6.10;

(f) the Disposition of other property having a fair market value not to exceed
15% of Consolidated Tangible Assets in the aggregate for any fiscal year of the
Borrowers; and

(g) the transfer of Capital Stock of any Foreign Subsidiary constituting
directors’ qualifying shares or other similar nominal ownership interests
required by law to be held by a third party;

provided that, so long as no Default or Event of Default has occurred and is
continuing, the Administrative Agent and the Lenders shall release each
Subsidiary Guarantor from its obligations under the Guarantee in connection with
any Disposition by the Company or any of its Subsidiaries of such Subsidiary
Guarantor permitted pursuant to this Section 6.10.

6.11. Investments. Make any advance, loan, extension of credit (by way of
Guarantee Equivalent or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents;

(c) Guarantee Equivalents permitted by Section 6.2;

(d) (x) acquisitions of the assets of another Person or acquisitions of the
Capital Stock of Persons, or (y) Investments by the Borrowers or any of their
Subsidiaries; provided that (i) at the time of any such acquisition or
Investment and after giving effect thereto, no Default or Event of Default has
occurred and is continuing, (ii) the Borrowers have demonstrated, on a pro forma
basis, compliance with the Consolidated Leverage Ratio and the Consolidated
Interest Coverage Ratio set forth in Section 6.1 after giving effect to such
acquisition or Investment and (iii) at the time of such acquisition or
Investment and after giving effect thereto, the total assets (determined in
accordance with GAAP and without duplication) of the Company and the Subsidiary
Guarantors shall not be less than $850,000,000 (the “Obligor Asset Threshold”);
provided, however, that at any time during the term of this Agreement that the
Obligor Asset Threshold is not satisfied, the aggregate amount of all such
acquisitions and

 

84



--------------------------------------------------------------------------------

Investments in any Person who is not the Company or a Subsidiary Guarantor shall
not exceed (x) $250,000,000 during all such periods in any fiscal year of the
Borrowers and (y) $750,000,000 during all such periods in the aggregate over the
term of this Agreement;

(e) intercompany Investments (x) by the Company or any Subsidiary Guarantor in
the Company or any other Subsidiary Guarantor or (y) by a Non-Guarantor
Subsidiary in any other Non- Guarantor Subsidiary;

(f) Investments consisting of the Guarantee or the Company Guarantee; and

(g) Investments by the Company or a Subsidiary in a Receivables Entity or any
Investment by a Receivables Entity in any other Person, in each case, in
connection with a Qualified Receivables Transaction, provided, however, that any
Investment in any such Person is in the form of an equity interest or interests
in accounts receivable and related assets generated by the Company or a
Subsidiary and transferred to any Person in connection with a Qualified
Receivables Transaction or any such Person owning such accounts receivable.

6.12. Sanctions. Directly or knowingly indirectly, use the proceeds of any Loans
or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to (i) fund, finance or facilitate any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, in violation of applicable Sanctions,
or (ii) in any other manner that will result in a violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, Issuing Lender, Swingline
Lender, Euro Swingline Lender, or otherwise) of applicable Sanctions.

6.13. Anti-Corruption Laws. Directly or knowingly indirectly use the proceeds of
any Loans or Letters of Credit for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar anti-corruption legislation in other jurisdictions in which the Company
and its Subsidiaries conduct business to the extent such laws are applicable to
the activity in question.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to
each Borrower only), Section 5.7(a) (only with respect to an Event of Default)
or Section 6 of this Agreement; or

 

85



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Company from the
Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Equivalent, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Equivalent) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $50,000,000; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future Debtor
Relief Law of any jurisdiction, domestic or foreign, or (B) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or any Group Member (other
than an Immaterial Subsidiary) shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Group Member
(other than an Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member (other than an Immaterial Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Group Member (other than an Immaterial
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) any Group Member (other than an Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; provided, that
notwithstanding anything to the contrary contained in this Section 7(f), it
shall be an Event of Default if Immaterial Subsidiaries that collectively have
assets with a total book value or fair market value of more than $20,000,000 are
subject to the events described in clause (i), (ii), (iii), (iv) or (v) above;
or

(g) (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrowers under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC and such liability could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect, or (ii) the
Borrowers or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan and
such failure to pay could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

 

86



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) the guarantee of any Subsidiary Guarantor (other than Subsidiary Guarantors
which (a) are designated by the Company as a Significant Subsidiary under clause
(c) of the definition of “Significant Subsidiary” and (b) would not be a
Significant Subsidiary absent such designation) contained in the Guarantee shall
cease, for any reason, to be in full force and effect (except (x) to the extent
that such Subsidiary Guarantor is merged into the Company or another Subsidiary
Guarantor or (y) such Subsidiary Guarantor is sold or otherwise disposed of in a
transaction permitted by Section 6.10) or any Loan Party shall so assert, or any
action at law, suit or in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents, shall be commenced by any of the Borrowers or
any of their Subsidiaries party thereto, or any court or any other governmental
or regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof; or

(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of the Company; (ii) the board of directors of the
Company shall cease to consist of a majority of Continuing Directors or
(iii) the Company shall fail to own, directly or indirectly, 100% of the Capital
Stock of each Foreign Borrower (except for directors’ qualifying shares or other
similar nominal ownership interests required by law to be held by a third
party);

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all

 

87



--------------------------------------------------------------------------------

Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrowers (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section 7, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by each
Borrower.

SECTION 8. ADMINISTRATIVE AGENT

8.1. Appointment and Authority. Each of the Lenders and Issuing Lenders hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender hereunder and under the other Loan Documents and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
actions on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Section 8 are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing
Lenders, and the Borrowers shall not have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

8.2. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 8 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

8.3. Exculpatory Provisions. Neither any Agent, the Joint Book Runners, or any
Joint Lead Arranger nor any of their respective Related Parties shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, each of the
Agents, the Joint Book Runners, and the Joint Lead Arrangers:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders or the
Required Multicurrency Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

88



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or the
Required Multicurrency Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 9.1 and Section 7) or (ii) in the absence of a finding that it acted
with gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrowers, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

8.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lenders, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

8.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrowers
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all

 

89



--------------------------------------------------------------------------------

Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

8.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

8.7. Indemnification. The Lenders agree to indemnify each Agent, Joint Book
Runner and Joint Lead Arranger in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Revolving Percentages in effect
on the date on which indemnification is sought under this Section 8.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Revolving Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent, Joint Book
Runner or Joint Lead Arranger in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent,
Joint Book Runner or Joint Lead Arranger under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Joint Book Runner’s or Joint Lead Arranger’s gross negligence
or willful misconduct. The agreements in this Section 8.7 shall survive the
payment of the Loans and all other amounts payable hereunder.

8.8. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

8.9. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the

 

90



--------------------------------------------------------------------------------

United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may on behalf of the Lenders and
the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 2.25(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retired or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 8 and Section 9.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender, and as the
Swingline Lender and Euro Swingline Lender. If Bank of America resigns as an
Issuing Lender, it shall retain all the rights, powers, privileges and duties of
an Issuing Lender hereunder with respect to all Letters of Credit outstanding as
of

 

91



--------------------------------------------------------------------------------

the effective date of its resignation as an Issuing Lender and all L/C
Obligations with respect thereto, including the right to require the Lenders to
make ABR Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.8. If Bank of America resigns as Swingline Lender or Euro Swingline
Lender, it shall retain all the rights of the Swingline Lender or Euro Swingline
Lender, as applicable, provided for hereunder with respect to Swingline Loans or
Euro Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make ABR Loans or
fund risk participations in outstanding Swingline Loans or Euro Swingline Loans,
as applicable, pursuant to Section 2.5(b). Upon the Company’s appointment of a
successor for Bank of America as an Issuing Lender, or as Swingline Lender or
Euro Swingline Lender hereunder (which such successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Lender and Swingline Lender and Euro Swingline Lender, (b) the
retiring Issuing Lender and Swingline Lender and Euro Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
Bank of America to effectively assume the obligations of Bank of America with
respect to such Letters of Credit.

8.10. No Other Duties. Anything herein to the contrary notwithstanding, none of
the Co-Syndication Agents, Co-Documentation Agents, Joint Lead Arrangers, or
Joint Book Runners listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

8.11. Release of Guarantors. Each Lender and Issuing Lender hereby authorizes
the Administrative Agent, at its option and in its discretion, to enter into any
agreement or execute any document evidencing the release of any Subsidiary
Guarantor from its obligations under this Agreement and the other Loan Documents
if such Person ceases to be a Subsidiary as a result of a transactions permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 8.11.

8.12. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.20 and 9.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

92



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lenders to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.

SECTION 9. MISCELLANEOUS

9.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive (in whole or in part) the principal
amount or extend the final scheduled date of maturity of any Loan or
Reimbursement Obligation, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post- default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders), (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i), or (z) that any modification or change in the metric for determining
fee rates, applicable margins and Pricing Levels hereunder, including using
financial covenants rather than the Company’s Debt Rating shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 9.1 without the
written consent of such Lender; (iii) consent to the assignment or transfer by
any Borrower of its rights and obligations under this Agreement and the other
Loan Documents or release, other than as provided in Section 8.11 (in which case
such release of any Subsidiary Guarantor may be made by the Administrative Agent
acting alone), all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee or release the Company from its obligations
under the Company Guaranty without the written consent of all the Lenders;
(iv) add additional currencies as Foreign Currencies in which Multicurrency
Loans may be made under this Agreement without the written consent of all the
Multicurrency Lenders; (v) reduce the percentage specified in the definition of
Required Lenders without the written consent of all Lenders; (vi) amend, modify
or waive any provision of Section 8 without the written consent of the
Administrative Agent; (vii) amend, modify or waive any provision of Sections 2.4
or 2.5 without the written consent of the Swingline Lender or, with respect to
provisions concerning the Euro Swingline Loans, the Euro Swingline Lender;
(viii) amend, modify or waive any provision of Sections 2.6 through 2.13
inclusive

 

93



--------------------------------------------------------------------------------

without the written consent of all Issuing Lenders; (ix) amend, modify or waive
any provision of Section 2.23 without the written consent of each Lender or
(x) waive any condition of Section 4.1 without the written consent of each
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding the foregoing, this Agreement may be amended or
otherwise supplemented without the written consent of the Lenders or the
Required Lenders to increase the amount of the Total Commitments in accordance
with Section 2.15(b). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably (or on a subordinated basis to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder and the accrued interest and fees in respect
thereof and (b) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

9.2. Notices.

(a) Notices Generally. Except in the case of notices expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of facsimile notice, when received, addressed as
follows in the case of the Borrowers and the Administrative Agent, and as set
forth in an Administrative Questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

The Borrower:     Kennametal Inc.     600 Grant Street, Suite 5100    
Pittsburgh, Pennsylvania 15219     Attention: Mark J. Olyarnik     Facsimile:
+1.412.248.8105     Telephone: +1.412.248.8257     E-mail:
mark.olyarnik@kennametal.com

 

94



--------------------------------------------------------------------------------

Foreign Borrower:     Kennametal Europe GmbH     Rheingoldstrasse 50     8212
Neuhausen am Rheinfall     Switzerland     Attention: Regional CFO    
Facsimile: +41 52 6750 101     Telephone: +41 52 6750 120 Administrative Agent:
    Bank of America, N.A.     Mail Code: CA5-705-04-09     555 California
Street, 4th Floor     San Francisco, CA 94104     Attn: Anthea Del Bianco    
Facsimile: +1.415.503.5101     Telephone: +1.415.436.2776     E-mail:
anthea.del_bianco@baml.com Euro Swingline Lender:     Bank of America N.A.,
London Branch     2 King Edward Street     London, United Kingdom     EC1A1 HQ  
  Attention: Kevin Grubb / Adi Khambata     Facsimile: +44 208 313 2140    
Telephone: +44 208 313 2655 / +44 208 695 3389     E-mail:
emealoanoperations@baml.com Funding Office:     Bank of America, N.A.     Mail
Code: NC1-001-05-46     One Independence Center     101 N. Tryon St.    
Charlotte, North Carolina 28255-0001     Attention: Ty Etheredge     Facsimile:
+1.704.409.0028     Telephone: +1.980.683.0486     E-mail:
tywanna.d.etheredge@baml.com

provided that any notice, request or demand to or upon the Administrative Agent,
any Issuing Lender or the Lenders shall not be effective until received. The
notice address of any Foreign Borrower becoming a party to this Agreement after
the Closing Date shall be the notice address provided by such Foreign Borrower
in the Applicant Borrower Request and Assumption Agreement delivered pursuant to
Section 2.33(a). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or Issuing Lender
pursuant to Section 2 if such Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent, the
Swingline Lender, the Euro Swingline Lender, the Issuing Lenders or any Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

95



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the platform, any other electronic
platform or electronic messaging service, or through the Internet.

(e) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Issuing Lenders, the Euro Swingline Lender and the Swingline Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the Issuing
Lenders, the Euro Swingline Lender and the Swingline Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

(f) Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Borrowing Notices,
Conversion/Continuation Notices, Applications, Euro Swingline Loan Notices,
Swingline Loan Notices and Notices of Loan Prepayment)

 

96



--------------------------------------------------------------------------------

purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, each Issuing Lender,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

9.3. No Waiver; Cumulative Remedies; Enforcement. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder (including, without limitation, in
respect of the Company Guarantee) or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender, the Swingline Lender or the Euro Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Lender, Swingline Lender or Euro Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.7 (subject to the terms of
Section 2.23), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 7 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.23, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

9.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

9.5. Costs and Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Each Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Joint Lead Arrangers and their Affiliates for all
their reasonable out-of- pocket costs and expenses incurred in connection with
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of

 

97



--------------------------------------------------------------------------------

counsel to the Administrative Agent and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrowers
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay
all customary fees incurred by any Issuing Lender in connection with the
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (c) to pay or reimburse each Lender, Agent, Joint Book
Runner and Joint Lead Arranger for all its reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights
(i) under this Agreement, the other Loan Documents and any such other documents,
including its rights under this Section, or (ii) in connection with the Loans
made or the Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, in each case, including the reasonable fees
and disbursements of counsel (including the allocated expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, and (d) to
pay, indemnify, and hold each Lender, Agent, Joint Book Runner and Joint Lead
Arranger harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any other documents delivered by a
Group Member in connection with any Loan Document or the transactions
contemplated thereby.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify, and hold
the Administrative Agent (and any sub-agent thereof), each Lender, Issuing
Lender, Agent, Joint Book Runner and Joint Lead Arranger and their respective
Related Parties (each, an “Indemnitee”) harmless from and against any and all
other liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, any Letter of Credit, any other Loan Document
and any such other documents, including any of the foregoing relating to the use
of proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), provided that the Borrowers shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, each Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee to the extent of the Indemnitee’s liability as
an owner (and not as an operator or arranger under Environmental Laws). No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided, that the Borrowers shall have no
obligation hereunder to any Indemnitee with respect to such damages to the
extent such damages are found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such

 

98



--------------------------------------------------------------------------------

Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
applicable Issuing Lender or such Related Party, as the case may be, such
Lender’s Revolving Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.23(f).

(d) Payments. All amounts due under this Section 9.5 shall be payable not later
than 10 days after written demand therefor. Statements payable by the Borrowers
pursuant to this Section 9.5 shall be submitted to the Company at its address
set forth in Section 9.2 or to such other Person or address as may be hereafter
designated by the Company in a written notice to the Administrative Agent.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Lenders, the Swingline Lender and the Euro
Swingline Lender, the replacement of any Lender, the termination of the Total
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

9.6. Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of an Issuing
Lender that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.6. No assignment
by a Lender hereunder shall be made to (i) any Borrower or any Borrower’s
Affiliates or Subsidiaries, (ii) a natural person, (iii) an Assignee for which
it is unlawful, or any Governmental Authority has asserted that it is unlawful,
for such Assignee or its applicable lending office(s) to make, maintain or fund
Loans to, or to participate in Letters of Credit issued for the account of, each
Foreign Borrower that is a party to this Agreement at the time of such
assignment or (iv) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (iv). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

99



--------------------------------------------------------------------------------

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Multicurrency Subcommitments and
the Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment (1) to a Lender, (2) to a Lender Affiliate or an Approved Fund if
such Lender Affiliate or Approved Fund is a Qualifying Bank, or (3) if any Event
of Default has occurred and is continuing, to any other Person;

(B) the Administrative Agent, each Issuing Lender, the Swingline Lender, and the
Euro Swingline Lender; provided that the consent of the Administrative Agent,
each Issuing Lender, the Swingline Lender and the Euro Swingline Lender shall
not be required for an assignment to an Assignee that is a Lender, a Lender
Affiliate, or an Approved Fund; and

(C) the Issuing Lenders if such assignment increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, a Lender Affiliate or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments, the amount of the Commitments of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 unless each of the Company and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Company shall be required if an Event of Default has occurred and is continuing
and (2) that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(B) shall not apply to rights in respect of Swingline Loans or Euro Swingline
Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and the Assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in the form supplied by the Administrative Agent;

(D) in the case of an assignment by a Multicurrency Lender of all or a portion
of its Commitment, such assignment must include a ratable assignment of such

 

100



--------------------------------------------------------------------------------

Multicurrency Lender’s Multicurrency Subcommitment to the extent that the amount
of its Commitment being assigned is greater than the excess, if any, of the
amount of such Commitment over the amount of such Multicurrency Lender’s
Multicurrency Subcommitment; and

(E) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit, Swingline Loans and Euro Swingline Loans in accordance with its
Revolving Percentage or Multicurrency Revolving Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.24,
2.25, 2.26 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal amount
(and stated interest) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lenders at any reasonable time and from time to time upon
reasonable prior notice.

 

101



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Participations. Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Swingline Lender, the Euro Swingline Lender or any
Issuing Lender, sell participations to any Person (other than a natural person,
a Defaulting Lender or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries); provided that such Person is a Qualifying Bank (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 9.1 and (2) directly affects such
Participant. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.24, 2.25 and 2.26 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section (it being understood that the documentation required under
Section 2.25(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.27 and
Section 2.28 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Section 2.24 or
Section 2.25, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
any change in a Requirement of Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.28 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 9.7(a) as though it were a Lender.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 9.5(c) without regard to the existence of any participation. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register

 

102



--------------------------------------------------------------------------------

as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) Additional Notes. Each Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this Section 9.6.

(f) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a Conduit Lender
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement, provided that such Conduit Lender is a Qualifying Bank. Each
party hereto hereby agrees that (i) neither the grant to any Conduit Lender nor
the exercise by any Conduit Lender of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement, (ii) no Conduit Lender shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by a
Conduit Lender hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Committed Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any Conduit Lender, it will not
institute against, or join any other Person in instituting against, such Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any Conduit Lender
may (i) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such Conduit Lender.

(g) Resignation as Issuing Lender; Swingline Lender or Euro Swingline Lender.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to Section 9.6(b),
Bank of America may, (i) upon 30 days’ notice to the Borrowers and the Lenders,
resign as an Issuing Lender and/or (ii) upon 30 days’ notice to the Borrowers,
resign as Swingline Lender and/or (iii) upon 30 days’ notice to the Borrowers,
Bank of America, N.A., London Branch may resign as Euro Swingline Lender. In the
event of any such resignation as Issuing Lender or as Swingline Lender or as
Euro Swingline Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor Issuing Lender, Swingline Lender or Euro Swingline Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as Issuing Lender
or Swingline Lender, as the

 

103



--------------------------------------------------------------------------------

case may be, or Bank of America, N.A., London Branch as Euro Swingline Lender.
If Bank of America resigns as Issuing Lender, it shall retain all the rights and
obligations of the Issuing Lender hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as Issuing Lender
and all L/C Obligations with respect thereto (including the right to require the
Lenders to fund risk participations in respect of any Letter of Credit pursuant
to Section 2.8). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to fund risk
participations in outstanding Swingline Loans pursuant to Section 2.5. If Bank
of America, N.A. London Branch resigns as Euro Swingline Lender, it shall retain
all the rights of the Euro Swingline Lender provided for hereunder with respect
to Euro Swingline Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the Lenders to fund risk
participations in outstanding Euro Swingline Loans pursuant to Section 2.5. If
Bank of America resigns as Swingline Lender and as an Issuing Lender, Bank of
America shall also resign as Administrative Agent.

9.7. Adjustments, Set-off; Pari Passu Treatment. (a) Except to the extent that
this Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefited Lender”) shall, at any time after the Loans
and other amounts payable hereunder shall immediately become due and payable
pursuant to Section 7, receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other relevant Lender, if any, in
respect of the Obligations owing to such other relevant Lender, such Benefited
Lender shall purchase for cash from the other relevant Lenders a participating
interest in such portion of the Obligations owing to each such other relevant
Lender, or shall provide such other relevant Lenders with the benefits of any
such collateral, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral ratably with each of the
relevant Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall, so long as any Event of Default has occurred and is continuing,
have the right, without prior notice to the Borrowers, any such notice being
expressly waived by the Borrowers to the extent permitted by applicable law,
upon any amount becoming due and payable by any Borrower hereunder (whether at
the stated maturity, by acceleration or otherwise), to set off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Lender Affiliate or any branch or agency thereof to or
for the credit or the account of the Borrowers. Each Lender agrees promptly to
notify the Borrowers and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

(c) Following the occurrence and during the continuance of any Event of Default,
each Lender agrees that it shall be deemed to have, automatically upon the
occurrence of such Event of Default, purchased from each other Lender a
participation in the risk associated with the Obligations held by such other
Lender, so that the aggregate principal amount of the Obligations held by each
Lender shall be equivalent to such Lender’s Revolving Percentage of the
Obligations. Upon demand by the Administrative Agent, made at the request of the
Required Lenders, each Lender that has purchased such participation (a
“Purchasing Lender”) shall pay the amount of such participation to the
Administrative

 

104



--------------------------------------------------------------------------------

Agent for the account of each Lender whose Outstanding Extensions of Credit
exceed their Revolving Percentage of the Obligations. Any such participation
may, at the option of such Purchasing Lender, be paid in Dollars or in an
applicable Foreign Currency (the “Funding Currency”) (in an amount equal to the
then applicable Dollar Equivalent or Foreign Currency Equivalent, as applicable,
amount of such participation) and such payment shall be converted by the
Administrative Agent at the Exchange Rate into the currency of the Obligations
in which such participation is being purchased. The Borrowers agree to indemnify
each Purchasing Lender for any loss, cost or expense incurred by such Purchasing
Lender as a result of entering into any reasonable hedging arrangements between
the Funding Currency and the currency of the Obligations in which such
participation is being purchased in connection with the funding of such
participation or as a result of any payment on account of such participation in
a currency other than that funded by the Purchasing Lender.

(d) Each Borrower expressly consents to the foregoing arrangements and agrees
that any Person holding such a participation in the Obligations deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Person as fully as if such Person had made a Loan directly to such Borrower in
the amount of such participation.

(e) In the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.37 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

9.7A. Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the Issuing Lenders or any Lender,
or the Administrative Agent, the Issuing Lenders or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Lenders or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders and
the Issuing Lenders under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

9.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Company and the Administrative Agent.

9.9. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining

 

105



--------------------------------------------------------------------------------

provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.9, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Issuing Lenders, the Euro Swingline Lender or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

9.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

9.11. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12. SUBMISSION TO JURISDICTION; WAIVERS.

(a) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER, OR ANY RELATED PARTY
OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR
ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWERS OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

106



--------------------------------------------------------------------------------

(b) EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

9.13. Acknowledgements; No Advisory or Fiduciary Responsibilities. Each Borrower
hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

In connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, Joint Book Runners, Joint Lead Arrangers and Lenders, on
the other hand, and the Borrowers are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, Joint Book
Runners, Joint Lead Arrangers and Lenders, each is and has been acting solely as
a principal and is not the financial advisor, agent or fiduciary, for any of the
Borrower or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent, any Joint
Book Runner, any Joint Lead Arranger nor any Lender has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of any Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any

 

107



--------------------------------------------------------------------------------

other Loan Document (irrespective of whether the Administrative Agent, any Joint
Book Runner, any Joint Lead Arranger or any Lender has advised or is currently
advising any of the Borrowers or their respective Affiliates on other matters)
and neither the Administrative Agent, any Joint Book Runner, any Joint Lead
Arranger nor any Lender has any obligation to any of the Borrowers or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, Joint Book Runners, Joint Lead
Arrangers and Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and neither the Administrative Agent,
any Joint Book Runner, any Joint Lead Arranger nor any Lender has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, Joint Book Runners, Joint Lead
Arrangers and Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
any Joint Book Runner, any Joint Lead Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty.

9.14. Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, but in the case
of Lender Affiliates, only in connection with this Agreement and matters related
thereto (and not for any other purpose), (b) subject to an agreement to comply
with the provisions of this Section 9.14, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) on
a confidential basis to (x) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facility provided hereunder or (y) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facility provided hereunder or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document. To the extent permitted by
law, in the case of all requests, demands, responses or requirements referenced
in clauses (d), (e) and (f) (in each case, other than in connection with routine
bank examinations, the Administrative Agent or the Lender, as the case may be,
shall use reasonable commercial efforts to notify the Borrower with respect to
such request, demand, response or requirement in order to afford the Borrower an
opportunity to take such actions as Borrower deems appropriate to protect such
Confidential Information.

9.15. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

108



--------------------------------------------------------------------------------

9.16. USA PATRIOT ACT Notice. Each Lender that is subject to the Act (as
hereinafter defined), the Swingline Lender, the Euro Swingline Lender, each
Issuing Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower (including any Applicant Borrower), which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Administrative Agent, the Swingline Lender, the Euro
Swingline Lender or such Issuing Lender, as applicable, to identify such
Borrower in accordance with the Act. The Borrowers shall, promptly following a
request by the Administrative Agent or any Lender provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

9.17. Transitional Arrangements. (a) On the Closing Date, this Agreement shall
supersede the Existing Credit Agreement in its entirety, except as provided in
this Section 9.17. On the Closing Date, the rights and obligations of the
parties evidenced by the Existing Credit Agreement shall be evidenced by this
Credit Agreement and the other Loan Documents, and the Designated Letters of
Credit issued by any Issuing Lender for the account of the Company prior to the
Closing Date shall be converted into Letters of Credit under this Credit
Agreement. Without limiting the generality of the foregoing and to the extent
necessary, the Lenders and the Administrative Agent reserve all of their rights
under the Existing Credit Agreement and the Company hereby obligates itself
again in respect of all present and future Obligations under, inter alia, the
Existing Credit Agreement, as amended and restated by this Credit Agreement.

(b) All interest and fees and expenses, if any, owing or accruing under or in
respect of the Existing Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (pro rated in the case of any fractional
periods), and shall be paid on the Closing Date. Commencing on the Closing Date,
the facility fee hereunder shall be payable by the Company to the Administrative
Agent for the account of the Lenders in accordance with Section 2.14.

9.18. Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Borrowing Notices,
Conversion/Continuation Notices, Euro Swingline Loan Notices, Notices of Loan
Prepayment, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

109



--------------------------------------------------------------------------------

9.19. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page left blank intentionally; Signature page to follow.]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

KENNAMETAL INC. By:  

/s/ Mark J. Olyarnik

Name:   Mark J. Olyarnik Title:   Treasurer KENNAMETAL EUROPE GMBH By:  

/s/ Johannes Berting

Name:   Johannes Berting Title:   Managing Director By:  

/s/ Harald Männlein

Name:   Harald Männlein Title:   Managing Director/Director of Finance EYEA

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Anthea Del Bianco

Name:   Anthea Del Bianco Title:   Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, an Issuing Lender and Swingline Lender

By:  

/s/ Richard R. Powell

Name:   Richard R. Powell Title:   Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., LONDON BRANCH, as Euro Swingline Lender By:  

/s/ Fiona Malitsky

Name:   Fiona Malitsky Title:   Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as an Issuing Lender

By:  

/s/ James P. O’Brien

Name:   James P. O’Brien Title:   Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Deborah R. Winkler

Name:   Deborah R. Winkler Title:   Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ John K. Perez

Name:   John K. Perez Title:   Senior Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:  

/s/ Jeffrey Mills

Name:   Jeffrey Mills Title:   Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Christian Pohl

Name:   Christian Pohl Title:   Director By:  

/s/ Ignacio Campillo

Name:   Ignacio Campillo Title:   Managing Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIRST COMMONWEALTH BANK,

as a Lender

By:  

/s/ Stephen J. Orban

Name:   Stephen J. Orban Title:   Senior Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:  

/s/ Christopher Helmeci

Name:   Christopher Helmeci Title:   Senior Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:  

/s/ Takayuki Tomii

Name:   Takayuki Tomii Title:   Managing Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Mustafa Khan

Name:   Mustafa Khan Title:   Director

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:  

/s/ Michael Kiss

Name:   Michael Kiss Title:   Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Ken Gorski

Name:   Ken Gorski Title:   Vice President

 

[Kennametal – Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Foreign Borrowers

FOREIGN BORROWER(S)

KENNAMETAL EUROPE GmbH



--------------------------------------------------------------------------------

SCHEDULE 2.6

Designated Letters of Credit

See Annex A.



--------------------------------------------------------------------------------

Annex A

BANK OF AMERICA STANDBY LETTERS OF CREDIT OUTSTANDING AS OF APRIL 1, 2016

***Insurance carriers require 60 days to complete requirement review

 

Issue

Date

   Expiration
Date           Issuing Bank    Standby LC #   

Beneficiary

  

Coverage

   Currency    as of 4-1-16
LOC Amount              

2/14/2014

     2/14/2016          Bank of America    68101847    Her Majesty the Queen in
Right    Enviromental issue    CAD    $ 250,000.00       USD
EQUIV    $ 193,303.95   

9/9/2014

     9/19/2016          Bank of America    68106554    Her Majesty the Queen in
Right    Canadian Revenue GST Audit    CAD    $ 12,600,000.00       USD


EQUIV

   $ 9,742,519.08   

6/16/2015

     6/16/2016          Bank of America    68112578    State of Nevada EPA   
Enviromental issue    USD    $ 980,750.00         

6/21/2002

     4/11/2016       E    Bank of America    1333227    ACE Insurance Company 1
   Casualty insurance claims    USD    $ 424,702.00         

7/26/2002

     7/1/2016       E    Bank of America    1343308    C&RM - Direct Collateral
Division    Casualty insurance claims    USD    $ 250,000.00         

8/2/2005

     7/1/2016       E    Bank of America    68007733    Sentry Insurance   
Casualty insurance claims    USD    $ 3,100,000.00                              
USD    $ 4,755,452.00         

1. Letter of credit in the process of being cancelled.

   CAD    $ 12,850,000.00             TOTAL USD    $ 14,691,275.03   



--------------------------------------------------------------------------------

SCHEDULE 3.12(d)

Pension Plans

 

1. KMT Retirement Income Plan (RIP).

 

2. KMT UAW Local 1059 Pension Plan for Hourly Rated Production and Maintenance
Employees (Latrobe Hourly).



--------------------------------------------------------------------------------

SCHEDULE 3.15

Environmental Disclosures

FY16 Year End Environmental Reporting

 

Environmental Remediation Summary

 

Notices of Violation / Consent Orders

Arivec, Georgia   Belleville Stellite, Ontario, Canada (C.O. – AER Augusta,
Georgia   FY14) Belleville Stellite, Ontario, Canada   Greenfield, Massachusetts
(FY16 Q1)   Houston, Texas (NOV – FY16) Bedford Casings, Pennsylvania   Clemson,
South Carolina   Essen, Germany   Hardenberg, Netherlands   Houston, Texas  
Huntsville, Alabama   Konigsee, Germany   Milano, Italy   Neunkirchen, Germany  
Port Coquitlam, British Columbia, Canada   Sheffield, UK  

All matters listed in the table above are reflected in the consolidated
financial statements of the Kennametal Inc. for the period ending March 31,
2016.



--------------------------------------------------------------------------------

SCHEDULE 3.19

Subsidiaries

See Annex B.



--------------------------------------------------------------------------------

Annex B

SUBS

KENNAMETAL INC.

SUBSIDIARIES, BRANCHES, AND AFFILIATES

1/31/2016

 

                   OWNERSHIP                           DIRECT      INDIRECT     
               

Country Inc.

   SAP CO
CODE    %      %    VIA      NOTES

AMERICAS:

                 

  1

  Kennametal Inc.    U.S. (PA)    5101             (1)

  2

  Kennametal Holdings Europe Inc.    U.S. (DE)    5121      100            

  3

  Kennametal Holdings, LLC    U.S. (DE)    n/a       100      2      

  4

  Kennametal Hungary Holdings Inc.    U.S. (DE)    5123      100            

  5

  Hanita Cutting Tools, Inc.    U.S. (NJ)    5169       100      71      

  6

  Deloro Stellite Holdings Corporation (DSHC)    U.S. (DE)    5137       100   
  2      

  7

  DSGP LLC    U.S. (DE)    n/a       100      6      

  8

  Kennametal Stellite, L.P.    U.S. (DE)    5138       99.9      6       (1)(2)
              0.1      7      

  9

  Kennametal Stellite, Inc    Canada (Ontario)    5140       100      6      
(1)

10

  Kennametal Ltd.    Canada (Ontario)    5105       100      45       (1)

11

  Kennametal de México, S.A. de C.V.    Mexico    5108      99       1      2   
  

12

  Kennametal Argentina S.A.    Argentina    5132       97      46              
      3      15      

13

  Kennametal do Brasil LtdA.    Brazil    5134       100      46      

14

  Comercializadora Kennametal Bolivia S.R.L.    Bolivia    5145       99      46
                    1      15      

15

  Kennametal Chile LtdA.    Chile    5146       100      46      

EUROPE

                 

16

  Kennametal Holding GmbH    Germany    5222       100      51      

17

  Kennametal GmbH    Germany    5225       100      16      

18

  Kennametal Produktions GmbH & Co. KG    Germany    5201       99.999      17
      General (1)               0.001      20       Limited

19

  Kennametal Produktions GmbH & Co. KG (Biel Branch)    Switzerland    5413   
   BRANCH      18      

20

  Kennametal Deutschland GmbH    Germany    5202       100      17      

21

  Kennametal Widia Beteiligungs GmbH    Germany    5233       100      16      

22

  Widia GmbH    Germany    5237       100      16       (1)

23

  Kennametal Widia Produktions GmbH & Co. KG    Germany    5230       99.99     
22       General (1)               0.01      21       Limited

24

  Kennametal Belgium S.p.r.l.    Belgium    5206       99.99      17           
         0.01      38      

25

  Kennametal UK Limited    England    5204       100      17      

26

  Kennametal Logistics UK Ltd.    England    5274       100      25      

27

  Kennametal Manufacturing UK Ltd.    England    5265       100      25      
(1)

28

  ISIS GHH Limited    England    n/a      21             (2)

29

  Kennametal Stellite Unlimited    England    5425       100      30      

30

  Kennametal Stellite UK Limited    England    5424       100      8       (1)

31

  Kennametal Stellram Limited    England    5435       100      51       (1)

 

1 of 3



--------------------------------------------------------------------------------

SUBS

KENNAMETAL INC.

SUBSIDIARIES, BRANCHES, AND AFFILIATES

1/31/2016

 

                    OWNERSHIP                            DIRECT    INDIRECT     
                

Country Inc.

   SAP CO
CODE    %    %    VIA    NOTES  

32

   Kennametal France S.A.S.    France    5205       100    17   

33

   Kennametal Hungaria Kft.    Hungary    5227       98    16                  
2    17   

34

   Kennametal Hungary Finance Services Kft.    Hungary    5238    90    10    4
  

35

   Kennametal Italia S.p.A.    Italy    5209       65.9    17      (1)   

36

   Kennametal Italia Produzione S.R.L.    Italy    5412       100    35   

37

   Kennametal Stellram S.r.L.    Italy    5440       100    17   

38

   Kennametal Nederland B.V.    Netherlands    5207       100    51   

39

   Kennametal Produkcja Sp. z o.o.    Poland    5415       100    40   

40

   Kennametal Sp. z o.o.    Poland    5250       34.36    17      (1)         
         65.64    41   

41

   Kennametal Polska Sp. z o.o.    Poland    5243       100    17   

42

   Kenci S.L.    Spain    5248       100    17   

43

   Kennametal GmbH - organizační složka    Czech Republic    5251       BRANCH
   17      (1)   

44

   Kennametal GmbH - Zweigniederlassung Österreich    Austria    5241      
BRANCH    17   

45

   Kennametal Luxembourg S.à.r.l.    Luxembourg    5411    0.1    99.9    46   

46

   Kennametal Luxembourg Holding S.à.r.l.    Luxembourg    5416       100    47
  

47

   Kennametal Holdings, LLC Luxembourg S.C.S.    Luxembourg    5433      
Partnership    3      General                   99.9    2      Limited   

48

   Kennametal Manufacturing Barcelona S.L.    Spain    5407       100    42   

49

   Kenci Lda.    Portugal    5406       100    42   

50

   Meturit AG    Switzerland    5239       100    22   

51

   Kennametal Europe GmbH    Switzerland    5268,
5269       100    46   

52

   Kennametal Kesici Takimlar Sanayi ve Ticaret A.S.    Turkey    5252       100
   17   

53

   Kennametal Infrastructure GmbH    Germany    5278       100    17   

54

   Kennametal Infrastructure GmbH, Fürth, Zweigniederlassung Biel / Bienne   
Switzerland    5402       BRANCH    53   

55

   Kennametal Logistics GmbH    Germany    5275       100    16   

56

   Kennametal Shared Services GmbH    Germany    5276       100    16   

57

   Kennametal Widia Real Estate GmbH & Co. KG    Germany    5270    5.1    94.9
   22      Limited                   Partnership    51      General   

58

   Kennametal Real Estate GmbH & Co. KG    Germany    5272    5.1    94.9    18
     Limited                   Partnership    51      General   

59

   Kennametal (Deutschland) Real Estate GmbH & Co. KG    Germany    5271    5.1
   94.9    20      Limited                   Partnership    51      General   

60

   Rübig Real Estate GmbH & Co. KG    Germany    5273    5.1    94.9    17     
Limited                   Partnership    51      General   

61

   Kennametal Sintec Keramik GmbH    Germany    5401       100    16   

62

   Kennametal Sintec Holding GmbH    Germany    5404       100    45   

63

   DS Verwaltungsgesellschaft GmbH    Germany    5426       100    6   



--------------------------------------------------------------------------------

SUBS

KENNAMETAL INC.

SUBSIDIARIES, BRANCHES, AND AFFILIATES

1/31/2016

                      OWNERSHIP                            DIRECT    INDIRECT   
                

Country Inc.

   SAP CO
CODE      %    %    VIA    NOTES

64

   Kennametal Stellite Holding GmbH & Co. KG    Germany      5427          66.6
   6    General

65

               33.4    17    Limited

66

   OOO Kennametal    Russia      5409/5410          99    51   

67

               1    TBD   

68

                    

69

   Kennametal South Africa (Proprietary) Limited    South Africa      5320      
100         

70

   Kennametal Manufacturing S.A. (Proprietary) Limited    South Africa      5434
      100         

71

   Hanita Metal Works, Ltd.    Israel      5335          100    51    ASIA
PACIFIC:                  

72

   Kennametal Australia Pty Ltd.    Australia      5301       100         

73

   Kennametal Hardpoint (Shanghai) Co. Ltd.    China      5319          100   
79   

74

   Kennametal (China) Co. Ltd.    China      5331          100    79   

75

   Sunshine Powder-Tech (Shanghai) Ltd.    China      5333          100    78   

76

   Kennametal (Baotou) Company Ltd.    China      5337          100    79   

77

   Kennametal Stellite (Shanghai) Co. Ltd.    China      5339          58    6
   Joint Venture (1)

78

   Kennametal Sintec Keramik Asia Ltd.    Hong Kong      5332          100    62
  

79

   Kennametal Asia (HK) Ltd.    Hong Kong      5316          100    45   

80

   Kennametal India Limited    India      5323          75    50   

81

   Kennametal Shared Services Private Limited    India      5330       99    1
   2    (1)

82

   Kennametal Japan Ltd.    Japan      5306       100         

83

   Kennametal (Xuzhou) Company Ltd.    China      5336          100      

84

   Kennametal (Malaysia) Sdn. Bhd.    Malaysia      5314       100         

85

   Kennametal (Singapore) Pte Ltd.    Singapore      5302       100         

86

   Kennametal Distribution Services Asia Pte Ltd.    Singapore      5325      
100         

87

   Kennametal Korea Ltd.    South Korea      5322       100         

88

   Kennametal Hardpoint (Taiwan) Inc.    Taiwan      5321       100         

89

   Kennametal (Thailand) CO., Ltd    Thailand      5303       100         

NOTES:

(1) Manufacturing Company

(2) Not Consolidated

(3) Fully Diluted

 

3 of 3



--------------------------------------------------------------------------------

SCHEDULE 6.2(d)

Existing Indebtedness

(In thousands)

 

2.65% Senior Notes due 2019

      $ 400,000   

3.875% Senior Notes due 2022

      $ 300,000   

Kennametal Turkey

   Euros 745    $ 810   

Kennametal Hardpoint Shanghai

   RMB 17,017    $ 2,597   

Capitalized Leases

      $ 989         

 

 

        $ 704,396   

Note: Excludes bonds payable discount of $506 thousand as of March 31, 2016



--------------------------------------------------------------------------------

SCHEDULE 6.3(f)

Existing Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 6.5

Affiliate Transactions

 

1. Any Qualified Receivables Transaction.

 

2. Payment of customary compensation to executive officers and directors for
companies comparable to Kennametal, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.10

Permitted Dispositions

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING NOTICE

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Fourth Amended and Restated Credit Agreement, dated as of April 15, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto

 

DATE: [Date]

 

 

The [Company] [Foreign Borrower referred to in item 7 below (the “Applicable
Foreign Borrower”)] hereby requests a Borrowing of Revolving Loans:

 

  1. Which will be [Dollar Revolving Loans] [Multicurrency Loans].

 

  2. On                      (a Business Day).

 

  3. In the principal amount of [$][£][€][C$][Y]                     .

 

  4. Comprised of                     .

[Type of Loan]

 

  5. For Eurocurrency Loans: with an Interest Period of [[1][2][3][6] months]
[[1][2][3] week[s]].

 

  6. In the following currency: [Dollars][Sterling][Euros][Canadian
Dollars][Yen].

 

  7.                      [Insert name of Applicable Foreign Borrower].

The undersigned Borrower hereby represents and warrants that the conditions
specified in Sections 4.2(a) and (b) of the Credit Agreement shall be satisfied
on and as of the Borrowing Date.

Delivery of an executed counterpart of a signature page to this Borrowing Notice
by facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as deliver of a manually executed counterpart of this Borrowing
Notice.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Borrowing Notice as of the date first written above.

 

[KENNAMETAL INC.,

as a Borrower

By:  

 

Name:   Title:   ]

[[                    ],

as a Foreign Borrower

By:  

 

Name:   Title:   By:  

 

Name:   Title:   ]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CONVERSION/CONTINUATION NOTICE

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Fourth Amended and Restated Credit Agreement, dated as of April 15, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto

 

DATE: [Date]

 

 

[FOR CONVERSIONS]

The [Company] [Foreign Borrower referred to in item 6 below (the “Applicable
Foreign Borrower”)] hereby requests a conversion of Revolving Loans comprised of
[Eurocurrency] [ABR] Loans:

 

  1. On                      (a Business Day).

 

  2. Such Revolving Loans are to be converted into [ABR] [Eurocurrency] Loans.

 

  3. The Revolving Loans to be converted are denominated in Dollars.

 

  4. The aggregate amount of Revolving Loans to be converted is $              .

 

  5. [The Interest Period for such Eurocurrency Loans shall be [[1][2][3][6]
months] [[1][2][3] week[s]].1

 

  6.                      [Insert name of Applicable Foreign Borrower].

[FOR CONTINUATIONS]

The [Company] [Foreign Borrower referred to in item 7 below (the “Applicable
Foreign Borrower”)] hereby requests a continuation of Revolving Loans comprised
of Eurocurrency Loans:

 

  1. On(a Business Day).

 

  2. The Revolving Loans to be continued are denominated in [Dollars] [Sterling]
[Euros] [Canadian Dollars] [Yen].

 

1  For conversion into Eurocurrency Loans only.



--------------------------------------------------------------------------------

  4. The principal amount of Revolving Loans to be continued is [$][C$][€][£]
             .

 

  5. The Interest Period for such Eurocurrency Loans shall be [[1][2][3][6]
months] [[1][2][3] week[s].

[The undersigned Borrower hereby certifies that no Event of Default exists.]2

Delivery of an executed counterpart of a signature page to this
Conversion/Continuation Notice by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as deliver of a manually executed
counterpart of this Conversion/Continuation Notice.

[Signature Page Follows]

 

2  This certification is applicable to conversions to Eurocurrency Loans and
continuations of Eurocurrency Loans, in each case, that are denominated in
Dollars.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Conversion/Continuation Notice as of the date first written above.

 

[KENNAMETAL INC.,

as a Borrower

By:  

 

Name:   Title:   ]

[[                    ],

as a Foreign Borrower

By:  

 

Name:   Title:   By:  

 

Name:   Title:   ]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWINGLINE LOAN NOTICE

 

TO: Bank of America, N.A., as Swingline Lender

Bank of America, N.A., as Administrative Agent

 

RE: Fourth Amended and Restated Credit Agreement, dated as of April 15, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto

 

DATE: [Date]

 

 

The Company hereby requests a Swingline Loan:

 

  1. On                      (a Business Day).

 

  2. In the amount of $             .

The borrowing of Swingline Loans requested herein complies with the requirements
of the provisos to the first sentence of Section 2.4(a) of the Credit Agreement.

The Company hereby represents and warrants that the conditions specified in
Sections 4.2(a) and (b) of the Credit Agreement shall be satisfied on and as of
the Borrowing Date.

Delivery of an executed counterpart of a signature page to this Swingline Loan
Notice by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as deliver of a manually executed counterpart of this
Swingline Loan Notice.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Loan Notice as of the date first written above.

 

KENNAMETAL INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF EURO SWINGLINE LOAN NOTICE

 

TO: Bank of America, N.A., London Branch, as Euro Swingline Lender

Bank of America, N.A., as Administrative Agent

 

RE: Fourth Amended and Restated Credit Agreement, dated as of April 15, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto

 

DATE: [Date]

 

 

The undersigned hereby requests a Euro Swingline Loan:

 

  1. On                      (a Business Day).

 

  2. In the amount of €              .

The borrowing of Euro Swingline Loans requested herein complies with the
requirements of the provisos to the first sentence of Section 2.4(c) of the
Credit Agreement.

The undersigned hereby represents and warrants that the conditions specified in
Sections 4.2(a) and (b) of the Credit Agreement shall be satisfied on and as of
the Borrowing Date.

Delivery of an executed counterpart of a signature page to this Euro Swingline
Loan Notice by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as deliver of a manually executed counterpart of this
Euro Swingline Loan Notice.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Euro
Swingline Loan Notice as of the date first written above.

 

[                            ], as a Foreign Borrower By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 5.2(b) of the
Fourth Amended and Restated Credit Agreement, dated as of April 15, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; capitalized terms used herein and not
defined herein are used herein as defined therein), among Kennametal Inc., a
Pennsylvania corporation (the “Company”), the other Borrowers from time to time
party thereto, the Lenders and Issuing Lenders from time to time party thereto,
Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC Bank,
National Association and JPMorgan Chase Bank, N.A., as co- syndication agents,
Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd., and
Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as the
administrative agent (in such capacity, the “Administrative Agent”), and the
other parties thereto.

1. I am the duly elected, qualified and acting [Chief Executive Officer]
[President] [Chief Financial Officer] [Treasurer] [Assistant Treasurer]
[Controller] of the Company.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Company and its consolidated
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 or in lieu of Attachment 1, such financial
statements for the fiscal [year][quarter] dated [            , 20     ] that the
Company has made available on the internet at www.kennametal.com or by similar
electronic means, (the “Financial Statements”). Such Financial Statements
include a Supplemental Detail Schedule identifying components of Consolidated
EBITDA as built up from Net Income on a quarter by quarter basis. Such review
did not disclose the existence during or at the end of the accounting period
covered by the Financial Statements, and I have no knowledge of the existence as
of the date of this Compliance Certificate, of any condition or event which
constitutes a Default or Event of Default[, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 6.1 of the Credit Agreement and the
computations including the aggregate cumulative amount of the cash restructuring
charges.

5. Attachment 3 identifies any Subsidiary of the Company which is not already a
Subsidiary Guarantor and which is required to become a Subsidiary Guarantor
pursuant to Section 5.10 of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate this day      of
            , 20    .

 

 

Name:   Title:  



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

The information described herein is as of             ,         , and pertains
to the period from             ,          to             ,         .

[Set forth Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,         , and pertains
to the period from             ,          to             ,        .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                     (“Statement Date”)

 

I. Section 6.1(a) – Consolidated Leverage Ratio.

 

A.

   Aggregate Indebtedness - Unrestricted Domestic Cash in excess of $25,000,000
on the Statement Date:    $     

B.

  

Consolidated EBITDA:

(for the last four (4) fiscal Quarters)

   $            

C.

   Ratio of “A” to “B”:   

Maximum Consolidated Leverage Ratio permitted

     [3.75]1 [3.50]2:1.00   

 

II. Section 6.1(b) – Consolidated Interest Coverage Ratio.

 

A.

   Consolidated EBITDA:    $     

B.

  

Consolidated Adjusted Interest Expense:

(For the last four (4) fiscal quarters)

   $            

C.

   Ratio of “A” to “B”:   

Minimum Consolidated Interest Coverage Ratio permitted

     3.50: 1.00   

 

III. Calculation of aggregate cumulative cash restructuring charges for purposes
of clause (d) of the definition of Consolidated EBITDA.

 

A.

   Cash restructuring charges described under clause B. below incurredduring
four fiscal quarter period ending on the Statement Date:    $            

B.

   Aggregate cumulative amount of cash restructuring charges incurred during any
fiscal quarter, commencing with the fiscal quarter ended March 31, 2016, through
the fiscal quarter ending December 31, 2017 (or any earlier fiscal quarter in
which the maximum aggregate cumulative amount of such charges referred to below
is first incurred), to the extent that such cash restructuring charges for any
such quarter when added with all cash restructuring charges for all prior such
quarters (including any such quarter which may precede the four fiscal quarter
period ending on the Statement Date) do not exceed the maximum amount set forth
below:    $      Maximum allowed under definition for Consolidated EBITDA    $
120,000,000.00   

 

1  Select for any Statement Date ending on or prior to March 31, 2017.

2  Select for any Statement Date ending after March 31, 2017.



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

[Additional Significant Subsidiaries of the Company]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF FOURTH AMENDED AND RESTATED GUARANTEE

FOURTH AMENDED AND RESTATED GUARANTEE (this “Guarantee”), dated as of April 15,
2016, made by each of the corporations that are signatories hereto (the
“Guarantors”), in favor of BANK OF AMERICA, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the lenders (the “Lenders”) party
to the Fourth Amended and Restated Credit Agreement, dated as of April 15, 2016
(as it may hereafter be amended, modified, extended or restated from time to
time, the “Credit Agreement”), among Kennametal Inc., a Pennsylvania corporation
(the “Company”) and the other Borrowers party thereto, the Lenders from time to
time party thereto, Bank of America, N.A., London Branch, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and Mizuho Bank, Ltd., as co-documentation agents,
Bank of America, N.A., as the Administrative Agent and the other parties
thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of Persons that
includes each Guarantor;

WHEREAS, each of the Guarantors has guaranteed the Company’s obligations to the
administrative agent and lenders party to the Existing Credit Agreement pursuant
to that certain Third Amended and Restated Guarantee, dated as of June 25, 2010
(the “Existing Guarantee”) made by certain of the Guarantors in favor of the
administrative agent under the Existing Credit Agreement;

WHEREAS, the Existing Credit Agreement shall be amended and restated in its
entirety by the Credit Agreement as set forth therein and shall remain in full
force and effect only as set forth therein;

WHEREAS, each of the Guarantors wishes to continue to guarantee (or, in the case
of any Guarantor hereunder which is not a party to the Existing Guarantee, to
guarantee), jointly and severally, absolutely and unconditionally, the payment
and performance of the Borrowers’ obligations to the Lenders, the Issuing
Lenders, the Administrative Agent and the other Indemnitees under or in respect
of the Credit Agreement as provided herein;

WHEREAS, the proceeds of the extensions of credit will be used in part to enable
the Borrowers to make valuable transfers (as determined as provided herein) to
each Guarantor in connection with the operation of its business;

WHEREAS, the Company, the other Borrowers and the Guarantors are engaged in
related businesses, and each Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit;

WHEREAS, each of the Guarantors party to the Existing Guarantee and the
Administrative Agent on behalf of itself and the Lenders wish to amend and
restate the Existing Guarantee as herein provided; and



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuing Lenders to make their respective Loans or other extensions of credit to
the Borrowers under the Credit Agreement that each Guarantor shall have executed
and delivered this Guarantee to the Administrative Agent for the ratable benefit
of the Lenders, the Issuing Lenders, the Administrative Agent and the other
Indemnitees.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders and the Issuing Lenders to make their respective loans and
other extensions of credit to the Borrowers under the Credit Agreement, the
Guarantors hereby agree with the Administrative Agent, for the ratable benefit
of the Lenders, the Issuing Lenders, the Administrative Agent and the other
Indemnitees, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders, the Issuing Lenders, the Administrative Agent
and the other Indemnitees under the Credit Agreement and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 3) without rendering such Guarantor insolvent under such
laws.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent hereunder.

(d) This Guarantee shall remain in full force and effect until all the
Obligations and the obligations of each Guarantor under this Guarantee shall
have been satisfied by payment in full, no Letter of Credit shall be outstanding
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrowers may be free from any
Obligations.

(e) No payment made by the Company, any other Borrower, any of the Guarantors,
any other guarantor or any other Person or received or collected by the
Administrative Agent from the Company, any other Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Obligations are paid in full, no Letter of Credit shall be outstanding and
the Commitments are terminated.

 

-2-



--------------------------------------------------------------------------------

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 4. The provisions of
this Section 3 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder.

4. No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Company, any
other Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company, any other Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Administrative Agent and the Lenders by the Borrowers on
account of the Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

5. Amendments, etc. with respect to the Obligations. Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Obligations made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender
and any of the Obligations continued, and the Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.

6. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon, this Guarantee; and
all dealings between the

 

-3-



--------------------------------------------------------------------------------

Company, any other Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Company, any other
Borrower or any of the Guarantors with respect to the Obligations. Each
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance of
the Obligations without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrowers or any other Person against the Administrative Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any of the Borrowers or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrowers for
the Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Company,
any other Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrowers or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company, any other Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

8. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the relevant
currency at the Funding Office.

9. Representations and Warranties. Each Guarantor hereby represents and warrants
that:

(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the power and authority and the
legal right to own and operate its property, to lease the property it operates
and to conduct the business in which it is currently engaged;

(b) it has the power and authority and the legal right to execute and deliver,
and to perform its obligations under, this Guarantee, and has taken all
necessary action to authorize its execution, delivery and performance of this
Guarantee;

 

-4-



--------------------------------------------------------------------------------

(c) this Guarantee constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as affected by Debtor
Relief Laws, general equitable principles and an implied covenant of good faith
and fair dealing;

(d) the execution, delivery and performance of this Guarantee will not violate
any provision of any Requirement of Law or Contractual Obligation of such
Guarantor and will not result in or require the creation or imposition of any
Lien on any of the properties or revenues of such Guarantor pursuant to any
Requirement of Law or Contractual Obligation of the Guarantor;

(e) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder or creditor of such Guarantor)
is required in connection with the execution, delivery, performance, validity or
enforceability of this Guarantee;

(f) no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or against any of its properties or
revenues (1) with respect to this Guarantee or any of the transactions
contemplated hereby, or (2) which could reasonably be expected to have a
Material Adverse Effect;

(g) it has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, except for such property where
the failure to maintain such title or interest, individually or in the
aggregate, does not have a Material Adverse Effect, and none of such property is
subject to any Lien except as permitted under the Credit Agreement; and

(h) it has filed or caused to be filed all tax returns which, to its knowledge,
are required to be filed and has paid all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of such Guarantor) except where the failure to file such returns and pay
such taxes, fees and other charges, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; to the knowledge of
such Guarantor, no tax Lien has been filed and no claim is being asserted, with
respect to any such tax, fee or other charge that would, if made, have a
Material Adverse Effect.

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of each borrowing by any
Borrower under the Credit Agreement on and as of such date of borrowing as
though made hereunder on and as of such date.

10. Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

-5-



--------------------------------------------------------------------------------

11. Notices. All notices, requests and demands required or permitted to be given
under this Guarantee shall be given as provided in Section 9.2 of the Credit
Agreement, and in the case of any Guarantor, to such Guarantor in care of the
Company.

12. Counterparts. This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the counterparts of this Guarantee signed by all the Guarantors shall be
lodged with the Administrative Agent. Delivery of an executed counterpart of a
signature page to this Guarantee by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Guarantee.

13. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Integration. This Guarantee represents the agreement of each Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.

15. Amendments in Writing, No Waiver, Cumulative Remedies. (a) None of the terms
or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by each Guarantor and
the Administrative Agent, provided that any provision of this Guarantee may be
waived by the Administrative Agent and the Lenders in a letter or agreement
executed by the Administrative Agent or by facsimile or other electronic
transmission from the Administrative Agent.

(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 15(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

16. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

17. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns. No
Guarantor may assign any of its obligations hereunder.

 

-6-



--------------------------------------------------------------------------------

18. Governing Law. This Guarantee and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Guarantee and the transaction contemplated hereby shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

20. SUBMISSION TO JURISDICTION; WAIVERS.

(a) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER, OR ANY RELATED PARTY
OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTEE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTEE OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR
ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.2 OF THE CREDIT AGREEMENT. NOTHING IN
THIS GUARANTEE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

KENNAMETAL HOLDINGS EUROPE, INC. By:  

 

Name:   Title:  

[Kennametal – Signature Page to Guarantee]



--------------------------------------------------------------------------------

Accepted and Acknowledged: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

[Kennametal – Signature Page to Guarantee]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ISSUING LENDER AGREEMENT

ISSUING LENDER AGREEMENT dated as of April 15, 2016 among the Borrowers (as
defined below), [NAME OF ISSUING LENDER], as Issuing Lender (in such capacity,
the “Issuing Lender”), and the Administrative Agent (as defined below) for the
lenders (the “Lenders”) from time to time party to the Fourth Amended and
Restated Credit Agreement, dated as of April 15, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; capitalized terms used herein and not defined herein are
used herein as defined therein), among Kennametal Inc., a Pennsylvania
corporation (the “Company”), Kennametal Europe GmbH and the other Foreign
Borrowers from time to time party thereto, the Lenders and Issuing Lenders from
time to time party thereto, Bank of America, N.A., London Branch, as Euro
Swingline Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A.
as co-syndication agents, Citizens Bank of Pennsylvania, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and Mizuho Bank, Ltd., as co- documentation agents,
Bank of America, N.A., as Administrative Agent, and the other parties thereto.

The parties hereto have entered into this Issuing Lender Agreement (this
“Agreement”) in connection with the Credit Agreement.

Section 1. Designation as Issuing Lender. The Issuing Lender is hereby
designated as an “Issuing Lender” as contemplated by the Credit Agreement and
the Issuing Lender agrees, subject to the terms and conditions set forth herein
and in the Credit Agreement, to become an Issuing Lender under the Credit
Agreement pursuant to which the Issuing Lender (a) agrees to issue and deliver
or to extend the expiry of Letters of Credit; provided that the outstanding L/C
Obligations in respect of all Letters of Credit issued by the Issuing Lender
shall not exceed $             , and (b) to act as Issuing Lender with respect
to the Designated Letters of Credit specified on Schedule 1 hereto for the
account of the Borrowers in an aggregate undrawn amount at any one time
outstanding which does not exceed $             .

Section 2. Letters of Credit. On the terms and conditions set forth in the
Credit Agreement and relying upon the representations and warranties set forth
in the Credit Agreement, the Issuing Lender agrees, at any time and from time to
time, in accordance with the provisions of Section 2.6 of the Credit Agreement,
to issue Letters of Credit pursuant to the procedures set forth in Section 2.7
of the Credit Agreement. The Issuing Lender agrees that it shall comply with the
obligations applicable to an Issuing Lender under the Credit Agreement,
including the obligation to give written or facsimile notice to the Borrowers
and the Administrative Agent of the matters specified in Section 2.13 of the
Credit Agreement.

Section 3. Obligation to Reimburse. Each Borrower agrees to reimburse each
Issuing Lender all amounts required to pay all drafts presented under Letters of
Credit in accordance with the provisions of Section 2.9 of the Credit Agreement.

Section 4. Payment of Fees. Each Borrower agrees to pay the fees on all
outstanding Letters of Credit pursuant to the terms of Section 2.14 of the
Credit Agreement and the applicable Fee Letter among the applicable Borrower,
the Issuing Lender and the other parties thereto, including for the account of
the Issuing Lender a fronting fee per annum as set forth in the Fee Letter on
the undrawn and unexpired amount of each Letter of Credit by the Issuing



--------------------------------------------------------------------------------

Lender, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date for such Letter of Credit. In addition, the applicable Borrower
shall reimburse the Issuing Lender for customary administrative, issuance,
amendment, payment and negotiation charges incurred by such Issuing Lender.

Section 5. Standby and Documentary Credit Practices. Each Borrower agrees that,
except as otherwise expressly agreed to in writing by the Issuing Lender and the
Borrower prior to the Issuing Lender’s issuance of any Letter of Credit, to the
extent applicable, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each trade Letter of
Credit, and, in each case, such rules are incorporated herein by reference and
shall be deemed a part hereof and shall apply to the Letters of Credit and to
this Agreement.

Section 6. Obligations Absolute. As and to the extent set forth in Section 2.10
of the Credit Agreement, the obligation of the Borrowers to pay the amounts
referred to above in Sections 3 and 4 shall be absolute, unconditional and
irrevocable and shall be satisfied strictly in accordance with the terms of the
Credit Agreement and this Agreement.

Section 7. Notices. All communications and notices hereunder shall be given as
provided in Section 9.2 of the Credit Agreement.

Section 8. Binding Agreement: Assignments. This Agreement and the terms,
covenants and conditions hereof shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, except that neither
the Borrowers nor the Issuing Lender shall be permitted to assign this Agreement
or any interest herein without the prior written consent of the other parties to
this Agreement.

Section 9. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as deliver of
a manually executed counterpart of this Agreement.

Section 11. Interpretation. To the extent that the terms and conditions of this
Agreement conflict with the terms and conditions of the Credit Agreement, the
terms and conditions of the Credit Agreement shall control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Issuing Lender
Agreement as of the day and year first above written.

 

KENNAMETAL INC., as a Borrower By:  

 

  Name:   Title: KENNAMETAL EUROPE GMBH, as a Borrower By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[NAME OF ISSUING LENDER], as the Issuing Lender By:  

 

  Name:     Title:   BANK OF AMERICA, N.A., as the Administrative Agent By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Schedule 1

to the Issuing Lender Agreement

 

Issuer

   Issue Date    L/C $ Amount    Beneficiary    Expiration Date               
                    



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned                     , a(n)      (the
“Borrower”), hereby promises to pay to the order of                     , (the
“Lender”) at the Administrative Agent’s office:

(a) prior to or on the earlier of the Termination Date or date on which the
Loans shall become due and payable in accordance with Section 7 of the Credit
Agreement referred to below, the principal amount of each Loan from time to time
made by the Lender to the Borrower pursuant to the Fourth Amended and Restated
Credit Agreement, dated as of April 15, 2016 (as amended and in effect from time
to time, the “Credit Agreement”), among Kennametal Inc., a Pennsylvania
corporation, the other Borrowers party thereto, the Lenders and Issuing Lenders
from time to time party thereto, Bank of America, N.A., London Branch, as Euro
Swingline Lender, PNC Bank, National Association, and JPMorgan Chase Bank, N.A.,
as co-syndication agents, Citizens Bank of Pennsylvania, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and Mizuho Bank, Ltd., as co-documentation agents,
Bank of America, N.A., as administrative agent, and the other parties thereto;

(b) the principal outstanding (including, without limitation, any Reimbursement
Obligations) hereunder from time to time at the times provided in the Credit
Agreement; and

(c) interest on the unpaid principal amount of each Loan from the date of such
Loan until such principal amount is paid in full, at the times and at the rate
provided in the Credit Agreement.

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Note and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, Type, amount,
currency and maturity of its Loans and payments with respect thereto.

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.



--------------------------------------------------------------------------------

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, and to the addition
or release of any other party or person primarily or secondarily liable.

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be signed in its
corporate name by its duly authorized officer as of the day and year first above
written.

 

[APPLICABLE BORROWER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Date

   Type of
Loan Made    Currency and
Amount of
Loan    Amount of
Principal Paid
or Prepaid    Balance of
Principal
Unpaid    Notation
Made By:                                                                        
                                                                                
                                                                                
                                                                                
                                                                                
                                                     



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Fourth Amended and Restated Credit Agreement, dated as of April 15, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; capitalized terms
used herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto

 

DATE: [Date]

 

 

The undersigned Borrower hereby notifies the Administrative Agent that on
[                     ]1 pursuant to the terms of Section 2.16 of the Credit
Agreement, such Borrower intends to prepay/repay the following Loans as more
specifically set forth below:

¨ Optional prepayment of [Revolving Loans] [Swingline Loans] [Euro Swingline
Loans] in the following amount(s):

¨ Eurocurrency Loans: [$][£][€][C$][Y]                    2

Applicable Interest Period:                     

¨ ABR Loans: $                    3

¨ Optional prepayment of [Swingline Loans] [Euro Swingline Loans] in the
following amount(s):

$                    4

 

1 Specify date of such prepayment. To be a date no earlier than three
(3) Business Days prior to the proposed date of prepayment in the case of
Eurocurrency Loans denominated in Dollars or one (1) Business Day prior to the
proposed date of prepayment in the case of ABR Loans. To be a date no earlier
than three (3) Business Days prior to the proposed date of prepayment in the
case of Multicurrency Loans denominated in Canadian Dollars, Euros and Sterling
(or four (4) Business Days in the case of Multicurrency Loans denominated in
Yen).

2  Any prepayment of Dollar Revolving Loans shall be in an aggregate principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof. Any
prepayment of Multicurrency Loans shall be in a minimum principal amount of
(w) £1,000,000 or a whole multiple of £100,000 in excess thereof, in the case of
Multicurrency Loans denominated in Sterling, (x) €1,000,000 or a whole multiple
or €100,000 in excess thereof, in the case of Multicurrency Loans denominated in
Euros, (y) C$1,000,000 or a whole multiple or C$100,000 in excess thereof, in
the case of Multicurrency Loans denominated in Canadian Dollars, and
(z) Y100,000,000 or a whole multiple or Y10,000,000 in excess thereof, in the
case of Multicurrency Loans denominated in Yen.

3  Any prepayment of ABR Loans shall be in an aggregate principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof.

4  Any prepayment of Swingline Loans or Euro Swingline Loans shall be in a
minimum principal amount of $100,000.



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page to this Notice of Loan
Prepayment by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as deliver of a manually executed counterpart of this Notice
of Loan Prepayment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Notice of
Loan Prepayment as of the date first written above.

 

[APPLICABLE BORROWER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of April 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto.

Pursuant to the provisions of Section 2.25(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of April 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto.

Pursuant to the provisions of Section 2.25(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:  

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of April 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto.

Pursuant to the provisions of Section 2.25(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:  

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of April 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Kennametal Inc., a Pennsylvania corporation, the other Borrowers from time to
time party thereto, the Lenders and Issuing Lenders from time to time party
thereto, Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC
Bank, National Association and JPMorgan Chase Bank, N.A., as co-syndication
agents, Citizens Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
and Mizuho Bank, Ltd., as co-documentation agents, Bank of America, N.A., as
Administrative Agent, and the other parties thereto.

Pursuant to the provisions of Section 2.25(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF FOREIGN BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Foreign Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.33 of the Fourth Amended and Restated Credit Agreement,
dated as of April 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Kennametal Inc., a Pennsylvania corporation (the “Company”), the other Borrowers
from time to time party thereto, the Lenders and Issuing Lenders from time to
time party thereto, Bank of America, N.A., London Branch, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and Mizuho Bank, Ltd., as co-documentation agents,
Bank of America, N.A., as Administrative Agent, and the other parties thereto.
All capitalized terms used in this Foreign Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Each of [                    ] (the “New Foreign Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the New Foreign Borrower is a wholly-owned Foreign Subsidiary of
the Company.

The documents required to be delivered to the Administrative Agent and the other
conditions required to be satisfied under Section 2.33 of the Credit Agreement
will be furnished to the Administrative Agent or satisfied, as applicable, in
accordance with the requirements of the Credit Agreement.

The true and correct unique identification number (if any) that has been issued
to the New Foreign Borrower by its jurisdiction of organization and the name of
such jurisdiction are set forth below:

 

Identification Number

  

Jurisdiction of Organization

     

The parties hereto hereby confirm that with effect from the date hereof and upon
satisfaction of the conditions set forth in Section 2.33 of the Credit
Agreement, the New Foreign Borrower shall have obligations, duties and
liabilities toward each of the other parties to the Credit Agreement identical
to those which the New Foreign Borrower would have had if the New Foreign
Borrower had been an original party to the Credit Agreement as a Borrower. The
New Foreign Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.



--------------------------------------------------------------------------------

The parties hereto hereby request that the New Foreign Borrower be entitled to
receive Loans and Letters of Credit under the Credit Agreement, and understand,
acknowledge and agree that neither the New Foreign Borrower nor the Company on
its behalf shall have any right to request any Loans or Letters of Credit for
its account unless and until the date five Business Days after the effective
date designated by the Administrative Agent in a Foreign Borrower Notice
delivered to the Company and the Lenders pursuant to Section 2.33 of the Credit
Agreement.

The address for notices for the New Foreign Borrower is specified on its
signature page hereto. The New Foreign Borrower hereby agrees to the appointment
of the Company as its agent for all purposes under the Credit Agreement and the
other Loan Documents, as more fully set forth in Section 2.33(c) of the Credit
Agreement.

This Foreign Borrower Request and Assumption Agreement shall constitute a Loan
Document under the Credit Agreement.

The Company hereby acknowledges and agrees that the Company Guarantee remains in
full force and effect, and confirms and ratifies all of its obligations
thereunder, including, without limitation, its guarantee of the Obligations of
the New Foreign Borrower.

THIS FOREIGN BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Delivery of an executed counterpart of a signature page to this Foreign Borrower
Request and Assumption Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as deliver of a manually executed
counterpart of this Foreign Borrower Request and Assumption Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Foreign Borrower Request
and Assumption Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.

 

[NEW FOREIGN BORROWER] By:  

 

Name:   Title:   Address for Notices:

 

 

KENNAMETAL INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF FOREIGN BORROWER NOTICE

Date:             ,         

 

To: The Company and the Lenders party

to the Credit Agreement referred to below

Ladies and Gentlemen:

This Foreign Borrower Notice is made and delivered pursuant to Section 2.33 of
the Fourth Amended and Restated Credit Agreement, dated as of April 15, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Kennametal Inc., a Pennsylvania
corporation (the “Company”), the other Borrowers from time to time party
thereto, the Lenders and Issuing Lenders from time to time party thereto, Bank
of America, N.A., London Branch, as Euro Swingline Lender, PNC Bank, National
Association, and JPMorgan Chase Bank, N.A., as co-syndication agents, Citizens
Bank of Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd., and Mizuho Bank,
Ltd., as co-documentation agents, Bank of America, N.A., as Administrative
Agent, and the other parties thereto. All capitalized terms used in this Foreign
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [                     ] shall be a Foreign
Borrower and may receive Loans and Letters of Credit for its account on the
terms and conditions set forth in the Credit Agreement.

Delivery of an executed counterpart of a signature page to this Foreign Borrower
Notice by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as deliver of a manually executed counterpart of this Foreign
Borrower Notice.

This Foreign Borrower Notice shall constitute a Loan Document under the Credit
Agreement.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF CLOSING CERTIFICATE

Pursuant to Section 4.1(d) of the Fourth Amended and Restated Credit Agreement,
dated as of April 15, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
defined herein are used herein as defined therein), among Kennametal Inc., a
Pennsylvania corporation (the “Company”), the other Borrowers party thereto, the
Lenders and Issuing Lenders from time to time parties thereto, Bank of America,
N.A., London Branch, as Euro Swingline Lender, PNC Bank, National Association,
and JPMorgan Chase Bank, N.A., as co-syndication agents, Citizens Bank of
Pennsylvania, The Bank of Tokyo-Mitsubishi UFJ, Ltd., and Mizuho Bank, Ltd., as
co- documentation agents, Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and the other parties thereto, the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] [the
Company] (the “Certifying Loan Party”) hereby certifies as follows:

1. The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

2.                     is the duly elected and qualified [Secretary] [Assistant
Secretary] of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof and the
use of proceeds thereof.

4. [The conditions precedent set forth in Sections 4.1 and 4.2 of the Credit
Agreement were satisfied as of the Closing Date.]

5. [Since June 30, 2015, there has been no event or circumstance that has had or
could be reasonably expected to have a Material Adverse Effect]

6. [The Debt Rating of the Company on the date hereof is [    ] by Moody’s and
[    ] by S&P]1

The undersigned [Secretary] [Assistant Secretary] of the Certifying Loan Party
certifies as follows:

 

7. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred materially adversely affecting or threatening the continued corporate
existence of the Certifying Loan Party.

 

1  Include bracketed text in items 4, 5 and 6 in the Officer’s Certificate of
the Company.



--------------------------------------------------------------------------------

8. The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

 

9. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the [Board of Directors] [members] of the [General Partner of the]
Certifying Loan Party on                    and                    ; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Certifying Loan Party now in force relating to or affecting
the matters referred to therein.

 

10. Attached hereto as Annex 2 is a true and complete copy of the By-Laws or
equivalent organizational document of the Certifying Loan Party as in effect on
the date hereof.

 

11. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation or equivalent organizational document of the Certifying Loan Party
as in effect on the date hereof and as certified by the appropriate Governmental
Authority.

 

12. Attached hereto as Annex 4 is a true and complete copy of the good standing
certificate or equivalent documentation from the appropriate Governmental
Authority.

 

13. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

   

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:        [    ], 2016      



--------------------------------------------------------------------------------

EXHIBIT N

[Please see attached]



--------------------------------------------------------------------------------

April 15, 2016

Each of the Lender Parties

referenced below

Kennametal Inc.

Ladies and Gentlemen:

We have acted as special counsel to Kennametal Inc., a Pennsylvania corporation
(the “Company”), Kennametal Europe GmbH, a limited liability company organized
under the laws of Switzerland (the “Foreign Borrower”; and together with the
Company, collectively, the “Borrowers”), and Kennametal Holdings Europe, Inc., a
Delaware corporation (the “Subsidiary Guarantor”; and together with the Company,
collectively, the “Domestic Borrower Parties”; and the Borrowers, together with
the Subsidiary Guarantor, collectively, the “Borrower Parties”), in connection
with the transactions (collectively, the “Transactions”) to be consummated on
the date hereof pursuant to the Fourth Amended and Restated Credit Agreement
dated as of April 15, 2016 (the “Credit Agreement”), among the Borrowers, the
various financial institutions signatory to the Credit Agreement as lenders as
of the date hereof (collectively, the “Lenders”), Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”; and together
with the Lenders, collectively, the “Lender Parties”), and the other parties
thereto. This opinion letter is furnished to you pursuant to Section 4.1(e) of
the Credit Agreement. Unless otherwise defined herein, terms used herein have
the meanings provided for in the Credit Agreement.

Documents Reviewed

In connection with this opinion letter, we have examined the following
documents, each of which is dated as of the date of the Credit Agreement unless
otherwise indicated:

(a) the Credit Agreement;

(b) the four (4) separate Notes of the Company, each in favor of one of the
following Lenders: (i) Citizens Bank of Pennsylvania; (ii) First Commonwealth
Bank; (iii) JPMorgan Chase Bank, N.A.; and (iv) The Huntington National Bank;



--------------------------------------------------------------------------------

(c) the four (4) separate Notes of the Foreign Borrower, each in favor of one of
the following Lenders: (i) Citizens Bank of Pennsylvania; (ii) First
Commonwealth Bank; (iii) JPMorgan Chase Bank, N.A.; and (iv) The Huntington
National Bank; and

(d) the Guarantee.

The documents referred to in clauses (a) through (d) above are referred to
collectively as the “Subject Documents”.

In addition, we have examined and relied upon the following:

(i) with respect to each Domestic Borrower Party, a certificate from the
assistant secretary of such Domestic Borrower Party certifying in each instance
as to (A) true and correct copies of its articles or certificate of
incorporation and bylaws (its “Organizational Documents”) and resolutions of its
board of directors authorizing the execution and delivery of the Subject
Documents to which such Domestic Borrower Party is a party and the performance
of its obligations thereunder and (B) the incumbency and specimen signature(s)
of the individual(s) authorized to execute and deliver the Subject Documents to
which such Domestic Borrower Party is a party on behalf of such Domestic
Borrower Party;

(ii) a certificate dated April 7, 2016, issued by the Secretary of the
Commonwealth of Pennsylvania, Department of State, attesting to the corporate
status of the Company in Pennsylvania (the “Pennsylvania Status Certificate”);

(iii) a certificate dated April 7, 2016, issued by the Secretary of State of the
State of Delaware, attesting to the corporate status the Subsidiary Guarantor in
Delaware (the “Delaware Status Certificate”);

(iv) a Certificate of the Borrower Parties, a copy of which is attached as Annex
A hereto (the “Borrower Parties’ Certificate”), together with the agreements,
instruments, orders, writs, injunctions, decrees or judgments referred to on
Schedule I thereto (collectively, the “Reviewed Documents”); and

(v) originals, or copies identified to our satisfaction as being true copies, of
such other records, documents and instruments as we have deemed necessary for
the purposes of this opinion letter.

As used herein, the following terms have the respective meanings set forth
below:

“Applicable Law” means the federal law of the United States (including
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
the laws of the Commonwealth of Pennsylvania, the laws of the State of New York
and the Delaware General Corporation Law.

 

2



--------------------------------------------------------------------------------

“Documents” means, collectively, the Subject Documents and the documents
referred to in clauses (i) to (iv) above, including the Organizational Documents
and the Reviewed Documents.

Assumptions Underlying Our Opinions

For all purposes of the opinions expressed herein, we have assumed, without
independent investigation, the following.

(a) Factual Matters. To the extent that we have reviewed and relied upon (i) the
Borrower Parties’ Certificate and other certificates of any Borrower Party or
authorized representatives thereof, (ii) representations of any Borrower Party
set forth in the Subject Documents and (iii) certificates and assurances from
public officials, all of such certificates, representations and assurances are
accurate with regard to factual matters and all official records (including
filings with public authorities) are properly indexed and filed and are accurate
and complete.

(b) Signatures. The signatures of individuals signing the Subject Documents are
genuine and (other than those of individuals signing on behalf of the Domestic
Borrower Parties) authorized.

(c) Authentic and Conforming Documents. All documents submitted to us as
originals are authentic, complete and accurate, and all documents submitted to
us as copies conform to authentic original documents.

(d) Organizational Status, Power and Authority and Legal Capacity of Certain
Parties. All parties to the Subject Documents are validly existing and in good
standing in their respective jurisdictions of formation and have the capacity
and full power and authority to execute, deliver and perform the Subject
Documents and the documents required or permitted to be delivered and performed
thereunder, except that no such assumption is made as to the Domestic Borrower
Parties. All individuals signing the Subject Documents have the legal capacity
to execute such Subject Documents.

(e) Authorization, Execution and Delivery of Subject Documents by Certain
Parties. All of the Subject Documents and the documents required or permitted to
be delivered thereunder have been duly authorized by all necessary corporate,
limited liability company, partnership or other action on the part of the
parties thereto and have been duly executed and delivered by such parties under
the laws of their respective jurisdictions of formation and under Applicable
Law, except that no such assumption is made as to the Borrower Parties under
Applicable Law.

(f) Subject Documents Binding on Certain Parties. All of the Subject Documents
and the documents required or permitted to be delivered thereunder are valid and
binding obligations enforceable against the parties thereto in accordance with
their terms, except that no such assumption is made as to the Borrower Parties.

(g) Noncontravention. Neither the execution and delivery of the Subject
Documents by any party thereto nor the performance by such party of its
obligations thereunder

 

3



--------------------------------------------------------------------------------

will conflict with or result in a breach of (i) the certificate or articles of
incorporation, bylaws, certificate or articles of organization, operating
agreement, certificate of limited partnership, partnership agreement, trust
agreement or other similar organizational documents of any such party, except
that no such assumption is made with respect to any Domestic Borrower Party as
to its Organizational Documents, (ii) any law or regulation of any jurisdiction
applicable to any such party, except that no such assumption is made with
respect to any Borrower Party as to any Applicable Law, or (iii) any order,
writ, injunction or decree of any court or governmental instrumentality or
agency applicable to any such party or any agreement or instrument to which any
such party may be a party or by which its properties are subject or bound,
except that no such assumption is made with respect to any Borrower Party as to
its Reviewed Documents.

(h) Governmental Approvals. All consents, approvals and authorizations of, or
filings with, all governmental authorities that are required as a condition to
the execution and delivery of the Subject Documents by the parties thereto and
to the consummation by such parties of the Transactions have been obtained or
made, except that no such assumption is made with respect to any consent,
approval, authorization or filing that is applicable to any Borrower Party and
is the subject of our opinion in Paragraph 6.

(i) No Mutual Mistake, Amendments, etc. There has not been any mutual mistake of
fact, fraud, duress or undue influence in connection with the Transactions.
There are no oral or written statements or agreements that modify, amend or
vary, or purport to modify, amend or vary, any of the terms of the Subject
Documents.

(j) Use of Proceeds. With respect to our opinion in Paragraph 5(b) as it relates
to Regulations T, U and X of the Board of Governors of the Federal Reserve
System, the Borrower will comply with the provisions of the Credit Agreement
relating to the use of proceeds.

(k) Certain Documents. Each of the Reviewed Documents will be enforced in
accordance with its terms.

Our Opinions

Based on and subject to the foregoing and the exclusions, qualifications,
limitations and other assumptions set forth in this opinion letter, we are of
the opinion that:

1. Organizational Status.

(a) Based solely upon its Pennsylvania Status Certificate, the Company is a
validly existing corporation under the laws of the Commonwealth of Pennsylvania,
and remains subsisting so far as the records of the Office of the Secretary of
the Commonwealth show, as of the date set forth in its Pennsylvania Status
Certificate.

(b) Based solely upon its Delaware Status Certificate, the Subsidiary Guarantor
is a validly existing corporation under the laws of the State of Delaware, and
is in good standing under such laws, as of the date set forth in its Delaware
Status Certificate.

 

4



--------------------------------------------------------------------------------

2. Power and Authority; Authorization. Each Domestic Borrower Party has the
corporate power and authority to execute, deliver and perform the terms and
provisions of each Subject Document to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
thereof.

3. Execution and Delivery. To the extent governed by the Applicable Law, each
Borrower Party has duly executed and delivered each Subject Document to which it
is a party.

4. Validity and Enforceability. Each Subject Document to which any Borrower
Party is a party constitutes the valid and binding obligation of such Borrower
Party, enforceable against such Borrower Party in accordance with its terms,
under the laws of the State of New York.

5. Noncontravention. Neither the execution and delivery by any Borrower Party of
any Subject Document to which it is a party, nor the performance by such
Borrower Party of its obligations thereunder: (a) violates any provision of the
Organizational Documents of any Domestic Borrower Party; (b) violates any
statute or regulation of Applicable Law that, in each case, is applicable to
such Borrower Party; or (c) violates, results in any breach of any of the terms
of, or constitutes a default under, any Reviewed Document or results in the
creation or imposition of any lien, security interest or other encumbrance
(except as contemplated by the Subject Documents) upon any assets of such
Borrower Party pursuant to the terms of any Reviewed Document.

6. Governmental Approvals. No consent, approval or authorization of, or filing
with, any governmental authority of the Commonwealth of Pennsylvania, the State
of New York, the United States or any governmental authority of the State of
Delaware pursuant to any statute or regulation of Applicable Law that, in each
case, is applicable to any Borrower Party is required for (a) the due execution
and delivery by such Borrower Party of any Subject Document to which it is a
party or the performance by such Borrower Party of its obligations thereunder or
(b) the validity, binding effect or enforceability of any obligations under any
Subject Document to which such Borrower Party is a party, except (i) in each
case as have previously been made or obtained, and (ii) filings (including the
filing of UCC termination statements, discharges and releases of mortgages or
deeds of trust and termination agreements in the appropriate filing offices)
which are necessary in order to release liens not permitted by the Subject
Documents, if any.

7. Investment Company Act. No Borrower Party is required to be registered under
the Investment Company Act of 1940, as amended.

Matters Excluded from Our Opinions

We express no opinion with respect to the following matters:

(a) Indemnification and Change of Control. The enforceability of any agreement
of a Borrower Party in a Subject Document relating to (i) indemnification,
contribution or exculpation from costs, expenses or other liabilities or
(ii) changes in the organizational control or ownership of such Borrower Party,
which agreement (in the case of clause (i) or clause (ii)) is contrary to public
policy or applicable law.

 

5



--------------------------------------------------------------------------------

(b) Attorneys’ Fees. The enforceability of any provision of the Subject
Documents that purports to require a party thereto to pay or reimburse
attorneys’ fees incurred by another party, or to indemnify another party
therefor, which provision may be limited by applicable statutes and judicial
decisions of the Commonwealth of Pennsylvania relating to the collection and
award of attorneys’ fees.

(c) Jurisdiction, Venue, etc. The enforceability of any agreement of a Borrower
Party in a Subject Document to submit to the jurisdiction of any specific
federal or state court (other than the enforceability in a court of the State of
New York of any such agreement to submit to the jurisdiction of a court of the
State of New York), to waive any objection to the laying of the venue, to waive
the defense of forum non conveniens in any action or proceeding referred to
therein, to waive trial by jury, to effect service of process in any particular
manner or to establish evidentiary standards, and any agreement of a Borrower
Party regarding the choice of law governing a Subject Document (other than the
enforceability in a court of the State of New York or in a federal court sitting
in the State of New York and applying New York law of any such agreement that
the laws of the State of New York shall govern a Subject Document).

(d) Certain Laws. The following federal and state laws, and regulations
promulgated thereunder, and the effect of such laws and regulations on the
opinions expressed herein: securities (including Blue Sky laws), antifraud,
derivatives or commodities law (except as expressly provided in Paragraph 7);
banking laws (except as expressly included in the definition of “Applicable
Law”); the USA PATRIOT Act of 2001 and other anti-terrorism laws; laws governing
embargoed or sanctioned persons; anti-money laundering laws; anti-corruption
laws; truth-in-lending laws; equal credit opportunity laws; consumer protection
laws; pension and employee benefit laws; environmental laws; tax laws; health
and occupational safety laws; building codes and zoning, subdivision and other
laws governing the development, use and occupancy of real property; the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and other
antitrust and unfair competition laws; the Assignment of Claims Act of 1940, as
amended; and laws governing specially regulated industries (such as
communications, energy, gaming, healthcare, insurance, transportation and
utilities) or specially regulated products or substances (such as alcohol,
drugs, food and radioactive materials).

(e) Local Ordinances. The ordinances, statutes, administrative decisions,
orders, rules and regulations of any municipality, county, special district or
other political subdivision of a state.

(f) Trust Relationship. The creation of any trust relationship by any Borrower
Party on behalf of any Lender Party.

(g) Certain Agreements of Borrower Parties. The enforceability of any agreement
of a Borrower Party in a Subject Document providing: (i) for specific
performance of such Borrower Party’s obligations; (ii) for the right of any
purchaser of a participation interest from any Lender to set off or apply any
deposit, property or indebtedness with respect to any such participation
interest; (iii) for establishment of a contractual rate of interest payable
after judgment; (iv) for adjustments of payments among Lenders or rights of set
off; (v) for the granting of any power of attorney; (vi) for survival of
liabilities and obligations of any party

 

6



--------------------------------------------------------------------------------

under any of the Subject Documents arising after the effective date of
termination of the Credit Agreement; (vii) for obligations to make an agreement
in the future; (viii) that any act done in contravention thereof is void or
voidable; (ix) for the survival of any claim beyond any applicable statute of
limitation; (x) for the confession of or consent to any judgment; or (xi) for
the severability of provisions in any Subject Document.

(h) Remedies. The enforceability of any provision in any Subject Document to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy.

(i) Waivers and Agreed Standards. The enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(collectively, a “Waiver”) or any purported agreement to establish standards for
reasonable notification or commercial reasonableness (collectively, an “Agreed
Standard”) by any Borrower Party under any Subject Document to the extent such
Waiver or Agreed Standard is limited by applicable law.

(j) Title; Security Interests. Any person’s ownership rights in or title to, or
the creation, validity, perfection, priority or enforceability of any security
interest or lien in, on or with respect to, any property or assets.

Qualifications and Limitations Applicable to Our Opinions

The opinions set forth above are subject to the following qualifications and
limitations:

(a) Applicable Law. Our opinions are limited to the Applicable Law, and we do
not express any opinion concerning any other law. Without limiting the
generality of the foregoing, our opinions relating to the Delaware General
Corporation Law are limited to our review of the respective texts of such law
without regard to any judicial decisions construing the same. We express no
opinion with respect to the usury laws of any jurisdiction except those of the
State of New York.

(b) Bankruptcy. Our opinions are subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, laws relating to
preferences, fraudulent transfers and equitable subordination), reorganization,
moratorium and other similar laws affecting creditors’ rights generally.

(c) Equitable Principles. Our opinions are subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing. In applying such principles, a
court, among other things, might limit the availability of specific equitable
remedies (such as injunctive relief and the remedy of specific performance),
might not allow a creditor to accelerate maturity of debt or exercise other
remedies upon the occurrence of a default deemed immaterial or for non-credit
reasons or might decline to order a debtor to perform covenants in a Subject
Document.

 

7



--------------------------------------------------------------------------------

(d) Unenforceability of Certain Provisions. Certain of the provisions contained
in the Subject Documents may be unenforceable or ineffective, in whole or in
part. Such provisions include, without limitation, those which: require waivers
or amendments to be made only in writing; purport to waive the right of
statutory or equitable redemption; authorize the taking of possession of
collateral without judicial process or otherwise authorize self-help or
authorize any of the Lender Parties to act on behalf of, or exercise the rights
of, any Borrower Party; violate applicable public policy; waive or do not
require notice in connection with the exercise of remedies; authorize a standard
for decision other than commercial reasonableness; purport to validate otherwise
invalid provisions of other documents incorporated or referred to in any Subject
Document; purport to alter the priority of any lien or security interest; or
subrogate any of the Lender Parties or any other party to the rights of others.
The inclusion of such provisions, however, does not render any Subject Document
invalid as a whole, and each of the Subject Documents contains, in our opinion,
adequate remedial provisions for the ultimate practical realization of the
principal benefits purported to be afforded by such Subject Document, subject to
the other qualifications contained in this opinion letter. We note, however,
that the unenforceability of such provisions may result in delays in enforcement
of the rights and remedies of the Lender Parties under the Subject Documents,
and we express no opinion as to the economic consequences, if any, of such
delays.

(e) Noncontravention and Governmental Approvals. With respect to the opinions
expressed in Paragraphs 5(b) and 6, (i) our opinions are limited to our review
of only those statutes and regulations of Applicable Law that, in our
experience, are normally applicable to transactions of the type contemplated by
the Subject Documents and to business organizations generally; (ii) we express
no opinion whether performance by any Borrower Party of its obligations under
the Subject Documents after the date hereof (other than any payment obligation,
any guarantee by such Borrower Party of payment obligations of other persons
under any Subject Documents, or any obligation to deliver financial information
to the Administrative Agent or any Lender) would violate any Applicable Law; and
(iii) we express no opinion whether any consent, approval or authorization of,
or filing with, any governmental authority is required for the performance by
any Borrower Party of its obligations under the Subject Documents after the date
hereof (other than the obligations specified in the parenthetical under clause
(ii) above).

(f) Choice of New York Law and Forum. To the extent that any opinion relates to
the enforceability of the choice of New York law and choice of New York forum
provisions of any Subject Document, our opinion is rendered in reliance upon New
York General Obligations Law Sections 5-1401 and 5-1402 and Rule 327(b) of the
New York Civil Practice Law and Rules and is subject to the qualification that
such enforceability may be limited by principles of public policy, comity and
constitutionality. We express no opinion as to whether a United States federal
court would have subject-matter or personal jurisdiction over a controversy
arising under the Subject Documents.

(g) Material Changes to Terms. Provisions in the Subject Documents which provide
that any obligations of a Borrower Party thereunder will not be affected by the
action or failure to act on the part of any Lender Party or by an amendment or
waiver of the provisions contained in the other Subject Documents might not be
enforceable under circumstances in which such action, failure to act, amendment
or waiver so materially changes the essential terms of the obligations that, in
effect, a new contract has arisen between the Lender Parties and the Borrower
Parties.

 

8



--------------------------------------------------------------------------------

(h) Incorporated Documents. The foregoing opinions do not relate to (and we have
not reviewed) any documents or instruments other than the Documents, and we
express no opinion as to (i) such other documents or instruments (including,
without limitation, any documents or instruments referenced or incorporated in
any of the Documents), (ii) the interplay between any Document and any such
other documents and instruments, or (iii) any schedule, exhibit, appendix or
like supplemental document referred to as attached to any Document if so
attached or in any manner altered after our review of such Document.

(i) Mathematical Calculations. We have made no independent verification of any
of the numbers, schedules, formulae or calculations in the Documents, and we
render no opinion with regard to (i) the accuracy, validity or enforceability of
any of them, (ii) whether the execution and delivery by any Borrower Party of
any Subject Document to which it is a party or the performance by such Borrower
Party of its obligations thereunder will constitute a default under, or a
violation of, any covenant, restriction or provision with respect to any of
them, or (iii) any other aspect of the financial condition or results of
operations of any Borrower Party or any of its Subsidiaries.

(j) Reviewed Documents. With respect to our opinion in Paragraph 5(c), (i) we
express no opinion as to any violation of a Reviewed Document not readily
ascertainable from the face of the Reviewed Document or arising from any
cross-default provision insofar as it relates to a default under an agreement
that is not a Reviewed Document (or, as provided above, arising under a covenant
of a financial or numerical nature or requiring computation) and
(ii) notwithstanding any provision of any Reviewed Document, or any principle of
choice of laws, that would specify that the law of any other state or
jurisdiction governs any Reviewed Document, we have construed and applied each
Reviewed Document as if it were governed by the laws of the Commonwealth of
Pennsylvania.

Miscellaneous

The foregoing opinions are being furnished only to the Lender Parties and only
for the purpose referred to in the first paragraph of this opinion letter, and
this opinion letter is not to be furnished to any other person or entity or used
or relied upon by any other person or for any other purpose without our prior
written consent. At your request, we hereby consent to reliance hereon by any
future assignee of any Lender’s interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 9.6(b) of the Credit Agreement, on the condition
and understanding that (i) this letter speaks only as of the date hereof,
(ii) we have no responsibility or obligation to update this letter, to consider
its applicability or correctness to any person other than its addressee(s), or
to take into account changes in law, facts or any other developments of which we
may later become aware, and (iii) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time. We further consent to
disclosure of this opinion letter to any regulator or auditor of any Lender
Party for the purpose of establishing the existence of this opinion letter;
provided, however, that in so disclosing this opinion letter it is understood
and agreed that such regulator or auditor is not authorized to rely on the
foregoing opinions for any other purpose.

 

9



--------------------------------------------------------------------------------

The opinions set forth herein are made as of the date hereof, and we assume no
obligation to supplement this opinion letter if any applicable laws change after
the date hereof or if we become aware after the date hereof of any facts that
might change the opinions expressed herein. Headings in this opinion letter are
intended for convenience of reference only and shall not affect its
interpretation.

 

Very truly yours,

Attachment:

Annex A    -    Borrower Parties’ Certificate

 

10



--------------------------------------------------------------------------------

Annex A

Kennametal Inc.

April 15, 2016

Borrower Parties’ Certificate

Reference is made to the opinion letter of McGuireWoods LLP dated the date
hereof (the “Opinion Letter”) delivered in connection with the Fourth Amended
and Restated Credit Agreement dated as of the date hereof among Kennametal Inc.,
as borrower, the other borrowers party thereto, the lenders party thereto Bank
of America, N.A., as administrative agent, and the other parties thereto.
Capitalized terms used in this Certificate and not otherwise defined have the
meanings assigned to such terms in the Opinion Letter.

The undersigned certifies, in connection with the execution, delivery and
performance by the Borrower Parties of the Subject Documents, the consummation
of the transactions contemplated by the Subject Documents and the delivery by
McGuireWoods LLP of the Opinion Letter, as follows:

1. Attached as Schedule I hereto is a list of (i) all indentures, mortgages,
deeds of trust, bonds, notes, security or pledge agreements, guarantees, loan or
credit agreements and other agreements or instruments to which any of the
Domestic Borrower Parties is a party, in each case which relate to the borrowing
of money, the guaranty of the indebtedness of other persons or entities, or the
creation of liens or security interests to secure indebtedness and which purport
to affect the ability of any of the Borrower Parties to undertake and perform
its obligations under the Credit Agreement or any of the other Subject Documents
(other than the Credit Agreement and the other Subject Documents), and (ii) all
orders, writs, injunctions, decrees or judgments of any court or other
governmental authority to which any of the Borrower Parties is or may be subject
(collectively, the “Reviewed Documents”). A true and complete copy of each of
the Reviewed Documents has been previously furnished to McGuireWoods LLP. No
default or event of default or violation of any of the Reviewed Documents exists
both before and immediately giving effect to the transactions contemplated by
the Subject Documents.

2. None of the Borrower Parties engages or proposes to engage in any industry or
business or activity, or own any property or asset, that causes or would cause
it to be subject to special local, state or federal regulation not applicable to
business corporations generally.

3. None of the Borrower Parties has taken any action to terminate its existence
or to commence any proceeding to liquidate, dissolve or wind up.

4. As of the date hereof, there is no outstanding judgment, action, suit or
proceeding pending or, to the Company’s knowledge, threatened against any
Borrower Party before any court, governmental agency or arbitrator which
challenges the legality, validity, binding effect or enforceability of any
Subject Document to which any Borrower Party is a party.

 

1



--------------------------------------------------------------------------------

5. Each of the Borrower Parties is primarily engaged directly, or indirectly
through Majority-Owned subsidiaries, in the same business described in the most
recent Annual Report for Kennametal, Inc. filed on Form 10-K, dated as of
August 13, 2015, as updated by subsequent filings with the Securities and
Exchange Commission; and each of the Borrower Parties (a) is not and does not
hold itself out as being engaged primarily, nor does it propose to engage
primarily, in the business of investing, reinvesting or trading in Securities,
(b) has not and is not engaged, and does not propose to engage, in the business
of issuing Face-Amount Certificates of the Installment Type and has no such
certificate outstanding and (c) does not own or propose to acquire Investment
Securities having a Value exceeding forty percent (40%) of the Value of the
total assets of such Borrower Party (exclusive of Government Securities and cash
items) on an unconsolidated basis.

For purposes of this Certificate, the following terms shall have the respective
meanings set forth below:

“Face-Amount Certificate of the Installment Type” means any certificate,
investment contract, or other Security that represents an obligation on the part
of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than 24 months after the date of issuance, in
consideration of the payment of periodic installments of a stated or
determinable amount.

“Government Securities” means all Securities issued or guaranteed as to
principal or interest by the United States, or by a person controlled or
supervised by and acting as an instrumentality of the government of the United
States pursuant to authority granted by the Congress of the United States; or
any certificate of deposit for any of the foregoing.

“Investment Securities” means all Securities except (a) Government Securities
and (b) Securities issued by Majority-Owned Subsidiaries of a Borrower Party
that are not engaged and do not propose to be engaged in activities described in
clauses (a), (b) or (c) of paragraph 5 of this certificate.

“Majority-Owned Subsidiary” of a person means a company fifty percent (50%) or
more of the outstanding Voting Securities of which are owned by such person, or
by a company which, within the meaning of this paragraph, is a Majority-Owned
Subsidiary of such person.

“Security” means any note, stock, treasury stock, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-sharing
agreement, collateral- trust certificate, preorganization certificate or
subscription, transferable share, investment contract, voting-trust certificate,
certificate of deposit for a security, fractional undivided interest in oil,
gas, or other mineral rights, any put, call, straddle, option, or privilege on
any security (including a certificate of deposit) or on any group or index of
securities (including any interest therein or based on the value thereof), or
any put, call, straddle, option, or privilege entered into on a national
securities exchange relating to foreign currency, or, in general, any interest
or instrument commonly known as a “security,” or any certificate of interest or
participation in, temporary or interim certificate for, receipt for, guarantee
of, or warrant or right to subscribe to or purchase, any of the foregoing.

 

2



--------------------------------------------------------------------------------

“Value” means (a) with respect to Securities owned at the end of the last
preceding fiscal quarter for which market quotations are readily available, the
market value at the end of such quarter; (b) with respect to other Securities
and assets owned at the end of the last preceding fiscal quarter, fair value at
the end of such quarter, as determined in good faith by or under the direction
of the board of directors; and (c) with respect to securities and other assets
acquired after the end of the last preceding fiscal quarter, the cost thereof.

“Voting Security” means any security presently entitling the owner or holder
thereof to vote for the election of directors of a company (or its equivalent,
e.g., general partner of a partnership or manager of a limited liability
company). A specified percentage of the outstanding Voting Securities of a
company means such amount of its outstanding Voting Securities as entitles the
holder or holders thereof to cast said specified percentage of the aggregate
votes which the holders of all the outstanding Voting of such company are
entitled to cast.

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
on the date first set forth above.

 

KENNAMETAL INC.

By:  

 

  Name:     Title:  

 

3



--------------------------------------------------------------------------------

Schedule I

to

Borrower Parties’ Certificate

Reviewed Documents

 

1. Indenture, dated as of June 19, 2002, by and between Kennametal Inc. and Bank
One Trust Company, N.A., as Trustee;

 

2. First Supplemental Indenture, dated as of June 19, 2002, by and between
Kennametal Inc. and Bank One rust Company, N.A., as Trustee;

 

3. Indenture, dated as of February 14, 2012, between Kennametal Inc. and U.S.
Bank National Association, as Trustee;

 

4. First Supplemental Indenture, dated as of February 14, 2012, between
Kennametal Inc. and U.S. Bank National Association, as Trustee (including Form
of 3.875% Note due 2022); and

 

5. Second Supplemental Indenture, dated as of November 7, 2012, between
Kennametal Inc. and U.S. Bank National Association, as Trustee (including Form
of 2.65% Note due 2019).



--------------------------------------------------------------------------------

EXHIBIT O

[Please see attached]



--------------------------------------------------------------------------------

Bank of America, N.A., as administrative agent under the

Fourth Amended and Restated Credit Agreement referred

to below

100 Federal Street

Boston, MA 02110

United States

and

each of the Lenders from time to time party to the Fourth Amended and Restated
Credit Agreement referred to

below

  

CMS von Erlach Poncet Ltd

Dreikönigstrasse 7

P.O. Box

8022 Zurich

Switzerland

 

T +41 44 285 11 11

F +41 44 285 11 22

 

www.cms-vep.com

Kennametal Europe GmbH, Switzerland   

April 15, 2016

200559/09/03/02147211.docx/KLA/kla

Ladies and Gentlemen,

We are acting as Swiss counsel to Kennametal Europe GmbH, Neuhausen am
Rheinfall, Switzerland (Company) and, in that capacity, we have been asked to
provide a legal opinion on matters of Swiss law in connection with the Fourth
Amended and Restated Credit Agreement (as defined below).

 

1. Documents

For the purpose of this opinion we have examined and relied upon the following
documents (Documents, and each a Document):

 

1.1 A pdf copy of the executed USD 600,000,000 Fourth Amended and Restated
Credit Agreement among Kennametal Inc., the Company and the other Foreign
Borrowers, as the borrowers, the Lenders, the Issuing Lenders, the
Co-Syndication Agents, the Co-Documentation Agents and Bank of America, N.A., as
administrative agent, dated April 15, 2016 (Fourth Amended and Restated Credit
Agreement);

 

1.2 pdf copies of four executed notes issued by the Company in favour of
(i) JPMorgan Chase Bank N.A., (ii) The Huntington National Bank, (iii) Citizens
Bank of Pennsylvania, and (iv) First Commonwealth Bank, respectively, all dated
April 15, 2016 (together, Notes);

Registered in the Attorneys’ Registry.

CMS von Erlach Poncet Ltd is a member of CMS, the organisation of European law
firms. In certain circumstances, CMS is used as a brand or business name of some
or all of the member firms. Further information can be found at
www.cmslegal.com.

CMS locations: Aberdeen, Algiers, Amsterdam, Antwerp, Barcelona, Beijing,
Belgrade, Berlin, Bratislava, Bristol, Brussels, Bucharest, Budapest,
Casablanca, Cologne, Dubai, Duesseldorf, Edinburgh, Frankfurt, Geneva, Hamburg,
Istanbul, Kyiv, Leipzig, Lisbon, Ljubljana, London, Luxembourg, Lyon, Madrid,
Mexico City, Milan, Moscow, Munich, Paris, Prague, Rio de Janeiro, Rome,
Sarajevo, Seville, Shanghai, Sofia, Strasbourg, Stuttgart, Tirana, Utrecht,
Vienna, Warsaw, Zagreb and Zurich.



--------------------------------------------------------------------------------

1.3 a pdf copy of the executed board resolution of the managing directors of the
Company dated April 14, 2016 approving the Fourth Amended and Restated Agreement
and the Notes and authorizing and empowering each of Johannes Berting, William
Joseph Hanna, Matthias Pasler, Harald Männlein and Gérald Goubau, inter alia, to
individually execute the Fourth Amended and Restated Credit Agreement and the
Notes (Managing Directors’ Resolution);

 

1.4 a certified excerpt from the commercial register of the Canton of
Schaffhausen regarding the Company, dated April 7, 2016 (Excerpt); and

 

1.5 a copy of the articles of incorporation of the Company, dated August 9, 2005
and certified on April 7, 2016 (Articles of Incorporation).

Capitalized terms used but not defined herein shall have the meaning given by
the Fourth Amended and Restated Credit Agreement. The terms “known to us” and
“to our knowledge” as used herein refer to such lawyers of our firm only who
have been involved in rendering legal services to the Company, i.e. Kaspar
Landolt, Stephan Werlen and Christian Gersbach.

 

2. Assumptions

For the purposes of this opinion, we have without further inquiry assumed:

 

2.1 that all parties to the Fourth Amended and Restated Credit Agreement and the
Notes other than the Company are validly existing and duly organized under the
laws applicable to such legal entities;

 

2.2 the genuineness of all signatures on, and the authenticity, correctness and
completeness of, each Document and all Documents as a whole as of the date
hereof, including facsimile and electronic copies;

 

2.3 the capacity to act (Handlungsfähigkeit), i.e. being of age (volljährig) and
capable of judgement (urteilsfähig), of the individuals whose signatures appear
on the Documents;

 

2.4 the lack of defects of intention (Willensmängel), i.e. error, wilful
deception or duress, on the part of the parties to the Fourth Amended and
Restated Credit Agreement and the Notes;

 

2.5 to the extent applicable, that the Documents have been duly authorised,
executed and delivered by each of the parties thereto in accordance with all
applicable laws (other than the laws of Switzerland);

 

- 2 -



--------------------------------------------------------------------------------

2.6 that the Fourth Amended and Restated Credit Agreement and each of the Notes
constitute legal, valid and binding obligations of each of the parties thereto
enforceable under all applicable laws (other than the laws of Switzerland);

 

2.7 that, where a Document has been examined by us in electronic, e.g. pdf,
form, it has been duly executed and delivered in the form and substance of that
electronic version;

 

2.8 that each party to the Fourth Amended and Restated Credit Agreement and the
Notes (other than the Company) is generally subject to civil and commercial law
and to legal proceedings and none of those parties or any of their assets or
revenues is entitled to any immunity or privilege (sovereign or otherwise) from
any jurisdiction, service of process, judgment, execution, set-off, attachment
or other legal process;

 

2.9 that all acts are performed (and any acts required by the Fourth Amended and
Restated Credit Agreement and the Notes not to be done are not performed) and
all conditions are satisfied in each case in accordance with the terms of the
Fourth Amended and Restated Credit Agreement and the Notes and in accordance
with the applicable laws;

 

2.10 that the parties have obtained and will obtain at the appropriate time and
will maintain in force any approval, consent or authorisation and will make all
filings and registrations required in connection with the Fourth Amended and
Restated Credit Agreement and the Notes and the transactions contemplated
therein under any laws (other than the laws of Switzerland);

 

2.11 that the transactions contemplated in the Fourth Amended and Restated
Credit Agreement and the Notes are entered into for bona fide commercial
reasons, constitute at arm’s length transactions and are made for adequate
compensation;

 

2.12 that the obligations of the Company under the Fourth Amended and Restated
Credit Agreement and the Notes, which are governed by the law of the State of
New York on which we cannot judge, are several and not joint and that,
consequently, the Company is not liable for the obligations of any other debtor
under the Fourth Amended and Restated Credit Agreement and/or the Notes (no
down-stream, up-stream or cross-stream obligations); and

 

2.13 that the matters subject to the Managing Directors’ Resolution and the
power of attorney given thereunder (i) have been duly resolved in the manner set
forth therein, and (ii) have not been rescinded or amended and are in full force
and effect.

 

- 3 -



--------------------------------------------------------------------------------

3. Opinion

Based upon, in reliance on and subject to the Documents and the comments,
assumptions, qualifications, exceptions and limitations set out herein and
subject to any factual matters, documents or events not disclosed to us by the
parties concerned, having regard to such legal considerations as we deem
relevant, we are of the opinion that:

 

3.1 The Company is a limited liability company (Gesellschaft mit beschränkter
Haftung) duly organized, validly existing and registered in the commercial
register of the Canton of Schaffhausen in accordance with the laws of
Switzerland.

 

3.2 The Company has the requisite corporate power and capacity to enter into and
perform the Fourth Amended and Restated Credit Agreement and the Notes.

 

3.3 The Fourth Amended and Restated Credit Agreement and the Notes have been
duly authorized and executed by the Company.

 

3.4 The execution by the Company of the Fourth Amended and Restated Credit
Agreement and the Notes, and borrowings of the Company in accordance with the
terms of the Fourth Amended and Restated Credit Agreement and the Notes and the
performance of its payment obligations thereunder (a) will not violate (i) any
provision of the Articles of Incorporation, or (ii) any laws of Switzerland or
any political subdivision thereof or any order known to us issued by any court
or governmental agency or body, and (b) will not breach or result in a default
under any material contract known to us entered into by the Company.

 

3.5 The execution or performance by the Company of the Fourth Amended and
Restated Credit Agreement and the Notes does not require notarization or any
authorization, approval or consent of, or filing or registration with, any
government authority of Switzerland or any political subdivision thereof.

 

3.6 To our knowledge, without any searches of court dockets, debt collection
registers and any other sources,

 

  3.6.1. there is no action, suit or proceeding before or by any court,
arbitrator or governmental agency, body or official, now pending, to which the
Company is a party or to which the business, assets or property of the Company
is subject, and

 

  3.6.2. no such action, suit or proceeding is threatened to which the Company
or the business, assets or property of the Company would be subject,

that in each case questions the validity of the Fourth Amended and Restated
Credit Agreement or the Notes.

 

- 4 -



--------------------------------------------------------------------------------

3.7 Under Swiss law, (a) no stamp, registration or other documentary tax of any
kind imposed by any government authorities in Switzerland is payable in respect
of the execution, performance or enforcement of the Fourth Amended and Restated
Credit Agreement and the Notes and (b) interest payments under the Fourth
Amended and Restated Credit Agreement are not subject to any Swiss taxes
requiring any deduction or withholding by the Company, if, and as long as,
(i) not more than ten lenders who are not Qualifying Banks participate in the
Fourth Amended and Restated Credit Agreement and/or the Notes (directly or
indirectly through sub-participation), (ii) during the term of the Fourth
Amended and Restated Credit Agreement and/or the Notes the Company does not have
more than a total of twenty creditors extending interest-bearing credit to it
who are not Qualifying Banks, (iii) none of the aforesaid lenders or creditors
are affiliates of the Company, and (iv) the obligations of the Borrowers under
the Amended Credit Agreement and/or the Notes are not secured by securities over
Swiss real estate. For purposes of this clause 3.7, the term Qualifying Banks
shall mean any Swiss or foreign financial institution acting for its own account
which qualifies as a bank pursuant to the laws of the jurisdiction where its
office is located, in which it books the loan under the Amended Credit
Agreement, and which carries on a genuine banking activity as per explanatory
notes of the Swiss Federal Tax Administration no. S-02.128 (1.2000), S-02.122.1
(4.1999) and S-02.123 (9.1986) and circular no. 34 of July 26, 2011 of the Swiss
Federal Tax Administration as amended from time to time.

 

3.8 The laws of Switzerland do not require any of the Lenders to book or fund
its Loan in Switzerland or prevent any of the Lenders from booking or funding
its Loan in or from any jurisdiction (other than Switzerland), including the
United States of America.

 

3.9 The choice of the laws of the State of New York as the law governing the
Fourth Amended and Restated Credit Agreement and the Notes is valid under the
relevant rules of the Swiss Private International Law Statute (PILS) and will be
recognised by Swiss courts.

 

3.10 A final judgement against the Company based on the Fourth Amended and Re-
stated Credit Agreement duly obtained in the competent courts of the State of
New York or the competent United States District Court of the Southern District
of New York will be recognised and enforceable in Switzerland in accordance with
and subject to the rules of art. 25 et seq. PILS, without a retrial on the
merits.

 

- 5 -



--------------------------------------------------------------------------------

4. Qualifications

This opinion is subject to the following qualifications, each of which is
separate and not limited by any other qualification or other statements herein,
even if such qualifications and statements partly or fully deal with the same
subject matter:

 

4.1 Unless expressly set forth herein otherwise, we express no opinion with
regard to the correctness or completeness of any representation made by any
party under the Fourth Amended and Restated Credit Agreement and the Notes.

 

4.2 Where the Fourth Amended and Restated Credit Agreement or the Notes vest a
party with discretion or the right to determine a matter or amount in its
opinion, Swiss law will require that such discretion is exercised reasonably and
that such opinion is based upon reasonable grounds, and in each case with
reference to facts and circumstances not under the control of such party (e.g.
market quotes).

 

4.3 Under Swiss law, as a rule, the total of interest, commissions, fees and
other charges to be borne by a borrower must not exceed 18% p.a. (art. 20 and 21
of the Swiss Code of Obligations, CO). Moreover, it is prohibited to calculate
default interest on default interest (art. 105 para. 3 CO) and, save for certain
exemptions, a prior agreement stipulating that interest shall be added to
capital and shall bear compound interest is invalid (art. 314 para. 3 CO). There
is a risk that a foreign judgment which does not take into account the aforesaid
limitations will not be recognized and enforceable in Switzerland.

 

4.4 The effectiveness of a choice of law clause is limited by the following PILS
rules:

 

  4.4.1. a Swiss court must establish the content of the applicable foreign law
ex officio. However, the court may request the collaboration of the parties and,
in commercial matters, the proof of the applicable foreign law may be imposed on
them. If the content of the foreign law is not ascertainable, the court will
apply Swiss law (art. 16 PILS);

 

  4.4.2. a Swiss court may refuse to give effect to any foreign law provision if
such provision is inconsistent with Swiss public policy (art. 17 PILS);

 

  4.4.3. a Swiss court would further be bound to apply such provisions of Swiss
law which, in view of their special relevance for public policy, must be applied
without regard to the choice of law (“lois d’application immédiate”, art. 18
PILS); and

 

  4.4.4. in lieu of the law chosen by the parties, a Swiss court may take into
account mandatory provisions of another foreign law if legitimate and evidently
overriding interests of one party so require and the matter has a close nexus to
such other law (art. 19 PILS).

 

- 6 -



--------------------------------------------------------------------------------

4.5 The recognition and enforcement of a foreign judgement in Switzerland is,
inter alia, subject to the following PILS rules:

 

  4.5.1. a Swiss court may refuse to give effect to any foreign judgement if
such judgement is inconsistent with Swiss public policy (art. 27 para. 1 PILS);

 

  4.5.2. a Swiss court may refuse to give effect to any foreign judgement if a
party to such judgement can establish

 

  a) that under the laws of its domicile such party had not received proper
service of process (art. 27 para. 2 lit. a PILS);

 

  b) that the judgement was rendered in violation of fundamental principles of
Swiss procedural law, in particular the right to be heard (art. 27 para. 2 lit.
b PILS); or

 

  c) that a lawsuit between the same parties concerning the same case was first
initiated in Switzerland or first decided in a third country, provided the
requirements for the recognition of such decision are met (art. 27 para. 2 lit.
c PILS).

 

4.6 Clause 9.12(c) of the Fourth Amended and Restated Credit Agreement whereby
the Company agrees to service of process in the manner provided for notices in
section 9.2 (i.e. by mail, postage prepaid, telecopy notice or electronic
communication) is not valid from a Swiss law perspective to the effect that a
foreign judgment rendered based on such service of process will not be
recognised and enforceable in Switzerland.

 

4.7

The parties provided for exclusion of liability (see for example clauses 8.3(c)
and 9.5(b) of the Fourth Amended and Restated Credit Agreement). Pursuant to
art. 100 of the Swiss Code of Obligations (CO), an agreement entered into in
advance, according to which liability for unlawful intent or gross negligence
would be excluded, is null and void. Moreover, a waiver of liability for simple
negligence declared in advance may be considered to be null and void in the
discretion of the judge if, inter alia, the liability arises out of the conduct
of a business that is carried on under an official license, such as the business
of a bank. A Swiss court will ignore any limitation of a liability (including
for consequential and other specified damages) resulting from gross negligence
or willful misconduct, and may, in its discretion, for all relevant persons
which qualify as banks or other regulated businesses, ignore provisions which
limit liability to cases of

 

- 7 -



--------------------------------------------------------------------------------

  gross negligence or willful misconduct, respectively extend the exclusion of a
party’s indemnification obligation to all degrees of negligence of the
indemnitee. Further, there is a risk that a foreign judgment which does not take
into account these rules will not be recognized and enforced in Switzerland.

 

4.8 There is a remote risk which cannot entirely be excluded that a Swiss court
would declare an irrevocable power of attorney as per clause 2.5(b) of the
Fourth Amended and Restated Credit Agreement or an irrevocable appointment of an
agent for service of process as per clause 2.33(c) of the Fourth Amended and
Restated Credit Agreement to be inconsistent with Swiss public policy and, thus,
would recognize a revocation without regard to a New York State law provision
stating otherwise, respectively would consider such revocation when assessing
the enforceability of a foreign judgement in Switzerland.

 

4.9 Article 14 of the Swiss Withholding Tax Law provides that an agreement
contradictory to the mandatory requirement that withholding taxes must be
charged to the recipient of a taxable payment (such as interest, dividends etc.)
is void. While no binding court decisions or rulings dealing with the issue
exist, legal scholars have expressed the opinion that tax gross-up agreements
fall under this statutory rule. Any tax gross-up provisions contained in the
Fourth Amended and Restated Credit Agreement, such as in particular in clause
2.25(a) of the Fourth Amended and Restated Credit Agreement, may, therefore, not
be enforceable against the Company.

 

4.10 Swiss law restricts the parties’ right to provide for specific contractual
rules with respect to evidence. The parties provided for rules on evidence,
inter alia, in clause 2.32 of the Fourth Amended and Restated Credit Agreement.
If a claim is filed against the Company in a Swiss court, the court is likely to
disregard such clauses. Further, there is a risk that a foreign judgment
obtained against the Company based on such clauses may not be recognised and
enforced in Switzerland.

 

4.11

Under Swiss law, the granting of guarantees, securities, indemnifications or the
like for obligations of affiliates (“upstream and cross-stream undertakings”) by
a Swiss company at non-arm’s length terms and payments of a Swiss company under
such undertakings are deemed dividend distributions subject to the applicable
rules of Swiss corporate law. As a consequence, any such payments may only be
made out of the freely distributable balance sheet reserves of the relevant
Swiss company. Further, since clear statutory rules and case law dealing with
the issue of upstream and cross-stream undertakings do not exist in Switzerland,
the entering into the upstream and cross-stream undertakings as well as each
single payment thereunder may require the approval of the shareholders’ meeting
of the

 

- 8 -



--------------------------------------------------------------------------------

  relevant Swiss company. Finally, the articles of incorporation of the Swiss
company may have to explicitly set forth that the Swiss company is permitted to
enter into upstream and cross-stream undertakings. In the case at issue, the
Articles of Incorporation do not set forth that the Company is permitted to
enter into upstream and cross-stream undertakings. Moreover, in spite of the
limitations pursuant to clause 2.35 of the Fourth Amended and Restated Credit
Agreement, it cannot be excluded that some obligations of the Company qualify as
upstream or cross-stream undertakings. Accordingly, there is a risk that such
obligations are null and void.

 

4.12 Upstream and cross-stream undertakings granted at non-arm’s length terms
are also treated as dividend distributions for tax purposes. Therefore, there is
a risk that the Company may become subject to Swiss withholding tax of up to
53.8% on (i) the amount of a guarantee or similar fee customarily paid to an
independent guarantor under similar circumstances, (ii) the amounts paid under
the upstream and cross-stream undertakings (if any), and (iii) if at the time of
the grant of the upstream and cross-stream undertakings it was foreseeable that
the affiliate for whose obligations the upstream and cross-stream undertakings
have been granted might become insolvent, the entire amount of the upstream and
cross-stream undertakings. Further, for income tax purposes, (i) the amount of
an adequate guarantee or similar fee may be subject to a profit tax adjustment
at the level of the Company, (ii) payments under the upstream and cross-stream
undertakings may not be admissible as deductible business expenses, and
(iii) any provisions made in respect of the upstream and cross-stream
undertakings may be disregarded.

 

4.13 The opinions expressed herein may be affected by applicable bankruptcy,
insolvency, avoidance, liquidation, arrangement, moratorium (Nachlassstundung or
Notstundung), composition with creditors (Nachlassvertrag) or other similar laws
of general application to which the parties to the Fourth Amended and Restated
Credit Agreement or the Notes are or may become subject.

 

4.14 The opinions expressed herein may be affected by sanctions, embargoes or
other similar measures imposed by the Swiss government, in particular to
implement sanctions of the United Nations, the Organization for Security and
Co-operation in Europe, or important trading partners of Switzerland, with
respect to a party to the Fourth Amended and Restated Credit Agreement or the
Notes, a person controlling or being otherwise affiliated to such party, or the
country where such party or other person is domiciled, holding funds or carrying
on business.

 

- 9 -



--------------------------------------------------------------------------------

4.15 Claims brought by the bankruptcy or composition administration of a foreign
creditor are only enforceable to a limited extent in Switzerland in accordance
with art. 166 et seq. PILS.

 

4.16 The enforcement of a claim or of a final court decision against the Company
under the Fourth Amended and Restated Credit Agreement and the Notes may be
affected by the expiry of a statute of limitations period or by defences of
set-off, counterclaim, deferral (Stundung) or satisfaction (Tilgung).

 

4.17 In order to be enforceable in debt enforcement proceedings
(Betreibungsverfahren) in Switzerland a money claim must be converted into Swiss
francs (Art. 67 para. 1 section 3 of the Swiss Federal Statute on Debt
Enforcement and Bankruptcy).

 

4.18 There is a risk, which cannot be entirely excluded, that the Excerpt and
the Articles of Incorporation do not reflect that, in respect of the Company,
(i) a voluntary winding-up resolution has been passed, (ii) a petition has been
presented or order made by a court for the bankruptcy or moratorium, or (iii) a
bankruptcy administrator, commissioner, liquidator or similar officer
administering insolvency proceedings has been appointed. To our knowledge,
without any searches, inquiries and the like, we are not aware of any such
resolutions being passed, such petitions being presented, or such orders or
appointments being made.

 

4.19 The term “enforceable” when used in this opinion means that such obligation
is of a type and form generally enforced by the Swiss courts subject to the
applicable rules of procedure (in particular the power of a court to stay
proceedings if concurrent proceedings are brought elsewhere). It does not mean
that those obligations will necessarily be enforced in accordance with their
terms and conditions or by or against third parties or in foreign jurisdictions
in all circumstances throughout the duration of the Fourth Amended and Restated
Credit Agreement and the Notes. Nor does it mean that any particular remedy (in
particular injunctive relief) will be available or that a party will, or will be
able to, comply with or satisfy any judgment, order or award that may be entered
or made against it. Further limitations may apply with respect to any
indemnification or similar undertakings by any party to the Fourth Amended and
Restated Credit Agreement or the Notes if a court considers any act of the
indemnified person to constitute unlawful intent or gross negligence (or, in the
case of indemnified persons holding a governmental license for their
professional activities, e.g. banks, even only simple negligence), and an
obligation to pay an amount may be unenforceable if the amount is held to
constitute an excessive penalty (such as exemplary or punitive damages).

 

- 10 -



--------------------------------------------------------------------------------

4.20 Under the doctrine of clausula rebus sic stantibus, a court may amend,
terminate or rescind an agreement upon request of a party thereto, if relevant
circumstances have unexpectedly changed to an extent so that the requesting
party cannot in good faith be expected to adhere to the unchanged agreement.

 

4.21 In this opinion, Swiss legal concepts, actions, remedies and legal
documents are referred to in English terms and not in their original Swiss
language terms. Such terms are used herein exclusively in the Swiss legal
context and may have a meaning different from the meaning of the same English
terms as they are used in the context of foreign laws.

 

4.22 To the extent that the entering into, or the settlement of, payment
obligations is in breach of the currency exchange regulations of a country that
is a member of the International Monetary Fund, these obligations may not be
enforceable in Switzerland (Art. VIII para. 2 lit. b IMF Agreement).

 

4.23 Unless expressly set forth herein otherwise, we express no opinion with
regard to tax matters.

 

4.24 Under Swiss law, contractual severability provisions are valid only if the
contract at issue is capable of surviving as a valid agreement without the
invalid clauses.

 

4.25 Swiss courts do not consider themselves bound by provisions stating that an
agreement may only be amended in writing.

 

4.26 Should a Lender be domiciled in Switzerland or have a (registered or de
facto) branch office or representative office in Switzerland it may be required
to hold a license from the Swiss Financial Market Supervisory Authority FINMA.

 

4.27 Under Swiss law, it is not possible to choose the law governing
non-contractual obligations in advance. Provisions to the contrary, such as, to
the extent it applies to non-contractual obligations, clause 9.11 of the Fourth
Amended and Restated Credit Agreement, are null and void.

 

5. Limitations

This opinion is confined to matters of Swiss law currently in force and as
applied by Swiss courts and the Swiss tax authorities or interpreted by the
relevant legal scholars at the date hereof. We have made no investigation of the
laws of any country other than Switzerland and we do not express or imply any
opinion thereon.

 

- 11 -



--------------------------------------------------------------------------------

This opinion is also confined to the matters stated herein and is not to be read
as extending, by implication or otherwise, to any agreement or document referred
to in the Documents (other than explicitly listed as a Document in section 1) or
any other matter.

For the purposes of this opinion, we have not undertaken or conducted any due
diligence or similar investigation as to facts and circumstances which are or
may be referred to in the Documents.

This opinion is given solely (i) to, and for the benefit of, Bank of America,
N.A., as the Administrative Agent under the Fourth Amended and Restated Credit
Agreement and each of the Lenders from time to time party to the Fourth Amended
and Restated Credit Agreement and (ii) with respect to the Fourth Amended and
Restated Credit Agreement and the Notes. Without our prior written consent, it
may not be disclosed to any other party or relied upon by any other party or for
any other purpose; provided that this opinion may be disclosed to, and relied
upon by, the permitted participants in, and permitted assigns of, the Fourth
Amended and Restated Credit Agreement and the Notes and further provided that
this opinion may be disclosed to, but not relied upon by, counsel of such
persons. This opinion may not be quoted or referred to in any public document or
filed with any government authority or other person, without, in each instance,
our prior written consent.

We disclaim any obligation or liability to keep ourselves informed, or to update
you, on any relevant developments after the date hereof, respectively, with
regard to the Documents, after their dates.

This opinion is given by CMS von Erlach Poncet Ltd, which is a legal entity,
incorporated and registered in Switzerland, but not by or on behalf of any other
CMS law firm. CMS von Erlach Poncet Ltd assumes liability, and is responsible,
for this opinion. No individual is liable to any person for this opinion. The
expressions “we”, “us”, “our” and similar expressions in this opinion are to be
construed accordingly.

 

- 12 -



--------------------------------------------------------------------------------

6. Governing Law and Place of Jurisdiction

This opinion may only be relied upon on the conditions that (i) this opinion is
in all respects governed by, and construed in accordance with, Swiss law, and
(ii) exclusive place of jurisdiction for all disputes arising in connection with
this opinion is Zurich, Switzerland.

 

Yours sincerely, CMS von Erlach Poncet Ltd

Kaspar Landolt                                                      Stephan
Werlen

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all of the
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swingline Loans and the Euro Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

      [Assignor [is] [is not] a Defaulting Lender]   

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s): Kennametal Inc. and the Foreign Borrowers from time
to time party to the Credit Agreement identified below 4.    Administrative
Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement: Fourth Amended and Restated Credit Agreement,
dated as of April 15, 2016, among Kennametal Inc., a Pennsylvania corporation,
the other Borrowers from time to time party thereto, the Lenders and Issuing
Lenders from time to time party thereto, Bank of America, N.A., London Branch,
as Euro Swingline Lender, PNC Bank, National Association and JPMorgan Chase
Bank, N.A., as co-syndication agents, Citizens Bank of Pennsylvania, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and Mizuho Bank, Ltd., as co-documentation agents,
Bank of America, N.A., as Administrative Agent, and the other parties thereto 6.
   Assigned Interest[s]:5

 

Assignor[s]6

  

Assignee[s]7

  

Facility
Assigned8

   Aggregate
Amount of
Commitment9      Amount of
Commitment      Percentage
Assigned of
Commitment10    

CUSIP

Number

         $                    $                           %             $     
   $                %             $         $                %   

 

[7.    Trade Date:                    ]11

Effective Date:            , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

6 List each Assignor, as appropriate.

7 List each Assignee, as appropriate.

8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment”, etc.).

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as Administrative Agent,
[Issuing Lender and Swingline Lender] By:  

 

  Title: [BANK OF AMERICA, N.A., London Branch, as Euro Swingline Lender] By:  

 

  Title: [                    ], as Issuing Lender By:  

 

  Title: [Consented to:]13 KENNAMETAL INC. By:  

 

  Title:

 

12 Depending on Assignee(s), consent of certain parties may be required under
the Credit Agreement.

13 Depending on Assignee(s), consent of the Company may be required under the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.6 of the Credit Agreement), (iii) it is not unlawful, nor has any
Governmental Authority asserted that it is unlawful, for such Assignee or its
applicable Lending Office(s) to make, maintain or fund Loans to, or to
participate in Letters of Credit issued for the account of, any Foreign Borrower
that is a party to the Credit Agreement on the Effective Date, (iv) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (v) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, and has received or has been afforded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vii) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (viii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees



--------------------------------------------------------------------------------

and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT Q

[Please see attached]



--------------------------------------------------------------------------------

LOGO [g174056ex101pg222.jpg]

1
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL
1. Information as of date (enter date): 03/24/16
Send to: Anthea Del Bianco / EMAIL: anthea.del_bianco@baml.com / FAX:
415-503-5101
2. Borrower or Deal Name: Kennametal Inc. / Kennametal Europe GMBH
3. Legal Name of Lender of Record for Signature Page:
Markit Entity Identifier (MEI) #:
Fund Manager Name (if applicable):
Legal Address from Tax Document of Lender of Record:
Country:
Address:
City:
State/Province:
Postal Code:
4. Domestic Funding Address:
5. Eurodollar Funding Address (if different than #4):
Street Address:
Street Address:
Suite/ Mail Code:
Suite/ Mail Code:
City:
State:
City:
State:
Postal Code:
Country:
Postal Code:
Country:
6. Credit Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.
Primary Credit Contact:
Secondary Credit Contact:
First Name:
First Name:
Middle Name:
Middle Name:
Last Name:
Last Name:
Title:
Title:
Street Address:
Street Address:
Suite/Mail Code:
Suite/Mail Code:
City:
City:
State:
State:
Postal Code:
Postal Code:
Country:
Country:
Office Telephone #:
Office Telephone #:
Office Facsimile #:
Office Facsimile #:
Work E-Mail Address:
Work E-Mail Address:
SyndTrak E-Mail Address:
SyndTrak E-Mail Address:
Additional SyndTrak User Access:
Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.
SyndTrak E-Mail Addresses:
REV JULY 2015
Bank of America
CONFIDENTIAL



--------------------------------------------------------------------------------

LOGO [g174056ex101pg223.jpg]

2
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL
Primary Operations Contact:
Secondary Operations Contact:
First: MI: Last:
First: MI: Last:
Title:
Title:
Street Address:
Street Address:
Suite/ Mail Code:
Suite/ Mail Code:
City: State:
City: State:
Postal Code: Country:
Postal Code: Country:
Telephone: Facsimile:
Telephone: Facsimile:
E-Mail Address:
E-Mail Address:
SyndTrak E-Mail Address:
SyndTrak E-Mail Address:
Does Secondary Operations Contact need copy of notices?
YES
NO
Letter of Credit Contact:
Draft Documentation Contact or Legal Counsel:
First: MI: Last:
First: MI: Last:
Title:
Title:
Street Address:
Street Address:
Suite/ Mail Code:
Suite/ Mail Code:
City: State:
City: State:
Postal Code: Country:
Postal Code: Country:
Telephone: Facsimile:
Telephone: Facsimile:
E-Mail Address:
E-Mail Address:
7. Currencies and Jurisdictions in Transaction:
LEASE CHECK BOX OF THE CURRENCIES YOUR INSTITUTION CAN FUND UNDER THIS
TRANSACTION:
USD
YEN
EURO
GBP
CAD
PLEASE CHECK BOX IF YOUR INSTITUTION CAN FUND UNDER THE FOLLOWING JURISDICTIONS:
Switzerland
8. Lender’s Payment Instructions:
Please input payment instructions for each respective currency referenced within
Section 6 above in fields below. If your respective institution is unable to
fund any of the above currencies, please inform e-mail recipient identified in
Section 1 of this Administrative Questionnaire Form immediately. If submitting
payment instructions under separate cover, please indentify below.
Are Lender Payment Instructions attached separately?
YES
NO
If NO, please complete payment instructions on next page.
MARCH 2016
Bank of America
CONFIDENTIAL



--------------------------------------------------------------------------------

LOGO [g174056ex101pg224.jpg]

3
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL
Currency: US Dollars
Currency:
Bank Name:
Bank Name:
ABA #:
SWIFT #:
City: State:
Country:
Account #:
Account #:
Account Name:
Account Name:
Attention:
FCC Account #:
FCC Account Name:
Attention:
Currency:
Bank Name:
SWIFT #:
Currency:
Country:
Bank Name:
Account #:
SWIFT #:
Account Name:
Country:
FCC Account #:
Account #:
FCC Account Name:
Account Name:
Attention:
FCC Account #:
FCC Account Name:
Currency:
Attention:
Bank Name:
SWIFT #:
Currency:
Country:
Bank Name:
Account #:
SWIFT #:
Account Name:
Country:
FCC Account #:
Account #:
FCC Account Name:
Account Name:
Attention:
FCC Account #:
FCC Account Name:
Currency:
Attention:
Bank Name:
SWIFT #:
Country:
Currency:
Account #:
Bank Name:
Account Name:
SWIFT #:
FCC Account #:
Country:
FCC Account Name:
Account #:
Attention:
Account Name:
FCC Account #:
FCC Account Name:
Attention:
MARCH 2016
Bank of America
CONFIDENTIAL



--------------------------------------------------------------------------------

LOGO [g174056ex101pg225.jpg]

4
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL
9. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire
Payment Instructions (if applicable):
Pay to:
Bank Name:
ABA #:
City: State:
Account #:
Account Name:
Attention:
Use Lender’s US Dollars Wire Payment Instructions in Section #8 above? YES NO
10. Lender’s Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
Lender Taxpayer Identification Number (TIN): -
Tax Withholding Form Delivered to Bank of America (check applicable one):
W-9
W-8BEN
W-8BEN-E
W-8ECI
W-8EXP
W-8IMY
Tax Contact:
First: MI: Last:
Title:
Street Address:
Suite/ Mail Code:
City: State:
Postal Code: Country:
Telephone: Facsimile:
E-Mail Address:
SyndTrak E-Mail Address:
NON–U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution: a.) Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (and a U.S. Tax
Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution.
MARCH 2016
Bank of America
CONFIDENTIAL